Exhibit 10.1.4

 

 

 

  Execution Version

  Conformed to include Fronting Bank    

 

 

 

 

 

 

 

 

Published Deal CUSIP Number: 62475VAA5

Published Revolver CUSIP Number: 62475VAB3

Published Term Loan A CUSIP Number: 62475VAD9

Published Term Loan B CUSIP Number: 62475VAC1

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 24, 2007

among

MUELLER WATER PRODUCTS, INC.,

as the Borrower,

MUELLER GROUP, LLC,

as the prior borrower (for the purposes of Section 1.01(i) only)

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender,

an L/C Issuer and a Lender,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent, an L/C Issuer and a Lender,

CITICORP USA, INC.,

CALYON NEW YORK BRANCH,

and

SUNTRUST BANK,

as Co-Documentation Agents and as Lenders

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

and

J.P. MORGAN SECURITIES INC.

as

Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     

Section

  

Page

   ARTICLE I.       DEFINITIONS AND ACCOUNTING TERMS   

1.01

  

Amendment and Restatement; Existing Borrower Assignment

   2

1.02

  

Defined Terms

   4

1.03

  

Other Interpretive Provisions

   43

1.04

  

Accounting Terms

   44

1.05

  

Rounding

   45

1.06

  

Exchange Rates; Currency Equivalents

   45

1.07

  

Additional Alternative Currencies

   46

1.08

  

Change of Currency

   47

1.09

  

Times of Day

   47

1.10

  

Letter of Credit Amounts

   47    ARTICLE II.       THE COMMITMENTS AND CREDIT EXTENSIONS   

2.01

  

Term Loans

   48

2.02

  

Revolving Loans

   49

2.03

  

Borrowings, Conversions and Continuations of Committed Loans

   49

2.04

  

Letters of Credit and Bankers’ Acceptances

   55

2.05

  

Swing Line Loans

   65

2.06

  

Prepayments

   68

2.07

  

Termination or Reduction of Commitments

   70

2.08

  

Repayment of Loans.

   71

2.09

  

Interest

   71

2.10

  

Fees

   72

2.11

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

   73

2.12

  

Evidence of Debt

   74

2.13

  

Payments Generally; Administrative Agent’s Clawback

   75

2.14

  

Sharing of Payments by Lenders

   77

2.15

  

Increase in Term Loan Facilities

   78    ARTICLE III.       SECURITY   

3.01

  

Security

   79

3.02

  

Further Assurances

   80

3.03

  

Information Regarding Collateral

   81    ARTICLE IV.       TAXES, YIELD PROTECTION AND ILLEGALITY   

4.01

  

Taxes

   82

4.02

  

Illegality

   84

4.03

  

Inability to Determine Rates

   84

4.04

  

Increased Costs; Reserves on Eurocurrency Rate Loans

   85

 

i



--------------------------------------------------------------------------------

4.05

  

Compensation for Losses

   87

4.06

  

Mitigation Obligations; Replacement of Lenders

   87

4.07

  

Survival

   88    ARTICLE V.       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

5.01

  

Conditions of Initial Credit Extension

   88

5.02

  

Conditions to all Credit Extensions

   90    ARTICLE VI.       REPRESENTATIONS AND WARRANTIES   

6.01

  

Existence, Qualification and Power; Compliance with Laws

   91

6.02

  

Authorization; No Contravention

   92

6.03

  

Governmental Authorization; Other Consents

   92

6.04

  

Binding Effect

   92

6.05

  

Financial Statements; No Material Adverse Effect

   92

6.06

  

Litigation

   93

6.07

  

No Default

   93

6.08

  

Ownership of Property; Liens

   93

6.09

  

Environmental Compliance

   94

6.10

  

Insurance

   94

6.11

  

Taxes

   94

6.12

  

ERISA Compliance

   94

6.13

  

Subsidiaries; Equity Interests

   95

6.14

  

Margin Regulations; Investment Company Act

   95

6.15

  

Disclosure

   95

6.16

  

Compliance with Laws

   96

6.17

  

Intellectual Property; Licenses, Etc

   96

6.18

  

Senior Indebtedness

   96    ARTICLE VII.       AFFIRMATIVE COVENANTS   

7.01

  

Financial Statements

   97

7.02

  

Certificates; Other Information

   98

7.03

  

Notices

   99

7.04

  

Payment of Obligations

   100

7.05

  

Preservation of Existence, Etc

   100

7.06

  

Maintenance of Properties

   100

7.07

  

Maintenance of Insurance

   100

7.08

  

Compliance with Laws

   101

7.09

  

Books and Records

   101

7.10

  

Inspection Rights

   101

7.11

  

Use of Proceeds

   101

7.12

  

New Subsidiaries, Pledgors and Real Property

   101

7.13

  

Compliance with ERISA

   103

7.14

  

Further Assurances

   104

 

ii



--------------------------------------------------------------------------------

7.15

  

Unrestricted Subsidiaries

   104    ARTICLE VIII.       NEGATIVE COVENANTS   

8.01

  

Liens

   105

8.02

  

Investments

   108

8.03

  

Indebtedness

   109

8.04

  

Fundamental Changes

   111

8.05

  

Dispositions

   112

8.06

  

Restricted Payments

   113

8.07

  

Change in Nature of Business

   114

8.08

  

Transactions with Affiliates

   114

8.09

  

Burdensome Agreements

   114

8.10

  

Use of Proceeds

   115

8.11

  

Prepayment of Indebtedness; Amendment to Material Agreements

   115

8.12

  

Financial Covenants

   116

8.13

  

Acquisitions

   116

8.14

  

Creation of New Subsidiaries

   117

8.15

  

Securities of Subsidiaries

   117

8.16

  

Sale and Leaseback

   117    ARTICLE IX.       EVENTS OF DEFAULT AND REMEDIES   

9.01

  

Events of Default

   117

9.02

  

Remedies Upon Event of Default

   120

9.03

  

Application of Funds

   120    ARTICLE X.       ADMINISTRATIVE AGENT   

10.01

  

Appointment and Authority

   122

10.02

  

Rights as a Lender

   122

10.03

  

Exculpatory Provisions

   122

10.04

  

Reliance by Administrative Agent

   123

10.05

  

Delegation of Duties

   123

10.06

  

Resignation of Administrative Agent

   123

10.07

  

Non-Reliance on Administrative Agent and Other Lenders

   124

10.08

  

No Other Duties, Etc

   125

10.09

  

Administrative Agent May File Proofs of Claim

   125

10.10

  

Collateral and Guaranty Matters

   126    ARTICLE XI.       MISCELLANEOUS   

11.01

  

Amendments, Etc

   126

11.02

  

Notices; Effectiveness; Electronic Communication

   129

11.03

  

No Waiver; Cumulative Remedies

   131

11.04

  

Expenses; Indemnity; Damage Waiver

   131

 

iii



--------------------------------------------------------------------------------

11.05

  

Payments Set Aside

  

133

11.06

  

Successors and Assigns

  

134

11.07

  

Treatment of Certain Information; Confidentiality

  

138

11.08

  

Right of Setoff

  

139

11.09

  

Interest Rate Limitation

  

139

11.10

  

Counterparts; Integration; Effectiveness

  

140

11.11

  

Survival of Representations and Warranties

  

140

11.12

  

Severability

  

140

11.13

  

Replacement of Lenders

  

140

11.14

  

Governing Law; Jurisdiction; Etc

  

141

11.15

  

Waiver of Jury Trial

  

142

11.16

  

USA PATRIOT Act Notice

  

142

11.17

  

No Advisory or Fiduciary Responsibility

  

143

SIGNATURES

  

S-1

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

 

1.01

  

Mandatory Cost Formulae

 

1.02(a)

  

Unrestricted Subsidiaries

 

2.01

  

Commitments and Pro Rata Shares

 

3.01

  

Mortgaged Real Property

 

3.03

  

Information Regarding Collateral

 

6.06

  

Litigation

 

6.09

  

Environmental Matters

 

6.11

  

Proposed Tax Assessments

 

6.12

  

ERISA Compliance

 

6.13(a)

  

Subsidiaries

 

6.13(b)

  

Other Equity Investments

 

8.01

  

Existing Liens

 

8.02

  

Existing Investments

 

8.03

  

Existing Indebtedness

 

11.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

      

Form of

 

A-1

    

Revolving Loan Notice

 

A-2

    

Term Loan Interest Rate Selection Notice

 

B

    

Swing Line Loan Notice

 

C-1

    

Term Loan A Note

 

C-2

    

Revolving Loan Note

 

C-3

    

Term Loan B Note

 

D

    

Compliance Certificate

 

E

    

Assignment and Assumption

 

F

    

Guaranty Agreement

 

G

    

Security Agreement

 

H

    

Pledge Agreement

 

I

    

Mortgage

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 24, 2007,
among MUELLER WATER PRODUCTS, INC., a Delaware corporation (“MWA” or the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender, an L/C Issuer and the Alternative
Currency Funding Fronting Lender, and, solely for purposes of the Amendment and
Restatement (defined below) and the assignment and assumption in Section 1.01,
MUELLER GROUP, LLC, a Delaware limited liability company.

Preliminary Statements

A.      Mueller Group (defined in Section 1.02 below, and in such capacity the
“Existing Borrower”), a wholly-owned subsidiary of the Borrower, the lenders
party thereto (the “Existing Lenders”) and Bank of America, as administrative
agent under the Existing Agreement (defined in Section 1.02 below) (in such
capacity, the “Existing Agent”), are parties to that certain Credit Agreement,
dated as of October 3, 2005, pursuant to which certain of such lenders
originally agreed to provide Mueller Group with (a) a revolving credit facility
of up to $145,000,000, including a letter of credit and bankers’ acceptance
subfacility and a swing line subfacility, and (b) a term loan facility in an
initial principal amount of $1,050,000,000.

B.      The Borrower and Mueller Group have requested that the Existing
Agreement be amended and restated, subject to the conditions set forth herein,
in order to, among other things, (a) add an additional term loan facility,
(b) extend the maturity date of both the revolving credit facility and the
existing term loan facility, (c) increase the maximum aggregate principal amount
of the revolving credit facility from the existing $145,000,000 to $300,000,000
(subject to an increase option provided in this Agreement), (d) reduce the
existing term loan facility, as the Term Loan B Facility hereunder, from the
existing $789,732,412 principal amount to an aggregate principal amount as of
the date hereof of $565,000,000 (subject to an increase option provided in this
Agreement), (e) create a new Term Loan A Facility hereunder in an initial
aggregate principal amount of $150,000,000 (subject to an increase option
provided in this Agreement), (f) make the Borrower, the owner of all issued and
outstanding Equity Interests (defined in Section 1.02 below) of Mueller Group,
the borrower under this Agreement, and make Mueller Group a Guarantor (defined
in Section 1.02 below) of the Borrower’s obligations hereunder pursuant to the
Guaranty (defined in Section 1.02 below), and (g) make certain other amendments
to the Existing Agreement (the “Amendment and Restatement”).

C.      The parties hereto are willing to amend and restate the Existing
Agreement, to consent to the assignment to the Borrower of the Existing
Borrower’s obligations under the Existing Agreement pursuant to Section 1.01(i),
and to make and continue to make certain term loan, revolving credit and letter
of credit and bankers’ acceptance facilities available to the Borrower upon the
terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01    Amendment and Restatement; Existing Borrower Assignment. In order to
facilitate the Amendment and Restatement and otherwise to effectuate the desires
of the Borrower and Mueller Group, the Borrower, the Administrative Agent and
the Lenders agree as follows:

(a)      As of the Closing Date (immediately prior to the effectiveness of this
Agreement) (i) the Aggregate Revolving Credit Commitments under (and as defined
in) the Existing Agreement is $145,000,000, (ii) the principal amount of the
Revolving Loans (as defined in the Existing Agreement) outstanding under the
Existing Agreement is $0, (iii) there are no Swing Line Loans (as defined in the
Existing Agreement) outstanding under the Existing Agreement, (iv) the aggregate
amount of L/C – BA Obligations (as defined in the Existing Agreement)
outstanding under the Existing Agreement is $33,350,916.87, and (v) the
Outstanding Amount (as defined in the Existing Agreement) of the Term Loan (as
defined in the Existing Agreement) is $789,732,412.00.

(b)      Each Existing Lender with an outstanding Revolving Credit Commitment
(as defined in the Existing Agreement) or portion of the Term Loan (as defined
in the Existing Agreement) under the Existing Agreement that either executes and
delivers a signature page to this Agreement or commits to a portion of the
Revolving Credit Commitment or either Term Loan hereunder prior to the Closing
Date and consummates such commitment pursuant to a post-Closing Date assignment
(each, a “Continuing Lender”) will be deemed to have agreed to the Amendment and
Restatement pursuant to the terms of this Agreement upon the effectiveness of
this Agreement. Each Existing Lender that does not constitute a Continuing
Lender (each, a “Departing Lender”) will be deemed not to have agreed to the
Amendment and Restatement, and will be subject to the mandatory assignment
provisions of Section 11.13 of the Existing Agreement upon the effectiveness of
this Agreement.

(c)      Simultaneously with the Closing Date, the parties hereby agree that
(i) the Revolving Credit Commitments of each Revolving Lender and its Pro Rata
Revolving Share shall be as set forth in Schedule 2.01, the Revolving Loans
outstanding under (and as defined in) the Existing Agreement shall be
reallocated in accordance with such Revolving Credit Commitments set forth on
Schedule 2.01, and the requisite assignments shall be deemed to be made in such
amounts among the Revolving Lenders and from each Revolving Lender to each other
Revolving Lender, with the same force and effect as if such assignments were
evidenced by applicable Assignments and Assumptions (as defined in the Existing
Agreement) under the Existing Agreement, and (ii) the letter of credit
subfacility under the Existing Agreement shall continue hereunder in the amount
of the Letter of Credit – BA Sublimit as provided for herein and all letters of
credit existing under the Existing Agreement (the “Existing Letters of Credit”)
shall continue as Letters of Credit hereunder.

(d)      Simultaneously with the Closing Date, the parties hereby agree that the
Outstanding Amount of the Term Loan B, and each Term Loan B Lender’s Pro Rata
Term B Share thereof, shall be as set forth in Schedule 2.01, and the portion of
the Outstanding Amount of the Term Loan B held by each Term Loan B Lender shall
be reallocated in accordance with

 

2



--------------------------------------------------------------------------------

the Pro Rata Term B Shares of the Term Loan B Lenders set forth in Schedule
2.01, and the requisite assignments shall be deemed to be made in such amounts
among the Term Loan B Lenders and from each Term Loan B Lender to each other
Term Loan B Lender (and, if necessary, to Term Loan B Lenders, including Bank of
America, from Existing Lenders under the Existing Agreement who elect not to
become Term Loan B Lenders under this Agreement or whose participation in this
Agreement as Term Loan B Lenders is expected to be consummated pursuant to a
post-closing assignment with Bank of America), with the same force and effect as
if such assignments were evidenced by applicable Assignments and Acceptances (as
defined in the Existing Agreement) under the Existing Agreement, but without the
payment of any related assignment fee.

(e)      Simultaneously with the Closing Date, the parties hereby agree that the
Outstanding Amount of the Term Loan A, and each Term Loan A Lender’s Pro Rata
Term A Share thereof, shall be as set forth in Schedule 2.01.

(f)      Notwithstanding anything to the contrary in the Existing Agreement or
in this Agreement, no other documents or instruments, including any Assignment
and Assumption, shall be, or shall be required to be, executed in connection
with the assignments set forth in this Section 1.01 (all of which requirements
are hereby waived), and such assignments shall be deemed to be made with all
applicable representations, warranties and covenants as if evidenced by an
Assignment and Acceptance. On the Closing Date, the applicable Lenders shall
make full cash settlement with one another, and with any Departing Lender under
the Existing Agreement, either directly or through the Administrative Agent, as
the Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Revolving Credit Commitments and the portion
of the Outstanding Amount of the Term Loan B allocable to each Term Loan B
Lender, such that after giving effect to such settlements the Revolving Credit
Commitment of each Revolving Lender, the Pro Rata Term A Share of each Term A
Lender and the Pro Rata Term B Share of each Term Loan B Lender shall be as set
forth on Schedule 2.01.

(g)      The parties hereto hereby agree that upon the effectiveness of this
Agreement, the terms and provisions of the Existing Agreement which in any
manner govern or evidence the Obligations, the obligations of the Borrower, the
Existing Borrower and the other Loan Parties, the rights and interests of the
Administrative Agent and the Lenders and any terms, conditions or matters
related to any thereof, shall be and hereby are amended and restated in their
entirety by the terms, conditions and provisions of this Agreement, and the
terms and provisions of the Existing Agreement, except as otherwise expressly
provided herein or therein, shall be superseded by this Agreement.

(h)      Notwithstanding this Amendment and Restatement of the Existing
Agreement, including anything in this Section 1.01, and in any related Loan
Documents (as defined in the Existing Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”), but subject to
the assignment from the Existing Borrower to the Borrower set forth in
Section 1.01(i) below, (i) all of the indebtedness, liabilities and obligations
owing by any Person under the Existing Agreement and other Existing Loan
Documents shall continue as Obligations hereunder, and (ii) each of this
Agreement and the Notes and any other Loan Document (as defined herein) that is
amended and restated in connection with this Agreement is

 

3



--------------------------------------------------------------------------------

given as a substitution of, and not as a payment of, the indebtedness,
liabilities and obligations of the Borrower, the Existing Borrower or any other
Loan Party under the Existing Agreement or any Existing Loan Document and
neither the execution and delivery of such documents nor the consummation of any
other transaction contemplated hereunder is intended to constitute a novation of
the Existing Agreement or of any of the other Existing Loan Documents or any
obligations thereunder. Upon the effectiveness of this Agreement, unless
otherwise agreed to and arranged by the Administrative Agent, all Revolving
Loans (as defined in the Existing Agreement) and Term Loans (as defined in the
Existing Agreement) owing and outstanding under the Existing Agreement shall be
converted to and, subject to conversion after the Closing Date, shall continue
as Base Rate Loans hereunder and shall constitute advances hereunder, and all
Letters of Credit (as defined in the Existing Agreement) and Bankers’
Acceptances (as defined in the Existing Agreement) outstanding under the
Existing Agreement and any of the Existing Loan Documents, if any, shall
continue as Letters of Credit and Bankers’ Acceptances, as applicable,
hereunder; provided that if any Eurodollar Rate Loans (as defined in the
Existing Agreement) are converted to Base Rate Loans pursuant to this
Section 1.01(h) on a day other than the last day of an Interest Period, the
Borrower shall compensate the Lenders holding such Eurodollar Rate Loans (as
defined in the Existing Agreement) pursuant to Section 4.05 for any loss, cost
or expense arising from such conversion on the Closing Date of Eurodollar Rate
Loans under (and as defined in) the Existing Agreement to Base Rate Loans
hereunder; provided further, that on and after the Closing Date, the Applicable
Rate and fees applicable to Loans, Letters of Credit and Bankers’ Acceptances
hereunder shall apply without regard to any margins or fees otherwise applicable
thereto under the Existing Agreement prior to the Closing Date (which fees and
margins applicable prior to the Closing Date shall either be paid in full on the
Closing Date or at the first date for payment of interest and fees under this
Agreement, as determined by the Borrowers and the Administrative Agent).

(i)      Pursuant to the request of the Existing Borrower and the Borrower, in
connection with this Amendment and Restatement the Existing Borrower desires to
assign to the Borrower, and the Borrower desires to accept such assignment from
the Existing Borrower, all of the Existing Borrower’s rights and obligations
under the Existing Agreement (as amended and restated by this Amendment and
Restatement) so that, after giving effect thereto, the Borrower shall be the
sole borrower under this Agreement, and the Existing Borrower shall become a
Guarantor hereunder pursuant to its execution and delivery of the Guaranty. The
assignment provided for in this Section 1.01(i) is hereby agreed and approved by
each Lender party hereto, and shall be deemed to have occurred simultaneously
with the occurrence of the Closing Date with respect to this Agreement, without
any further action by any party hereto. The Existing Borrower has executed this
Agreement for the sole purpose of effectuating the assignment provided in this
Section 1.01(i), and shall have no further rights or obligations under this
Agreement (but without limitation to its rights and obligations contained in any
other Loan Document to which it is a party).

1.02  Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptance Credit” means a commercial Letter of Credit in which the L/C Issuer
engages with the beneficiary of such Letter of Credit to accept a time draft,
and shall include those Existing Letters of Credit which are Acceptance Credits.

 

4



--------------------------------------------------------------------------------

“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the L/C Issuer may require in connection
with the creation of Bankers’ Acceptances.

“Account” means any account (as that term is defined in Section 9-102(a)(2)(i)
and (ii) of the UCC) of the Borrower or any Subsidiary arising from the sale or
lease of goods or the rendering of services.

“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such equity or other ownership interest or upon exercise of an
option or warrant for, or conversion of securities into, such equity or other
ownership interest, or (b) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means, as at any date of determination thereof, the sum
of (a) the Aggregate Revolving Credit Commitments at such date, plus (b) the
Outstanding Amount with respect to the Term Loan Facilities at such date.

“Aggregate Credit Exposures” means, as at any date of determination thereof, the
sum of (a) the unused portion of the Aggregate Revolving Credit Commitments then
in effect, plus (b) the Total Outstandings at such time.

“Aggregate Revolving Credit Commitments” means, as at any date of determination
thereof, the sum of all Revolving Credit Commitments of all Lenders at such
date.

“Agreement” means this Amended and Restated Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollar and
each other currency (other than Dollars) that is approved in accordance with
Section 1.07.

 

5



--------------------------------------------------------------------------------

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Funding Lender” means, with respect to each Revolving Loan
denominated in an Alternative Currency, each Revolving Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency.

“Alternative Currency Funding Fronting Lender” means Bank of America or any
other Revolving Lender designated by the Borrower and the Administrative Agent
(which such designation shall be consented to by such Revolving Lender) in its
capacity as an Alternative Currency Funding Lender for Revolving Loans
denominated in an Alternative Currency in which any Alternative Currency
Participating Lender purchases Alternative Currency Risk Participations and in
which Bank of America (or such other appointed Revolving Lender) advances to the
Borrower the amount of all such Alternative Currency Risk Participations in
accordance with Sections 2.03(b) and 2.03(f).

“Alternative Currency Funding Pro Rata Share” means (a) with respect to each
Alternative Currency Funding Lender other than the Alternative Currency Funding
Fronting Lender, its Pro Rata Revolving Share; and (b) with respect to the
Alternative Currency Funding Fronting Lender, the percentage (carried out to the
ninth decimal place) determined in accordance with the following formula:

Sum of the Revolving Credit Commitments of the

Alternative Currency Funding Fronting Lender

      and the Alternative Currency Participating Lenders      

Aggregate Revolving Credit Commitments

“Alternative Currency Loan Credit Exposure” means, with respect to any Revolving
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Funding Fronting Lender, the
aggregate principal amount of its Alternative Currency Funding Pro Rata Share
thereof advanced by such Revolving Lender, (b) for the Alternative Currency
Funding Fronting Lender, the aggregate principal amount of its Alternative
Currency Funding Pro Rata Share thereof advanced thereby, net of all Alternative
Currency Risk Participations purchased or funded, as applicable, therein, and
(c) for each Alternative Currency Participating Lender, the aggregate principal
amount of all Alternative Currency Risk Participations purchased or funded, as
applicable, by such Revolving Lender in such Revolving Loan.

“Alternative Currency Participating Lender” means, with respect to each
Revolving Loan denominated in an Alternative Currency, any Revolving Lender that
has given notice to the Administrative Agent and the Borrower that it is unable
to fund in the applicable Alternative Currency; provided, however, that the
Administrative Agent shall change a Revolving Lender’s designation from an
Alternative Currency Participating Lender to an Alternative Currency Funding
Lender with respect to such Alternative Currency (and this definition shall ipso
facto be so amended) upon receipt of a written notice to the Administrative
Agent and the Borrower from

 

6



--------------------------------------------------------------------------------

an Alternative Currency Participating Lender requesting that such Revolving
Lender’s designation be changed to an Alternative Currency Funding Lender with
respect to such Alternative Currency, and each Alternative Currency
Participating Lender agrees to give such notice to the Administrative Agent and
the Borrower promptly upon its acquiring the ability to make Revolving Loans in
such Alternative Currency.

“Alternative Currency Participation Payment Date” has the meaning specified in
Section 2.03(f)(iii).

“Alternative Currency Risk Participation” means, with respect to each Revolving
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Funding Fronting Lender, the risk participation purchased by each of the
Alternative Currency Participating Lenders in such Revolving Loan in an amount
determined in accordance with such Alternative Currency Participating Lender’s
Pro Rata Revolving Share of such Revolving Loan, as provided in Section 2.03(f).

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Credit Commitments and $25,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving Credit
Commitments; provided that the Alternative Currency Sublimit shall not be in
effect for Revolving Loans until the Fronting Structure Amendment is effective.

“Amendment and Restatement” has the meaning specified in the Preliminary
Statements above.

“Applicable Rate” means, from time to time,

(a)      with respect to Segments of the Term Loan B (i) that are Eurocurrency
Rate Loans, 1.75%, and (ii) that are Base Rate Loans, 0.75%; and

 

7



--------------------------------------------------------------------------------

(b)      with respect to the Commitment Fee, Revolving Loans, Term Loan A, Swing
Line Loans and Letter of Credit - BA Fees, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(b):

 

          

Revolving Loans, Segments of the

Term Loan A, Swing Line Loans and

Letter of Credit – BA Fees

     

Pricing  
Level  

 

  

Consolidated Leverage Ratio

 

 

 

Base Rate

Loans

 

  

 

Eurocurrency Rate  

Loans and Letter  

of Credit - BA Fees  

 

  

Commitment Fee

 

 

 

 

1

  

 

 

Greater than or equal to 3.50 to 1.00

 

 

 

 

 

0.75%

  

 

 

1.75%

  

 

 

0.500%

 

 

2

  

 

 

Less than 3.50 to 1.00 but greater

than or equal to 2.50 to 1.00

 

 

 

 

 

0.50%

  

 

 

1.50%

  

 

 

0.375%

 

 

3

  

 

 

Less than 2.50 to 1.00 but greater

than or equal to 1.50 to 1.00

 

 

 

 

 

0.25%

  

 

 

1.25%

  

 

 

0.250%

 

 

4

  

 

 

Less than 1.50 to 1.00

 

 

 

 

 

0.00%

  

 

 

1.00%

  

 

 

0.200%

Any increase or decrease in the Applicable Rate with respect to Revolving Loans,
the Term Loan A (including Segments), Swing Line Loans and Letter of Credit - BA
Fees resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 1 shall apply thereto as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the Business Day following the date the
appropriate certificate is so delivered. Subject to the proviso in the preceding
sentence, from the Closing Date to the Business Day following the date the
Compliance Certificate for the fiscal period ending June 30, 2007 is delivered
or is required to be delivered (whichever shall first occur), the Applicable
Rate with respect to the Commitment Fee, Revolving Loans, Term Loan A, Swing
Line Loans and Letter of Credit - BA Fees shall be Pricing Level 2.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means BAS and JPMS, each in its capacity as a joint lead arranger
and joint book manager.

 

8



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Restricted Subsidiary of the Borrower or
(b) is assumed in connection with an Investment in or acquisition of such
Person, and has not been incurred or created by such Person in connection with,
or in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary of the Borrower.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 30, 2006,
and the related consolidated statements of income or operations, retained
earnings and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Auditor” has the meaning specified in Section 7.01(a).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Credit Maturity Date, (b) the date of
termination of the Aggregate Revolving Credit Commitments pursuant to
Section 2.07, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C- BA Credit
Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Fee Letter” means the letter agreement, dated as of May 3,
2007, among the Borrower, the Administrative Agent and BAS.

“Bankers’ Acceptance” or “BA” means a time draft, drawn by the beneficiary under
an Acceptance Credit and accepted by the L/C Issuer upon presentation of
documents by the beneficiary of an Acceptance Credit pursuant to Section 2.04
hereof, in the standard form for bankers’ acceptances of the L/C Issuer.

“BAS” means Banc of America Securities LLC.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly

 

9



--------------------------------------------------------------------------------

announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan (including a Segment) that bears interest based on
the Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“Base Rate Segment” means a Segment bearing interest or to bear interest at the
Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means any of (a) the advance of the Term Loans pursuant to
Section 2.01, (b) a Revolving Borrowing, or (c) a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)      if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b)      if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

(c)      if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(d)      if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any

 

10



--------------------------------------------------------------------------------

currency other than Dollars or Euro to be carried out pursuant to this Agreement
in respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollar” and “CAN$” mean lawful money of Canada.

“Cash Collateralize” has the meaning specified in Section 2.04(g).

“Cash Equivalents” means any of the following types of property, to the extent
owned by the Borrower or any of its Restricted Subsidiaries free and clear of
all Liens (other than Liens created under the Security Instruments):

(a)      cash, denominated in U.S. Dollars or in a currency other than U.S.
Dollars that is freely transferable or convertible into U.S. Dollars;

(b)      readily marketable direct obligations of the government of the United
States or any agency or instrumentality thereof, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by the government of the United States or any state or municipality
thereof, in each case so long as such obligation has an investment grade rating
by S&P and Moody’s;

(c)      commercial paper rated at least P-1 (or the then equivalent grade) by
Moody’s and A-1 (or the then equivalent grade) by S&P, or carrying an equivalent
rating by a nationally recognized rating agency if at any time neither Moody’s
and S&P shall be rating such obligations; provided that up to 25% of the
aggregate amount of Investments in Cash Equivalents pursuant to this subpart
(c) of the definition thereof may be in commercial paper that is rated (I) at
least P-1 (or the then equivalent grade) by Moody’s and at least A-2 (or the
then equivalent grade) by S&P, or (II) at least P-2 (or the then equivalent
grade) by Moody’s and at least A-1 (or the then equivalent grade) by S&P;

(d)      insured certificates of deposit or bankers’ acceptances of, or time
deposits with any Lender or with any commercial bank that (i) is a member of the
Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in the first portion of clause (c) above (without
regard to the proviso), (iii) is organized under the laws of the United States
or of any state thereof and (iv) has combined capital and surplus of at least
$250,000,000, provided that no more than 25% of the aggregate amount of
Investments in Cash Equivalents pursuant to this subpart (d) of the definition
thereof may be in such items with a maturity longer than one year;

(e)      readily marketable general obligations of any corporation organized
under the laws of any state of the United States of America, payable in the
United States of America, expressed to mature not later than twelve months
following the date of issuance thereof and rated A or better by S&P or A2 or
better by Moody’s;

(f)      readily marketable shares of investment companies or money market funds
that, in each case, invest solely in the foregoing Investments described in
clauses (a) through (e) above; and

 

11



--------------------------------------------------------------------------------

(g)      in the case of any Restricted Subsidiary of the Borrower organized or
having its principal place of business outside the United States, investments
denominated in the currency of the jurisdiction in which such Subsidiary is
organized or has its principal place of business which are similar to the items
specified in clauses (a) through (f) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)      any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of the
Borrower or its Restricted Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the Voting Securities of the Borrower on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or

(b)      during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 5.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986.

 

12



--------------------------------------------------------------------------------

“Collateral” means, collectively, all personal and real property of the
Borrower, any Restricted Subsidiary or any other Person in which the
Administrative Agent or any Lender is granted a Lien under any Security
Instrument as security for all or any portion of the Obligations or any other
obligation arising under any Loan Document.

“Commitment Fee” has the meaning specified in Section 2.10(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Capital Expenditures” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, for any period the sum of
(without duplication) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower or any Restricted Subsidiary during such period for
items that would be classified as “property, plant or equipment” or comparable
items on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries, including without limitation all transactional costs incurred in
connection with such expenditures provided the same have been capitalized;
provided, that Consolidated Capital Expenditures shall exclude any portion of
the purchase price of an Acquisition permitted by Section 8.13 which is
accounted for as a capital expenditure.

“Consolidated Cash Interest Charges” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, that portion of
Consolidated Interest Charges that is either paid or required to be paid in cash
during such period, but excluding prepayment or similar premiums paid in
connection with any prepayment, repurchase or redemption of Consolidated Funded
Indebtedness.

“Consolidated EBITDA” means, for any period and in each case without duplication
(including any duplication with any item excluded in calculating Consolidated
Net Income), with respect to the Borrower and its Restricted Subsidiaries, on a
consolidated basis determined in accordance with GAAP, an amount equal to:

 

     

(a)

  

Consolidated Net Income for such period,

  

plus

  

(b)

  

Consolidated Interest Charges for such period, to the extent deducted in
computing Consolidated Net Income,

  

plus

  

(c)

  

the provision for federal, state, local and foreign income taxes payable for
such period, to the extent deducted in computing Consolidated Net Income,

  

plus

  

(d)

  

depreciation and depletion expense, to the extent deducted in computing
Consolidated Net Income,

  

plus

  

(e)

  

amortization expense, to the extent deducted in computing Consolidated Net
Income,

  

plus

  

(f)

  

all other non-cash charges or expenses (excluding any non-cash charges
representing an accrual of, or reserve for, cash charges to

 

13



--------------------------------------------------------------------------------

          

be paid within the next twelve months) to the extent deducted in computing
Consolidated Net Income,

     

plus

 

(g)

  

any amounts deducted in determining Consolidated Net Income representing
mark-to-market losses related to interest rate hedges that must be recognized
currently in net income under Financial Accounting Standards Board Statement 133
(to the extent not included in Consolidated Interest Charges),

     

minus

 

(h)

  

any amounts added in determining Consolidated Net Income representing
mark-to-market gains related to interest rate hedges that must be recognized
currently in net income under Financial Accounting Standards Board Statement 133
(to the extent not included in Consolidated Interest Charges),

     

minus

 

(i)

  

all other non-cash income or gains added in determining Consolidated Net Income,

     

plus

 

(j)

  

expenses incurred in connection with the Transactions to the extent deducted in
computing Consolidated Net Income,

     

plus

 

(k)

  

any amounts deducted in determining Consolidated Net Income representing cash
restructuring costs, or cash costs reasonably determined by the Borrower to be
associated with facility or product line closures, consolidation or
rationalization, not to exceed (i) $50,000,000 of such costs in the aggregate
incurred from the Closing Date through the last day of the fiscal year of the
Borrower ending September 30, 2008, (ii) $25,000,000 of such costs in the
aggregate incurred during the fiscal year of the Borrower ending September 30,
2009, (iii) $25,000,000 of such costs in the aggregate incurred during the
fiscal year of the Borrower ending September 30, 2010, (iv) $25,000,000 of such
costs in the aggregate incurred during the fiscal year of the Borrower ending
September 30, 2011, and (v) $25,000,000 of such costs in the aggregate incurred
during the fiscal year of the Borrower ending September 30, 2012, provided that
any amount not utilized in any fiscal year of the Borrower may be carried
forward for use in any succeeding fiscal year until the Term Loan B Maturity
Date, and

     

plus

 

(l)

  

for any Four-Quarter period including a fiscal quarter of the Borrower ending on
or prior to December 31, 2006, up to 75% of any amounts deducted in determining
Consolidated Net Income representing costs associated with compliance with
Sarbanes-Oxley;

 

14



--------------------------------------------------------------------------------

provided, however, Consolidated EBITDA shall be decreased by the amount of any
cash expenditures in such period related to non-cash charges added back to
Consolidated Net Income in computing Consolidated EBITDA during any prior
periods.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under standby and commercial letters of credit (excluding
the undrawn amount thereof), bankers’ acceptances (including all BAs hereunder),
bank guaranties (excluding the amounts available thereunder as to which demand
for payment has not yet been made), surety bonds (excluding the amounts
available thereunder as to which demand for payment has not yet been made) and
similar instruments, (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (e) Attributable Indebtedness in respect of capital leases
and Synthetic Lease Obligations and all Receivables Facility Outstandings,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Borrower or any Restricted Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Restricted Subsidiary is a general partner
or joint venturer, to the extent such Indebtedness is recourse to the Borrower
or such Restricted Subsidiary.

“Consolidated Interest Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the Four-Quarter Period
ending on such date to (b) Consolidated Cash Interest Charges for such period.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of the following
(without duplication), in each case net of interest income earned (without
duplication) on cash balances or under Swap Contracts hedging against, or
otherwise entered into to manage risks relating to, fluctuations in interest
rates to the extent such interest income is included in the calculation of
Consolidated Net Income: (a) all interest, (b) the portion of rent expense of
the Borrower and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP, and (c) any
amounts included in interest expense in respect of Permitted Receivables
Transactions (or, if any such Permitted Receivables Transaction is an
“off-balance sheet” transaction under GAAP, any amounts that would have been so
included in respect of such Permitted Receivables Transaction if it were an
“on-balance sheet” transaction under GAAP).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date less Cash Equivalents of
the Borrower and the Restricted Subsidiaries on a consolidated basis as of such
date to (b) Consolidated EBITDA for the Four-Quarter Period most recently ended
for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b).

 

15



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income after taxation
of the Borrower and its Restricted Subsidiaries for that period excluding
(a) net losses or gains realized in connection with (i) any sale, lease,
conveyance or other disposition of any asset (other than in the ordinary course
of business), or (ii) repayment, repurchase or redemption of Indebtedness, and
(b) extraordinary or nonrecurring income (or expense), including, any
compensation charge incurred in connection with the Transactions; provided that
the net income or loss of any Person that is not a Restricted Subsidiary or that
is accounted for by the equity method of accounting shall be included only to
the extent of the amount of dividends or distributions paid to the Borrower or a
Restricted Subsidiary in cash.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, all Consolidated Funded Indebtedness that, as of such date, is
secured by any Lien on any asset or property of the Borrower or any of its
Restricted Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Core Business” means any material line of business conducted by the Borrower
and its Subsidiaries as of the Closing Date and any business reasonably related
or incidental thereto.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the amount of any cash and fair market value of other property
(excluding the value of any capital stock, warrants or options to acquire
capital stock of the Borrower or any Restricted Subsidiary and the unpaid
principal amount of any debt instrument) given as consideration, (b) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Restricted Subsidiary in connection with such Acquisition,
(c) all additional purchase price amounts in the form of earnouts and other
contingent obligations that are to be paid in cash and that should be recorded
on the financial statements of the Borrower and its Restricted Subsidiaries in
accordance with GAAP, (d) all amounts paid in cash in respect of covenants not
to compete, and consulting agreements that should be recorded on financial
statements of the Borrower and its Restricted Subsidiaries in accordance with
GAAP, (e) the aggregate fair market value of all other consideration given by
the Borrower or any Restricted Subsidiary in connection with such Acquisition
(but excluding the value of any capital stock, warrants or options to acquire
capital stock of the Borrower or any Restricted Subsidiary), and
(f) out-of-pocket transaction costs for the services and expenses of attorneys,
accountants and other consultants incurred in effecting

 

16



--------------------------------------------------------------------------------

such transaction, and other similar transaction costs so incurred and
capitalized in accordance with GAAP.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C–
BA Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate with respect to Base Rate Loans plus (c) 2% per annum; provided,
however, that (i) with respect to a Eurocurrency Rate Loan, until the end of the
Interest Period during which the Default Rate is first applicable, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such
Eurocurrency Rate Loan plus 2% per annum, and thereafter as set forth in the
portion of this sentence preceding this proviso, and (ii) with respect to Letter
of Credit– BA Fees, the Default Rate shall equal the Letter of Credit– BA Fee,
then in effect plus 2% per annum, in each case to the fullest extent permitted
by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in Alternative Currency Risk Participations,
participations in L/C - BA Obligations or participations in Swing Line Loans
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

“Direct Foreign Subsidiary” means a Foreign Subsidiary a majority of whose
Voting Securities, or a majority of whose Subsidiary Securities, are owned by
the Borrower or a Domestic Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property, or
part thereof, by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative

 

17



--------------------------------------------------------------------------------

Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and, in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member

 

18



--------------------------------------------------------------------------------

or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of section 414(b) or
(c) of the Code (and sections 414(m) and (o) of the Code for purposes of
provisions relating to section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing by the Borrower or any ERISA Affiliate or the PBGC of a notice of intent
to terminate, the treatment by the PBGC of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate; or (g) any
event or condition that results in (i) the termination of any Plan that is
regulated by any Foreign Benefit Law, (ii) the revocation of such Plan’s
authority to operate under the applicable Foreign Benefit Law or (iii) a
complete or partial withdrawal by the Borrower or any Subsidiary from a Foreign
Pension Plan.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

19



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan (including a Segment) that bears interest
at a rate based on the Eurocurrency Rate. All Revolving Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

“Eurocurrency Rate Revolving Loans” means a Revolving Loan that bears interest
at a rate based on the Eurocurrency Rate.

“Eurocurrency Rate Segment” means a Segment bearing interest or to bear interest
at the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 4.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 4.01(a).

“Existing Agent” has the meaning specified in the Preliminary Statements above.

“Existing Agreement” means that certain Credit Agreement dated as of October 3,
2005, among Mueller Group, Bank of America, as administrative agent, and a
syndicate of lenders, as amended through the Closing Date, which Existing
Agreement is being amended and restated hereby.

“Existing Borrower Notes” means the 14  3/4% senior discount notes due 2014
issued by the Borrower in an aggregate initial accreted value not in excess of
$110,100,000 pursuant to the Existing Borrower Notes Indenture, as in effect on
the Closing Date and, thereafter, as amended, supplemented, amended and restated
or otherwise modified.

“Existing Borrower Notes Indenture” means the Indenture, dated as of April 29,
2004, among the Borrower and Law Debenture Trust Company of New York, as
trustee, as in effect on the Closing Date and, thereafter, as amended,
supplemented, amended and restated or otherwise modified.

 

20



--------------------------------------------------------------------------------

“Existing Borrower Notes Tender” means the offer to purchase and solicitation of
consents made by the Borrower pursuant to the Offers to Purchase for the
Existing Borrower Notes, and the termination, defeasance or other satisfaction
in full in a manner satisfactory to the Administrative Agent of all or
substantially all of the Existing Borrower Notes.

“Existing Letters of Credit” has the meaning specified in Section 1.01(c).

“Existing Subordinated Notes” means the 10% senior subordinated notes due 2012
co-issued by Mueller Group and Mueller Group Co-Issuer, Inc. in an aggregate
principal amount of $315,000,000, as in effect on the Closing Date and,
thereafter, as amended, supplemented, amended and restated or otherwise modified
in accordance with the terms of this Agreement.

“Existing Subordinated Notes Indenture” means the Indenture, dated as of
April 23, 2004, among Mueller Group, Mueller Group Co-Issuer, Inc., the
guarantors signatory thereto, and Law Debenture Trust Company of New York, as
trustee, as in effect on the Closing Date and, thereafter, as amended,
supplemented, amended and restated or otherwise modified in accordance with the
terms of this Agreement.

“Existing Subordinated Notes Tender” means the offer to purchase and
solicitation of consents made by the Borrower pursuant to the Offers to Purchase
and consummated on or prior to the Closing Date, for the Existing Subordinated
Notes, and the termination, defeasance or other satisfaction in full in a manner
satisfactory to the Administrative Agent of all or substantially all of the
Existing Subordinated Notes.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Borrower shall have permanently terminated the
Revolving Credit Facility and each of the Term Loan Facilities by final payment
in full of all Outstanding Amounts, together with all accrued and unpaid
interest and fees thereon, other than (i) the undrawn portion of Letters of
Credit, (ii) the aggregate face amount of all outstanding Bankers’ Acceptances
and (iii) all fees relating to any Letters of Credit accruing after such date
(which fees shall be payable solely for the account of the L/C Issuer and shall
be computed (based on interest rates and the Applicable Rate then in effect) on
such undrawn amounts to the respective expiry dates of the Letters of Credit),
in each case as have been fully Cash Collateralized or as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the L/C Issuer shall have been made, (b) the Aggregate Revolving Credit
Commitments, if any, shall have terminated or expired, (c) the obligations and
liabilities of the Borrower and each other Loan Party under all Related Credit
Arrangements shall have been fully, finally and irrevocably paid and satisfied
in full and the Related Credit Arrangements shall have expired or been
terminated, or other arrangements satisfactory to the counterparties shall have
been made with respect thereto, and (d) each Guarantor shall have fully, finally
and irrevocably paid and satisfied in full its respective obligations and
liabilities arising under the Loan Documents, (except for future obligations
consisting of continuing indemnities and other contingent Obligations of the
Borrower or any Loan Party that may be owing to the Administrative Agent or any
of its Related Parties or any Lender pursuant to the Loan Documents and
expressly survive termination of this Agreement).

 

21



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Foreign Benefit Law” means any Law of any foreign nation or any province,
state, territory, protectorate or other political subdivision thereof
regulating, relating to, or imposing liability or standards of conduct
concerning, any Plan or Pension Plan.

“Foreign Investment Basket Utilization” means, on any date, the sum of (a) the
aggregate Investments in any Foreign Subsidiaries that are Restricted
Subsidiaries pursuant to Section 8.02(k), plus, (b) the outstanding aggregate
principal amount of Indebtedness incurred by Foreign Subsidiaries pursuant to
Section 8.03(i)(ii) plus (c) the aggregate Costs of Acquisition with respect to
all Acquisitions of Foreign Subsidiaries occurring after the Closing Date,
without duplication for any portion thereof made with the proceeds of
Investments described in clause (a) or Indebtedness described in clause (b) of
this definition.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Pension Plan” means any plan, arrangement, understanding or scheme
maintained by the Borrower or any Subsidiary that provides retirement or
deferred compensation benefits covering any employee or former employee and
which is administered under any Foreign Benefit Law or regulated by any
Governmental Authority other than the United States.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
the Borrower and its Subsidiaries, taken together as one accounting period.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Structure Amendment” means an amendment to this Agreement, to be
entered into after the Closing Date by and among the Borrower, the Guarantors
and the Administrative Agent, but without any further action by the Lenders as
provided in subpart (vii) of the second proviso to Section 11.01, for the
purpose of enabling Bank of America to serve as a fronting bank for Revolving
Loans made in Alternative Currencies with respect to each Revolving Lender that
has provided notice to the Administrative Agent that it is unable to fund
Revolving Loans in one or more Alternative Currencies.

 

22



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 11.06(h).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means each Subsidiary of the Borrower and each other Person that
has executed and delivered the Guaranty or a Guaranty Joinder Agreement.

“Guaranty” means that certain Amended and Restated Guaranty Agreement dated as
of the date hereof among certain Subsidiaries of the Borrower party thereto and
the Administrative

 

23



--------------------------------------------------------------------------------

Agent (on behalf of the Lenders) substantially in the form of Exhibit F, as
supplemented from time to time by the execution and delivery of Guaranty Joinder
Agreements pursuant to Section 7.12, as from time to time the same may be
otherwise supplemented or amended, modified, amended and restated or replaced.

“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor to the Administrative Agent pursuant to Section 7.12,
as amended, modified, supplemented or amended and restated.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.04(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)      all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)      all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)      net obligations of such Person under any Swap Contract;

(d)      all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e)      indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)      capital leases and Synthetic Lease Obligations of such Person and all
Receivables Facility Outstandings; and

(g)      all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such

 

24



--------------------------------------------------------------------------------

Indebtedness is recourse to such Person. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04.

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of the relevant Interest Period, any date that such Loan is prepaid or
converted, in whole or in part, and the Revolving Credit Maturity Date, the Term
Loan A Maturity Date or the Term Loan B Maturity Date, as applicable; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), (i) the fifteenth (or the next
Business Day after the fifteenth, if the fifteenth is not a Business Day) of
each January, April, July and October with respect to interest accrued through
the last day of each fiscal quarter of the Borrower ending immediately prior to
such date, and (ii) the Revolving Credit Maturity Date, the Term Loan A Maturity
Date or the Term Loan B Maturity Date, as applicable, with respect to interest
accrued through such date; provided, further, that interest accruing at the
Default Rate shall be payable from time to time upon demand of the
Administrative Agent.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending, in each case, on the date
one, two, three or six or, if consented to by each applicable Lender, nine or
twelve months thereafter, as selected by the Borrower in its Revolving Loan
Notice or Term Loan Interest Rate Selection Notice (or, in the case of any
Eurocurrency Rate Loan made on the Closing Date, such other interest period less
than six months that may be approved by the Administrative Agent); provided
that:

(i)      any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)      any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii)      no Interest Period shall extend beyond (a) with respect to Revolving
Loans, the Revolving Credit Maturity Date, (b) with respect to the Term Loan A,
the date set forth in part (a) of the definition of the Term Loan A Maturity
Date, and (c) with respect to the Term Loan B, the date set forth in part (a) of
the definition of the Term Loan B Maturity Date.

 

25



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, or (d) the purchase of land and
related infrastructure improvements. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the fair
market value of such property at the time of such transfer or exchange.

“IP Rights” has the meaning set forth in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit or Acceptance
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary)
or in favor the L/C Issuer and relating to any such Letter of Credit or
Acceptance Credit.

“Joinder Agreements” means, collectively, Guaranty Joinder Agreements, the
Pledge Joinder Agreements and the Security Joinder Agreements.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“JPMorgan Fee Letter” means the letter agreement, dated as of May 4, 2007, among
the Borrower, JPMorgan and JPMS.

“JPMS” means J.P. Morgan Securities Inc.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

26



--------------------------------------------------------------------------------

“L/C – BA Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C – BA Borrowing in accordance
with its Pro Rata Revolving Share. All L/C – BA Advances shall be denominated in
Dollars.

“L/C – BA Borrowing” means an extension of credit resulting from (a) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (b) a payment of
a Bankers’ Acceptance upon presentation, in each case which has not been
reimbursed on the date when made or refinanced as a Revolving Borrowing. All L/C
– BA Borrowings shall be denominated in Dollars.

“L/C – BA Credit Extension” means, with respect to any Letter of Credit or
Bankers’ Acceptance, the issuance thereof or extension of the expiry date
thereof, or the renewal or increase of the amount thereof.

“L/C – BA Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit, plus the sum of the maximum
aggregate amount which is, or at any time thereafter may become, payable by the
L/C Issuers under all then outstanding Bankers’ Acceptances, plus the aggregate
of all Unreimbursed Amounts, including all L/C – BA Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Issuer” means each of Bank of America and JPMorgan, each in its capacity as
an issuer of Letters of Credit and Bankers’ Acceptances hereunder, or any
successor issuer of Letters of Credit and Bankers’ Acceptances hereunder. At any
time there is more than one L/C Issuer, all singular references to the L/C
Issuer shall mean any L/C Issuer, either L/C Issuer, each L/C Issuer, the L/C
Issuer that has issued the applicable Letter of Credit, or both L/C Issuers, as
the context may require.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender, the
Alternative Currency Funding Fronting Lender, each Alternative Currency Funding
Lender and each Alternative Currency Participating Lender, as applicable.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder, and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit (including an Acceptance Credit) or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.

 

27



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer and, in the case of any Acceptance Credit, shall include the
related Acceptance Documents.

“Letter of Credit – BA Expiration Date” means the day that is seven days prior
to the Revolving Credit Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit – BA Fees” means, collectively or individually as the context
may indicate, the fees with respect to Letters of Credit and Bankers’
Acceptances described in Section 2.04(i).

“Letter of Credit – BA Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter
of Credit – BA Sublimit is part of, and not in addition to, the Aggregate
Revolving Credit Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, a Term Loan or a Swing Line Loan, including any
Segment.

“Loan Documents” means this Agreement, each Note, the Guaranty (including each
Guaranty Joinder Agreement), each Security Instrument, each Revolving Loan
Notice, each Term Loan Interest Rate Selection Notice, each Issuer Document and
each Compliance Certificate, and all other instruments and documents heretofore
or hereafter executed or delivered to or in favor of any Lender or the
Administrative Agent in connection with the Loans made and transactions
contemplated by this Agreement.

“Loan Parties” means, collectively, the Borrower, each Guarantor and each other
Person providing Collateral pursuant to any Security Instrument.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

28



--------------------------------------------------------------------------------

“Material Subsidiary” means, as of any date of determination thereof, each
direct or indirect Restricted Subsidiary of the Borrower that (a) holds, owns or
contributes, as the case may be, 3% or more of the gross revenues, assets
(including Equity Interests in other Subsidiaries) or Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries, on a consolidated basis (calculated as
of the most recent fiscal period with respect to which the Administrative Agent
shall have received financial statements required to be delivered pursuant to
Sections 7.01(a) or (b) or if prior to delivery of any financial statements
pursuant to such Sections, then calculated with respect to the financial
statements dated as of March 31, 2007), (b) is designated by the Borrower as a
Material Subsidiary, or (c) Guarantees the Subordinated Notes or any Permitted
Subordinated Debt. The Borrower shall designate one or more Restricted
Subsidiaries of the Borrower as Material Subsidiaries if, in the absence of such
designation, the aggregate gross revenues, assets (including Equity Interests in
other Subsidiaries) or contribution to Consolidated EBITDA of all Restricted
Subsidiaries of the Borrower that are not Material Subsidiaries would exceed 3%
of the gross revenues, assets or Consolidated EBITDA (calculated as of the most
recent fiscal period with respect to which the Administrative Agent shall have
received financial statements required to be delivered pursuant to Sections
7.01(a) or (b) or if prior to delivery of any financial statements pursuant to
such Sections, then calculated with respect to the financial statements dated as
of March 31, 2007).

“Maximum Annual Payment Amount” means (a) from the Closing Date to the first
anniversary thereof, $50,000,000, and (b) in each subsequent year, $25,000,000
plus the amount available but not utilized (whether pursuant to Section 8.02(o),
8.06(e) or 8.11(a)(iv)) in preceding years; provided that the Maximum Annual
Payment Amount in any single year shall not exceed $75,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, individually or collectively as the context may indicate,
those mortgages, deeds of trust, deeds to secure debt and comparable real estate
Lien documents delivered prior to, on or after the Closing Date to the
Administrative Agent with respect to any Mortgaged Fee Property, substantially
in the form attached hereto as Exhibit I.

“Mortgaged Fee Property” means, collectively, the fee interests of the Borrower
or any Guarantor, as applicable, in such real property, improvements, fixtures
and other items of real and personal property related thereto (and the products
and proceeds thereof) as may be granted to the Administrative Agent prior to or
on the Closing Date, or from time to time thereafter, in accordance with the
terms of this Agreement pursuant to a Mortgage.

“Mortgaged Property Support Documents” shall mean, for each Mortgaged Fee
Property, (a) the Title Policy pertaining thereto, (b) such surveys and flood
hazard certifications thereof as the Administrative Agent may require prepared
by recognized experts in their respective fields selected by the Borrower and
reasonably satisfactory to the Administrative Agent provided that if the Title
Policy for any Mortgaged Fee Property does not contain a blanket survey
exception and contains survey coverage and survey related endorsements which are
reasonably acceptable to the Administrative Agent, then no survey shall be
required for such Mortgaged Fee Property, (c) as to the Mortgaged Properties
located in a flood hazard area, such flood hazard insurance as the
Administrative Agent may require, (d) such lessee’s affidavits as

 

29



--------------------------------------------------------------------------------

the Administrative Agent may reasonably require with respect to any such
property leased to a third party, (e) such opinions of local counsel with
respect to the Mortgages, as applicable, as the Administrative Agent may
reasonably require, and (f) such other documentation as the Administrative Agent
may reasonably require, in each case as shall be in form and substance
reasonably acceptable to the Administrative Agent.

“Mueller Group” means Mueller Group, LLC, a Delaware limited liability company

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means, with respect to the sale of any asset by the Borrower
or any Restricted Subsidiary, the excess, if any, of (i) the sum of cash and
cash equivalents received in connection with such sale (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents and Indebtedness owing to the Borrower or
any Restricted Subsidiary), (B) the out-of-pocket expenses incurred by the
Borrower or any Restricted Subsidiary in connection with such sale, including
any brokerage commissions, underwriting fees and discount, legal fees, finder’s
fees and other similar fees and commissions, (C) taxes paid or reasonably
estimated to be payable by the Borrower or any Restricted Subsidiary in
connection with the relevant asset sale, (D) the amount of any reasonable
reserve required to be established in accordance with GAAP against liabilities
(other than taxes deducted pursuant to (C) above) to the extent such reserves
are (I) associated with the assets that are the object of such sale and (II)
retained by the Borrower or any Restricted Subsidiary, and (E) the amount of any
reasonable reserve for purchase price adjustments and retained fixed liabilities
reasonably expected to be payable by the Borrower or any Restricted Subsidiary
in connection therewith to the extent such reserves are (I) associated with the
assets that are the object of such sale and (II) retained by the Borrower or any
Restricted Subsidiary; provided that the amount of any subsequent reduction of
any reserve provided for in clause (D) or (E) above (other than in connection
with a payment in respect of such liability) shall (X) be deemed to be Net Cash
Proceeds of such asset sale occurring on the date of such reduction, and
(Y) immediately be applied to the prepayment of Loans in accordance with
Section 2.06(d);

“Notes” means, collectively, the Revolving Loan Notes and the Term Loan Notes.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Bankers’ Acceptance, or
arising under any Related Credit Arrangement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

30



--------------------------------------------------------------------------------

“Offers to Purchase” means the Offers to Purchase and Solicitations of Consents
made on May 1, 2007 to the holders of the Existing Borrower Notes and the
Existing Subordinated Notes with respect to all such notes.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to either Term Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to the
Borrowing of the Term Loans on the Closing Date, and any prepayments or
repayments of either Term Loan (or any Segment) occurring on such date, (b) with
respect to Revolving Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
Revolving Borrowings and any prepayments or repayments of Revolving Loans
occurring on such date; (c) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Swing Line Loans occurring on such
date; and (d) with respect to any L/C – BA Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C – BA
Obligations on such date after giving effect to any L/C – BA Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
– BA Obligations as of such date, including as a result of any reimbursements of
amounts paid under Bankers’ Acceptances or outstanding unpaid drawings under any
Letters of Credit or any reductions in the maximum amount available for drawing
under Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

 

31



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means (a) any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years, and (b) any Foreign
Pension Plan.

“Permitted Receivables Transaction” means one or more trade receivables
financing transactions pursuant to which the Borrower and any of its Restricted
Subsidiaries sells Accounts and assets related thereto that are customarily
transferred with such Accounts in receivables financing transactions, or
interests therein, directly or indirectly through another Restricted Subsidiary
of the Borrower to a Receivables Co., and such Receivables Co. sells such
Accounts and related assets, or interests therein, or grants Liens in such
Accounts and related assets, or interests therein, to buyers thereof or
providers of financing based thereon, so long as (i) the aggregate principal
amount outstanding (without duplication) at any time of all such financings does
not exceed $200,000,000, (ii) such financings are subject to customary terms and
conditions or other terms and conditions reasonably acceptable to the
Administrative Agent and (iii) each such financing is subject to a backstop
facility provided by a credit support provider reasonably acceptable to the
Administrative Agent, which backstop facility has a term of not less than 3
years from the date such backstop facility is entered into, or otherwise has
credit support acceptable to the Administrative Agent.

“Permitted Subordinated Debt” means, individually or collectively as the context
may indicate, (a) the Subordinated Notes and (b) any other unsecured
subordinated notes issued by the Borrower having terms consistent with the
following: (i) subordination in right of payment to the Obligations pursuant to
terms and conditions substantially similar to those set forth in the
Subordinated Notes Indenture or other terms and conditions acceptable to the
Administrative Agent, (ii) no scheduled payments of principal for at least one
year following the Term Loan B Maturity Date, (iii) commercially reasonable
interest rates, (iv) the absence of financial maintenance covenants, and (v) the
absence of covenants or any other terms or conditions that, taken as a whole,
are more restrictive than the covenants, terms and restrictions contained in
this Agreement and the other applicable Loan Documents; provided, in each case
that such Indebtedness is either exchanged for, or 100% of the proceeds of such
Indebtedness is used to repay, redeem or repurchase, in whole or in part, the
Subordinated Notes or other Permitted Subordinated Debt and to pay related
premiums, interest, fees, costs and expenses.

“Permitted Subordinated Debt Documents” means all loan agreements, indentures,
note purchase agreements, promissory notes, guarantees, and other instruments
and agreements evidencing or executed in connection with Permitted Subordinated
Debt, in each case as amended, supplemented, amended and restated or otherwise
modified in accordance with Section 8.11.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

32



--------------------------------------------------------------------------------

“Plan” means (a) any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, and (b) any Foreign Pension Plan.

“Platform” has the meaning specified in Section 7.02.

“Pledge Agreement” means that certain Amended and Restated Securities Pledge
Agreement dated as of the date hereof among the Borrower and one or more of the
Guarantors to the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit H, as supplemented from time to time by the
execution and delivery of Pledge Joinder Agreements pursuant to Sections 3.01
and 7.12, as the same may be otherwise supplemented (including by Pledge
Agreement Supplement).

“Pledge Agreement Supplement” means the Pledge Agreement Supplement in the form
affixed as an exhibit to the Pledge Agreement.

“Pledged Interests” means (a) the Subsidiary Securities of each of the existing
or hereafter organized or acquired Domestic Subsidiaries of the Borrower that at
any time are on Schedule I to the Pledge Agreement (or any similar schedule
serving the same purpose in the Pledge Agreement); (b) all of the Subsidiary
Securities of each of the existing or hereafter organized or acquired Domestic
Subsidiaries of the Borrower that is a Material Subsidiary; and (c) 65% of the
Voting Securities (or if the relevant Person shall own less than 65% of such
Voting Securities, then 100% of the Voting Securities owned by such Person) and
100% of the nonvoting Subsidiary Securities of each of the existing or hereafter
organized or acquired Direct Foreign Subsidiaries of the Borrower that is a
Material Subsidiary; provided that the Pledged Interests shall in each case
exclude the Voting Securities and Subsidiary Securities of any Unrestricted
Subsidiary.

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Guarantor to the Administrative Agent pursuant to Section 7.12.

“Post-Closing Agreement” means that certain Post-Closing Agreement by and
between the Borrower and the Administrative Agent dated as of the Closing Date
with respect to the satisfaction after the Closing Date of certain real property
collateral matters, including Mortgages and Mortgaged Property Support
Documents.

“Pro Rata Revolving Share” means, with respect to each Revolving Lender at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Revolving Lender at such time and the denominator of which is the amount
of the Aggregate Revolving Credit Commitments at such time; provided that if the
Aggregate Revolving Credit Commitments have been terminated at such time, then
the Pro Rata Revolving Share of each Revolving Lender shall be the Pro Rata
Revolving Share of such Revolving Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to
Section 11.06. The initial Pro Rata Revolving Share of each Revolving Lender is
set forth opposite the

 

33



--------------------------------------------------------------------------------

name of such Revolving Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Revolving Lender becomes a party hereto, as
applicable.

“Pro Rata Term A Share” means, with respect to each Term Loan A Lender, the
percentage (carried out to the ninth decimal place) of the principal amount of
the Term Loan A funded by such Term Loan A Lender. The initial Pro Rata Term A
Share of each Term Loan A Lender is set forth opposite the name of such Term
Loan A Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Term Loan A Lender becomes a party hereto, as applicable.

“Pro Rata Term B Share” means, with respect to each Term Loan B Lender, the
percentage (carried out to the ninth decimal place) of the principal amount of
the Term Loan B funded by such Term Loan B Lender. The initial Pro Rata Term B
Share of each Term Loan B Lender is set forth opposite the name of such Term
Loan B Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Term Loan B Lender becomes a party hereto, as applicable.

“Receivables Co.” means any Restricted Subsidiary of the Borrower whose sole
business consists of purchasing Accounts and related assets, or interests
therein, pursuant to a Permitted Receivables Transaction, from the Borrower and
its Restricted Subsidiaries, selling and granting Liens on such Accounts and
related assets, or interests therein, obtaining credit on the basis of sales of
or Liens on such Accounts and related assets, or interests therein, and such
other activities as are incidental to the foregoing.

“Receivables Facility Outstandings” means obligations of the Borrower and its
Restricted Subsidiaries, with respect to any Permitted Receivables Transaction,
and, for purposes of this Agreement and each other Loan Document, the amount of
such obligations in respect of any Permitted Receivables Transaction shall be
(a) if such Permitted Receivables Transaction is or should be an
“on-balance-sheet” transaction in accordance with GAAP, the aggregate principal
amount of debt required to be reflected on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries in respect thereof in accordance with
GAAP and (b) if such Permitted Receivables Transaction is or should be an
“off-balance-sheet” transaction in accordance with GAAP, the aggregate principal
amount of debt that would be required to be reflected on the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries in respect thereof
in accordance with GAAP if such Permitted Receivables Transaction were an
“on-balance-sheet” transaction in accordance with GAAP.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed in the Securities
Laws.

“Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management Arrangements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

34



--------------------------------------------------------------------------------

“Related Swap Contract” means all Swap Contracts that are entered into or
maintained by any Loan Party with a Lender or Affiliate of a Lender that are not
prohibited by the express terms of the Loan Documents.

“Related Treasury Management Arrangements” means all arrangements for the
delivery of treasury management services to or for the benefit of any Loan Party
which are entered into or maintained with a Lender or Affiliate of a Lender and
which are not prohibited by the express terms of the Loan Documents.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
a conversion or continuation of Segments, a Term Loan Interest Rate Selection
Notice, (c) with respect to an L/C – BA Credit Extension, a Letter of Credit
Application, and (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuers to make L/C – BA Credit
Extensions have been terminated pursuant to Section 9.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Revolving Lender’s Alternative Currency Risk Participations and its risk
participation and funded participation in L/C – BA Obligations and Swing Line
Loans being deemed “held” by such Revolving Lender for purposes of this
definition); provided that (i) any Revolving Credit Commitment of, and the
portion of the Total Outstandings (including risk participations in Letters of
Credit and Swing Line Loans) held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders, and
(ii) the Alternative Currency Risk Participations of any Defaulting Lender at
such time shall deemed to be held by the Alternative Currency Funding Fronting
Lender for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the Aggregate Revolving Credit Commitments and
Outstanding Amount (with the aggregate amount of each Revolving Lender’s
Alternative Currency Risk Participations and its risk participation and funded
participation in L/C – BA Obligations and Swing Line Loans being deemed “held”
by such Revolving Lender for purposes of this definition) under the Revolving
Credit Facility; provided that (i) the Revolving Credit Commitment of, and the
portion of the Outstanding Amount (including risk participations in Letters of
Credit and Swing Line Loans) under the Revolving Credit Facility held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders, and (ii) the Alternative Currency
Risk Participations of any Defaulting Lender at such time shall deemed to be
held by the Alternative Currency Funding Fronting Lender for purposes of making
a determination of Required Revolving Lenders.

“Required Term Loan A Lenders” means, as of any date of determination, Term Loan
A Lenders having more than 50% of the Outstanding Amount of the Term Loan A;
provided that

 

35



--------------------------------------------------------------------------------

the Outstanding Amount of the Term Loan A held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Loan A Lenders.

“Required Term Loan B Lenders” means, as of any date of determination, Term Loan
B Lenders having more than 50% of the Outstanding Amount of the Term Loan B;
provided that the Outstanding Amount of the Term Loan B held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Term Loan B Lenders.

“Responsible Officer” means, with respect to each Loan Party, the chief
executive officer, president, chief financial officer, treasurer, controller or
assistant treasurer or any vice president of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof). For avoidance of doubt, payments
pursuant to any shared services agreement described in Section 8.08 shall not be
deemed to be Restricted Payments.

“Restricted Subsidiaries” means all Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.03, (iii) the
date of advance of the applicable Loan with respect to which the Alternative
Currency Funding Fronting Lender has requested payment from the Alternative
Currency Participating Lenders in Dollars, and with respect to all other
instances pursuant to Section 2.03(f) the date on which payments in Dollars are
made between the Alternative Currency Funding Fronting Lender and Alternative
Currency Participating Lenders with respect to such Loan, and (iv) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, (iv) each date of
any Revolving Loan Notice for a Base Rate Loan under Section 2.04(c)(i),
(v) each date of payment of funds in an Alternative Currency by the
Administrative Agent to the L/C Issuer pursuant to Section 2.04(c)(ii), and
(v) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.

 

36



--------------------------------------------------------------------------------

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period, made by each of the Revolving Lenders pursuant to
Section 2.02.

“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Loans to the Borrower pursuant to Section 2.02, (b) if
such Lender is an Alternative Currency Participating Lender with respect to any
Alternative Currency, purchase Alternative Currency Risk Participations in Loans
denominated in any such Alternative Currency, (c) purchase participations in L/C
- BA Obligations, and (d) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Revolving Credit Facility” means the facility described in Sections 2.02, 2.04
and 2.05 providing for Revolving Loans, Swing Line Loans, Letters of Credit and
BAs to or for the benefit of the Borrower by the Revolving Lenders, Swing Line
Lender and L/C Issuer, as the case may be, in the maximum aggregate principal
amount at any time outstanding of $300,000,000, as adjusted from time to time
pursuant to the terms of this Agreement.

“Revolving Credit Maturity Date” means the earliest of (a) May 24, 2012, or
(b) such earlier date upon which the Outstanding Amounts under the Revolving
Credit Facility, including all accrued and unpaid interest, are required to be
paid in full, and all Revolving Credit Commitments terminated, in accordance
with the terms hereof.

“Revolving Lender” means each Lender that has a Revolving Credit Commitment or,
following termination of the Revolving Credit Commitments, has Revolving Loans
outstanding or participations in an outstanding Letter of Credit, Banker’s
Acceptance or Swing Line Loan.

“Revolving Loan” means a Base Rate Loan or a Eurocurrency Rate Loan made to the
Borrower by a Revolving Lender in accordance with its Pro Rata Revolving Share
pursuant to Section 2.02, except as otherwise provided herein. Revolving Loans
may be denominated in Dollars or, subject to the Alternative Currency Sublimit
and after the effectiveness of the Fronting Structure Amendment, in an
Alternative Currency.

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-2.

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.03(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

37



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, with respect to each of the Security
Instruments, the Administrative Agent, the Lenders and such other Persons for
whose benefit the Lien thereunder is conferred, as therein provided.

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the date hereof by the Borrower and one or more of the Guarantors to the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit G, as supplemented from time to time by the execution and
delivery of Security Joinder Agreements pursuant to Section 7.12.

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement (including the Security Joinder Agreements),
the Pledge Agreement (including the Pledge Joinder Agreements and the Pledge
Agreement Supplements), each Mortgage, each Title Policy and each other
Mortgaged Property Support Document and all other agreements (including control
agreements), instruments and other documents, whether now existing or hereafter
in effect, pursuant to which the Borrower or any Restricted Subsidiary or other
Person shall grant or convey to the Administrative Agent or the Lenders a Lien
in, or any other Person shall acknowledge any such Lien in, property as security
for all or any portion of the Obligations or any other obligation under any Loan
Document, as any of them may be reinstated from time to time in accordance with
the terms hereof and thereof.

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 7.12.

“Segment” means a portion of either Term Loan (or all thereof) with respect to
which a particular interest rate is (or is proposed to be) applicable.

“Senior Credit Facility” means, collectively, the Term Loan Facilities and the
Revolving Credit Facility.

 

38



--------------------------------------------------------------------------------

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a)      the fair value of its assets (both at fair valuation and at present
fair saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including contingent obligations; and

(b)      it is then able and expects to be able to pay its debts as they mature;
and

(c)      it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

“SPC” has the meaning specified in Section 11.06(h).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Notes” means the 7 3/ 8% senior subordinated notes due 2017 issued
by the Borrower pursuant to the Subordinated Notes Indenture in an aggregate
principal amount of $425,000,000 on or prior to the Closing Date, as in effect
on the Closing Date and, thereafter, as amended, supplemented, amended and
restated or otherwise modified in accordance with Section 8.11, and any
registered exchange notes issued in exchange therefor.

“Subordinated Notes Indenture” means the Indenture, dated as of May 24, 2007,
among the Borrower, the guarantors signatory thereto, and The Bank of New York,
as trustee, as in effect on the Closing Date and, thereafter, as amended,
supplemented, amended and restated or otherwise modified in accordance with
Section 8.11.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more

 

39



--------------------------------------------------------------------------------

intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower and shall include, without
limitation, the Unrestricted Subsidiaries.

“Subsidiary Securities” means the Equity Interests issued by or in any
Subsidiary, whether or not constituting a “security” under Article 8 of the
Uniform Commercial Code as in effect in any jurisdiction.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

40



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Syndication Agent” means JPMorgan in its capacity as syndication agent under
any of the Loan Documents, or any successor syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Lenders” means, individually or collectively, the Term Loan A Lenders and
the Term Loan B Lenders.

“Term Loan A” means the loans made pursuant to the Term Loan A Facility in
accordance with Section 2.01. The loans made pursuant to the Term Loan A
Facility may only be denominated in Dollars.

“Term Loan A Facility” means the facility described in Section 2.01(a) providing
for an advance of the Term Loan A to the Borrower by the Term Loan A Lenders in
the original principal amount of $150,000,000, as adjusted from time to time
pursuant to the terms of this Agreement.

“Term Loan A Lender” means each Lender that has a portion of the Term Loan A
outstanding under the Term Loan A Facility.

“Term Loan A Maturity Date” means the earliest of (a) May 24, 2012, or (b) such
earlier date upon which the Outstanding Amounts under the Term Loan Facility,
including all accrued and unpaid interest, are required to be paid in full in
accordance with the terms hereof.

“Term Loan A Note” means a promissory note made by the Borrower in favor of a
Term Loan A Lender evidencing the portion of the Term Loan A made by such Term
Loan A Lender, substantially in the form of Exhibit C-1.

“Term Loan B” means the loans made pursuant to the Term Loan B Facility in
accordance with Section 2.01. The loans made pursuant to the Term Loan B
Facility may only be denominated in Dollars.

 

41



--------------------------------------------------------------------------------

“Term Loan B Facility” means the facility described in Section 2.01(b) providing
for an advance of the Term Loan B to the Borrower by the Term Loan B Lenders in
the original principal amount of $565,000,000, as adjusted from time to time
pursuant to the terms of this Agreement.

“Term Loan B Lender” means each Lender that has a portion of the Term Loan B
outstanding under the Term Loan B Facility.

“Term Loan B Maturity Date” means the earliest of (a) May 24, 2014, or (b) such
earlier date upon which the Outstanding Amounts under the Term Loan Facility,
including all accrued and unpaid interest, are required to be paid in full in
accordance with the terms hereof.

“Term Loan B Note” means a promissory note made by the Borrower in favor of a
Term Loan B Lender evidencing the portion of the Term Loan B made by such Term
Loan B Lender, substantially in the form of Exhibit C-3.

“Term Loan Facilities” means, individually or collectively, the Term Loan A
Facility and the Term Loan B Facility.

“Term Loan Interest Rate Selection Notice” means the written notice delivered by
a Responsible Officer of the Borrower in connection with the election of a
subsequent Interest Period for any Eurocurrency Rate Segment or the conversion
of any Eurocurrency Rate Segment into a Base Rate Segment or the conversion of
any Base Rate Segment into a Eurocurrency Rate Segment, which, if in writing,
shall be substantially in the form of Exhibit A-2.

“Term Loan Notes” means, individually or collectively, the Term Loan A Notes and
the Term Loan B Notes.

“Term Loans” means the Term Loan A and the Term Loan B.

“Title Policy” means an ALTA mortgagee title policy insuring the first lien
priority of a Mortgage reflecting only such Liens as are permitted under
Section 8.01(a), (c), (d), (g) or (j) or which are otherwise acceptable to the
Administrative Agent, together with all endorsements reasonably requested by the
Administrative Agent.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C – BA Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C – BA Obligations.

“Transactions” means, individually or collectively as the context may indicate,
(a) the Existing Subordinated Notes Tender, (b) the Existing Borrower Notes
Tender, (c) the issuance of the Subordinated Notes, and (d) the entering by the
Borrower of this Agreement and the funding of the Term Loan Facilities and
Revolving Credit Facility, and the related amendment and restatement of the
Existing Agreement.

 

42



--------------------------------------------------------------------------------

“Type” means with respect to (a) a Revolving Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan, and (b) a Segment, its character as a Base
Rate Segment or a Eurocurrency Rate Segment.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to any applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, the term “UCC” shall also include the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of this Agreement, each Loan Document and any financing statement
relating to such perfection or effect of perfection or non-perfection.

“Unfunded Pension Liability” means (a) the excess of a Pension Plan’s (other
than a Foreign Pension Plan’s) benefit liabilities under Section 4001(a)(16) of
ERISA, over the current value of that Pension Plan’s (other than a Foreign
Pension Plan’s) assets, determined in accordance with the assumptions used for
funding the Pension Plan (other than a Foreign Pension Plan) pursuant to section
412 of the Code for the applicable plan year, and (b) with respect to each
Foreign Pension Plan required to be funded under Foreign Benefit Law, the amount
(if any) by which the present value of the accrued benefit liabilities (whether
or not vested) under each Foreign Pension Plan exceeds the current value of the
assets of such Foreign Pension Plan’s assets allocable to such benefits, all as
determined in accordance with the applicable Foreign Benefit Law for the
applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unrestricted Subsidiaries” means (i) each Subsidiary of the Borrower listed on
Schedule 1.02(a) and (ii) any Subsidiary of the Borrower designated by the board
of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 7.15 subsequent to the Closing Date.

“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

“Yen” and “¥” mean the lawful currency of Japan.

1.03  Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)      The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will”

 

43



--------------------------------------------------------------------------------

shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), including any such amendments, supplements or
modifications in connection with this Agreement of documents entered into in
connection with the Existing Agreement, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)      In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)      Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.04    Accounting Terms.  (a) Generally.    All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

(b)      Changes in GAAP.    If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

44



--------------------------------------------------------------------------------

(c)      All defined terms used in the calculation of the financial covenants
set forth in Section 8.12 hereof shall be calculated on an historical pro forma
basis giving effect (by inclusion or exclusion, as applicable), during any
period of measurement that includes any Acquisition permitted by Section 8.13 or
any Disposition permitted by Section 8.05(e), to the actual historical results
of the Person so acquired or disposed and which amounts shall include only
adjustments as are permitted under Regulation S-X of the SEC or are otherwise
reasonably satisfactory to the Administrative Agent.

(d)      Any pro forma calculation of either financial covenant set forth in
Section 8.12 made herein shall be made (i) as if all Indebtedness incurred or
repaid at the time of such measurement had been incurred or repaid, as
applicable, on the first day of the Four-Quarter Period most recently ended for
which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or 7.01(b) (or, if prior to the first such date after the
Closing Date, the Four-Quarter Period ended March 31, 2007) and (ii) pro forma
for any other element of the relevant transaction that would affect the
calculation of either such financial covenant.

(e)      For the avoidance of doubt, the term “the Borrower and its Restricted
Subsidiaries” as used in the defined terms used in the calculation of the
financial covenants set forth in Section 8.12 hereof shall not include any
consolidation of the assets, liabilities or results of operations of the
Unrestricted Subsidiaries in the assets, liabilities or results of the Borrower
or any Restricted Subsidiary.

(f)      Consolidation of Variable Interest Entities.    Except as expressly
provided otherwise herein, all references herein to consolidated financial
statements of the Borrower and its Subsidiaries or to the determination of any
amount for the Borrower and its Subsidiaries on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Borrower is required to consolidate pursuant to FASB
Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

1.05    Rounding.    Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.06    Exchange Rates; Currency Equivalents.    (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.

 

45



--------------------------------------------------------------------------------

(b)      Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Revolving Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Revolving Loan or Letter of Credit is denominated
in an Alternative Currency, such amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

1.07    Additional Alternative Currencies. (a) The Borrower may from time to
time request that Eurocurrency Rate Revolving Loans be made and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurocurrency Rate Revolving Loans, such request shall
be subject to the approval of the Administrative Agent and the Revolving
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

(b)      Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Revolving Loans, the Administrative Agent shall
promptly notify each Revolving Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the L/C Issuer thereof. Each Revolving Lender (in the case of any such
request pertaining to Eurocurrency Rate Revolving Loans) or the L/C Issuer (in
the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
such Eurocurrency Rate Revolving Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.

(c)      Any failure by a Revolving Lender or the L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Lender or the L/C
Issuer, as the case may be, to permit Eurocurrency Rate Revolving Loans to be
made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Lenders consent to making
Eurocurrency Rate Revolving Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Revolving Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.07, the Administrative Agent shall
promptly so notify the Borrower.

 

46



--------------------------------------------------------------------------------

1.08     Change of Currency.    (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b)        Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)        Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.09     Times of Day.    Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.10     Letter of Credit Amounts.    Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

47



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01     Term Loans.

(a)        Term Loan A.    Subject to the terms and conditions of this
Agreement, each Term Loan A Lender severally agrees to make an advance of its
Pro Rata Term A Share of the Term Loan A to the Borrower in Dollars on the
Closing Date, and from the Closing Date to the Term Loan A Maturity Date,
convert and continue Segments from time to time in accordance with the terms
hereof. The principal amount of each Segment of the Term Loan A outstanding
hereunder from time to time shall bear interest and the Term Loan A shall be
repayable as herein provided. No amount of the Term Loan A repaid or prepaid by
the Borrower may be reborrowed hereunder, and no subsequent advance under the
Term Loan A Facility shall be allowed after the initial such advance of the Term
Loan A on the Closing Date. Segments of the Term Loan A may be Base Rate
Segments or Eurocurrency Rate Segments at the Borrower’s election, as provided
herein.

(b)        Term Loan B.    Subject to the terms and conditions of this
Agreement, and subject to the provisions of Section 1.01 with respect to the
continuation of outstanding amounts of the Term Loan under (and as defined in)
the Existing Agreement, each Term Loan B Lender severally agrees to make an
advance of, or continue from the Existing Agreement, its Pro Rata Term B Share
of the Term Loan B to the Borrower in Dollars on the Closing Date, and from the
Closing Date to the Term Loan Maturity Date, convert and continue Segments from
time to time in accordance with the terms hereof. The principal amount of each
Segment of the Term Loan B outstanding hereunder from time to time shall bear
interest and the Term Loan B shall be repayable as herein provided. No amount of
the Term Loan B repaid or prepaid by the Borrower may be reborrowed hereunder,
and no subsequent advance under the Term Loan B Facility shall be allowed after
the initial such advance of the Term Loan B on the Closing Date. Segments of the
Term Loan B may be Base Rate Segments or Eurocurrency Rate Segments at the
Borrower’s election, as provided herein.

(c)        Term Loans Generally.    Not later than 1:00 P.M. New York time on
the Closing Date, and subject to the provisions of Section 1.01 with respect to
the continuation of outstanding amounts of the Term Loan under (and as defined
in) the Existing Agreement as a portion of the Term Loan B Facility hereunder,
each Term Lender shall, pursuant to the terms and subject to the conditions of
this Agreement, make the amount of its Pro Rata Term A Share of the Term Loan A
and/or (to the extent not already funded under the Existing Agreement and
continued hereunder pursuant to Section 1.01) its Pro Rata Term B Share of the
Term Loan B, as applicable, available by wire transfer to the Administrative
Agent. Such wire transfer shall be directed to the Administrative Agent at the
Administrative Agent’s Office and shall be in Same Day Funds in Dollars. The
amount so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, including without limitation the satisfaction of
all applicable conditions in Sections 5.01 and 5.02, be made available to the
Borrower by delivery of the proceeds thereof as shall be directed by the
Responsible Officer of the Borrower and reasonably acceptable to the
Administrative Agent. The initial Borrowing of the Term Loans may be
Eurocurrency Rate Segments, Base Rate Segments, or both; provided that if the
Borrower desires that any portion of the initial Borrowing of either Term Loan
is advanced as a

 

48



--------------------------------------------------------------------------------

Eurocurrency Rate Segment, the Administrative Agent shall make such Borrowing as
a Eurocurrency Rate Segment only if, not later than three Business Days prior to
the date that is then anticipated to be the Closing Date, the Administrative
Agent has received from the Borrower a Term Loan Interest Rate Selection Notice
with respect thereto, together with the Borrower’s written acknowledgement in
form and substance satisfactory to the Administrative Agent that the provisions
of Section 4.05 hereof shall apply to any failure by the Borrower to borrow on
the date set forth in such Term Loan Interest Rate Selection notice any or all
of the amounts specified in such Term Loan Interest Rate Selection Notice.

2.02     Revolving Loans.    Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make, convert and continue
Revolving Loans to the Borrower in Dollars or (subject to the provisions of
Section 2.03(f)) in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Revolving Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Borrowing, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Credit Commitments, (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender (less, with respect only to the
Alternative Currency Funding Fronting Lender, the aggregate Alternative Currency
Risk Participations in all Loans denominated in Alternative Currencies), plus,
with respect only to the Alternative Currency Participating Lenders, the
Outstanding Amount of such Lender’s Alternative Currency Risk Participations in
Loans denominated in Alternative Currencies and advanced by the Alternative
Currency Funding Fronting Lender, plus such Lender’s Pro Rata Revolving Share of
the Outstanding Amount of all L/C - BA Obligations, plus such Lender’s Pro Rata
Revolving Share of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Revolving Credit Commitment, and (iii) the aggregate
Outstanding Amount of all Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit. Within the limits of each Revolving
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.02, prepay under
Section 2.06, and reborrow under this Section 2.02. Revolving Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.

2.03     Borrowings, Conversions and Continuations of Committed Loans.

(a)        Each Revolving Borrowing, each conversion of Revolving Loans or
Segments of the Term Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 12:00 noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or of any conversion of Eurocurrency
Rate Loans to Base Rate Loans, (ii) four Business Days (or five Business Days in
the case of a Special Notice Currency) prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Revolving Loans denominated in
Alternative Currencies and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) four Business Days

 

49



--------------------------------------------------------------------------------

prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) five Business Days (or
six Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Revolving Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Lenders or the Revolving
Lenders, as the case may be, of such request and determine whether the requested
Interest Period is acceptable to all of them (it being understood that Interest
Periods in a number of days sufficient to expire on our about July 31, 2007
shall be acceptable to the extent such Interest Periods are requested in
connection with the conversion of the Revolving Loans (as defined in the
Existing Credit Agreement) and Term Loans (as defined in the Existing Credit
Agreement) converted to Base Rate Loans on the Closing Date pursuant to
Section 1.01(h)). Not later than 11:00 a.m., (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Revolving Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders or all the Revolving
Lenders, as the case may be. Each telephonic notice by the Borrower pursuant to
this Section 2.03(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Revolving Loan Notice (as to Revolving
Borrowings) or Term Loan Interest Rate Selection Notice, appropriately completed
and signed by a Responsible Officer of the Borrower (unless such Revolving Loan
Notice is being delivered by a Swing Line Lender pursuant to Section 2.05(c) or
by the Administrative Agent on behalf of the L/C Issuer pursuant to
Section 2.04(c)(i)); provided that the lack of such prompt confirmation shall
not affect the conclusiveness or binding effect of such telephonic notice. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Each Revolving Loan Notice and
Term Loan Interest Rate Selection Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolving Borrowing (applicable
to Revolving Loan Notices only), a conversion of Revolving Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Revolving Loans to be
borrowed, converted or continued, (iv) the Type of Revolving Loans to be
borrowed or to which existing Revolving Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi) in
the case of a Revolving Borrowing, the currency of the Revolving Loans to be
borrowed. Each written Revolving Loan Notice shall be substantially in the form
of Exhibit A-1 attached hereto, and each written Term Loan Interest Rate
Selection Notice shall be substantially in the form of Exhibit A-2 attached
hereto. If the Borrower fails to specify a currency in a Revolving Loan Notice
requesting a Revolving Borrowing, then the Revolving Loans so requested shall be
made in Dollars. If the Borrower fails to specify a Type of Revolving Loans in a
Revolving Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation of Loans, then the applicable Loans
shall, subject to the last sentence of this Section 2.03(a), be made as, or
continued as, or converted to, Base Rate Loans; provided, however, that in the
case of a failure to

 

50



--------------------------------------------------------------------------------

timely request a continuation of Revolving Loans denominated in an Alternative
Currency, such Revolving Loans shall be continued as Eurocurrency Rate Loans in
their original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Revolving Loan Notice or Term Loan
Interest Rate Selection Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.

(b)        Following receipt of a Revolving Loan Notice requesting a Revolving
Borrowing denominated in Dollars or in an Alternative Currency with respect to
which the Administrative Agent has not received notice that any Revolving Lender
is an Alternative Currency Participating Lender, the Administrative Agent shall
promptly notify each applicable Revolving Lender of the amount (and currency) of
its Pro Rata Revolving Share of the applicable Revolving Loans. Following
receipt of a Revolving Loan Notice requesting a Revolving Borrowing denominated
in an Alternative Currency with respect to which the Administrative Agent and
the Borrower have received notice that one or more Revolving Lenders is an
Alternative Currency Participating Lender, the Administrative Agent shall on the
next following Business Day notify (i) each Alternative Currency Funding Lender
of both the Dollar Equivalent amount and the Alternative Currency Equivalent
amount of its Alternative Currency Funding Pro Rata Share, (ii) the Alternative
Currency Funding Fronting Lender of both the Dollar Equivalent amount and the
Alternative Currency Equivalent amount of the aggregate Alternative Currency
Risk Participations in its Alternative Currency Funding Pro Rata Share,
(iii) each Alternative Currency Participating Lender of both the Dollar
Equivalent amount and the Alternative Currency Equivalent amount of its
Alternative Currency Risk Participation in such Borrowing, and (iv) all
Revolving Lenders and the Borrower of the aggregate Alternative Currency
Equivalent amount and the Dollar Equivalent amount of such Revolving Borrowing
and the applicable Spot Rate used by the Administrative Agent to determine such
Dollar Equivalent amount. If no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Revolving
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Revolving Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection.

In the case of a Revolving Borrowing in Dollars or in an Alternative Currency
with respect to which the Administrative Agent has not received notice that any
Revolving Lender is an Alternative Currency Participating Lender, each
applicable Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds for the applicable currency at the
Administrative Agent’s Office not later than 2:00 p.m. in the case of any
Revolving Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Revolving Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Revolving Loan Notice. In the case of a Revolving Borrowing in an
Alternative Currency with respect to which the Administrative Agent has received
notice that any Revolving Lender is an Alternative Currency Participating
Lender, each Alternative Currency Funding Lender shall make the amount of its
Alternative Currency Funding Pro Rata Share in such Revolving Loan available to
the Administrative Agent in Same

 

51



--------------------------------------------------------------------------------

Day Funds at the Administrative Agent’s Office not later than the Applicable
Time, on the Business Day specified in the applicable Loan Notice. In any event,
a Revolving Lender may cause an Affiliate to fund or make the amount of its Loan
available in accordance with the foregoing provisions. Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Revolving Loan Notice with respect to such
Borrowing denominated in Dollars is given by the Borrower, there are Swing Line
Loans or L/C - BA Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C - BA Borrowings,
second, to the payment in full of any such Swing Line Loans, and third, to the
Borrower as provided above.

(c)        Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Revolving Lenders, the Required Term Loan A Lenders or the Required Term Loan B
Lenders, as applicable. During the existence of an Event of Default, the
Required Revolving Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Revolving Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d)        The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e)        After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not at any time be more than (a) five Interest Periods in effect with
respect to the Term Loan A, (b) ten Interest Periods in effect with respect to
the Term Loan B, and (c) ten Interest Periods in effect with respect to the
Revolving Credit Facility.

(f)        Alternative Currency Funding and Participation.

    (i)        Subject to all the terms and conditions set forth in this
Agreement, including the provisions of Section 2.02, and without limitation of
the provisions of Section 2.03, with respect to any Revolving Loans denominated
in an Alternative Currency with respect to which one or more Revolving Lenders
has given notice to the Administrative Agent that it is an Alternative Currency
Participating Lender, (A) each

 

52



--------------------------------------------------------------------------------

Revolving Lender agrees from time to time on any Business Day during the
Availability Period to fund its Pro Rata Revolving Share of Revolving Loans
denominated in an Alternative Currency with respect to which it is an
Alternative Currency Funding Lender; and (B) each Revolving Lender severally
agrees to acquire an Alternative Currency Risk Participation in Revolving Loans
denominated in an Alternative Currency with respect to which it is an
Alternative Currency Participating Lender.

(ii)        Each Revolving Loan denominated in an Alternative Currency shall be
funded upon the request of the Borrower in accordance with Section 2.03(b).
Immediately upon the funding by the Alternative Currency Funding Fronting Lender
of its respective Alternative Currency Funding Pro Rata Share of any Revolving
Loan denominated in an Alternative Currency with respect to which one or more
Revolving Lenders is an Alternative Currency Participating Lender, each
Alternative Currency Participating Lender shall be deemed to have absolutely,
irrevocably and unconditionally purchased from such Alternative Currency Funding
Fronting Lender an Alternative Currency Risk Participation in such Loan in an
amount such that, after such purchase, each Revolving Lender (including the
Alternative Currency Funding Lenders, the Alternative Currency Funding Fronting
Lender and the Alternative Currency Participating Lenders) will have an
Alternative Currency Loan Credit Exposure with respect to such Revolving Loan
equal in amount to its Pro Rata Revolving Share of such Revolving Loan.

(iii)       Upon the occurrence and during the continuance of an Event of
Default, the Alternative Currency Funding Fronting Lender may, by written notice
to the Administrative Agent delivered not later than 11:00 a.m., on the second
Business Day preceding the proposed date of funding and payment by Alternative
Currency Participating Lenders of their Alternative Currency Risk Participations
purchased in such Revolving Loans as shall be specified in such notice (the
“Alternative Currency Participation Payment Date”), request each Alternative
Currency Participating Lender to fund the Dollar Equivalent of its Alternative
Currency Risk Participation purchased with respect to such Revolving Loans to
the Administrative Agent on the Alternative Currency Participation Payment Date
in Dollars. Following receipt of such notice, the Administrative Agent shall
promptly notify each Alternative Currency Participating Lender of the Dollar
Equivalent amount of its Alternative Currency Risk Participation purchased with
respect to each such Revolving Loan (determined at the Spot Rate on the date of
advance of such Revolving Loan) and the applicable Alternative Currency
Participation Payment Date. Any notice given by the Alternative Currency Funding
Fronting Lender or the Administrative Agent pursuant to this subsection may be
given by telephone if immediately confirmed in writing; provided that the
absence of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(iv)        On the applicable Alternative Currency Participation Payment Date,
each Alternative Currency Participating Lender in the Revolving Loans specified
for funding pursuant to this Section 2.03(f) shall deliver the amount of such
Alternative Currency Participating Lender’s Alternative Currency Risk
Participation with respect to such specific Revolving Loans in Dollars and in
Same Day Funds to the Administrative Agent;

 

53



--------------------------------------------------------------------------------

provided, however, that no Alternative Currency Participating Lender shall be
responsible for any default by any other Alternative Currency Participating
Lender in such other Alternative Currency Participating Lender’s obligation to
pay such amount. Upon receipt of any such amounts from the Alternative Currency
Participating Lenders, the Administrative Agent shall distribute such Dollar
amounts in Same Day Funds to the Alternative Currency Funding Fronting Lender.

(v)        In the event that any Alternative Currency Participating Lender fails
to make available to the Administrative Agent the amount of its Alternative
Currency Risk Participation as provided herein, the Administrative Agent shall
be entitled to recover such amount on behalf of the Alternative Currency Funding
Fronting Lender on demand from such Alternative Currency Participating Lender
together with interest at the Overnight Rate for three (3) Business Days and
thereafter at a rate per annum equal to the Default Rate. A certificate of the
Administrative Agent submitted to any Alternative Currency Participating Lender
with respect to amounts owing hereunder shall be conclusive in the absence of
demonstrable error.

(vi)       In the event that the Alternative Currency Funding Fronting Lender
receives a payment in respect of any Revolving Loan, whether directly from a
Borrower or a Guarantor or otherwise, in which Alternative Currency
Participating Lenders have fully funded in Dollars their purchase of Alternative
Currency Risk Participations, the Alternative Currency Funding Fronting Lender
shall promptly distribute to the Administrative Agent, for its distribution to
each such Alternative Currency Participating Lender, the Dollar Equivalent of
such Alternative Currency Participating Lender’s Pro Rata Revolving Share of
such payment in Dollars and in Same Day Funds. If any payment received by the
Alternative Currency Funding Fronting Lender with respect to any Revolving Loan
in an Alternative Currency made by it shall be required to be returned by the
Alternative Currency Funding Fronting Lender after such time as the Alternative
Currency Funding Fronting Lender has distributed such payment to the
Administrative Agent pursuant to the immediately preceding sentence, each
Alternative Currency Participating Lender that has received a portion of such
payment shall pay to the Alternative Currency Funding Fronting Lender an amount
equal to its Pro Rata Revolving Share in Dollars of the amount to be returned;
provided, however, that no Alternative Currency Participating Lender shall be
responsible for any default by any other Alternative Currency Participating
Lender in that other Alternative Currency Participating Lender’s obligation to
pay such amount.

(vii)      Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender’s obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Funding Fronting Lender, the
Administrative Agent, any Guarantor, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of an Event of Default or
a Default; (iii) any adverse change in the condition (financial or otherwise) of
any Guarantor, the Borrower or any of their Subsidiaries; (iv)

 

54



--------------------------------------------------------------------------------

any breach of this Agreement or any other Loan Document by any Guarantor, the
Borrower or any other Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

    (viii)    In no event shall (i) the Alternative Currency Risk Participation
of any Alternative Currency Participating Lender in any Revolving Loans
denominated in an Alternative Currency pursuant to this Section 2.03(f) be
construed as a loan or other extension of credit by such Alternative Currency
Participating Lender to the Borrower, any Revolving Lender or the Administrative
Agent or (ii) this Agreement be construed to require any Revolving Lender that
is an Alternative Currency Participating Lender with respect to a specific
Alternative Currency to make any Revolving Loans in such Alternative Currency
under this Agreement or under the other Loan Documents, subject to the
obligation of each Alternative Currency Participating Lender to give notice to
the Administrative Agent and the Borrower at any time such Revolving Lender
acquires the ability to make Revolving Loans in such Alternative Currency.

2.04     Letters of Credit and Bankers’ Acceptances.

(a)        The Letter of Credit – BA Commitment.

    (i)        Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.04, (1) from time to time on any Business Day during the
period from the Closing Date until the earlier to occur of the Letter of Credit
- BA Expiration Date or the termination of the Availability Period, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or the Borrower and a Restricted
Subsidiary, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, (2) to honor drafts under the Letters of
Credit; and (3) with respect to Acceptance Credits, to create Bankers’
Acceptances in accordance with the terms thereof and hereof, and (B) the
Revolving Lenders severally agree to participate in Letters of Credit and
Bankers’ Acceptances issued for the account of the Borrower or the Borrower and
a Restricted Subsidiary and any drawings thereunder; provided that the L/C
Issuer shall not be obligated to make any L/C – BA Credit Extension with respect
to any Letter of Credit, and no Revolving Lender shall be obligated to
participate in any Letter of Credit, if (A) as of the date of such L/C - BA
Credit Extension, (x) the Total Revolving Outstandings would exceed the
Aggregate Revolving Credit Commitments, (y) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender (less, with respect only to the
Alternative Currency Funding Fronting Lender, the aggregate Alternative Currency
Risk Participations in all Revolving Loans denominated in Alternative
Currencies), plus, with respect only to the Alternative Currency Participating
Lenders, such Lender’s Alternative Currency Risk Participations in Revolving
Loans denominated in Alternative Currencies advanced by the Alternative Currency
Funding Fronting Lender for such Lender, plus such Revolving Lender’s Pro Rata
Revolving Share of the Outstanding Amount of all L/C - BA Obligations, plus such
Revolving Lender’s Pro Rata Revolving Share of the Outstanding Amount of all
Swing Line Loans would exceed such Revolving Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C - BA Obligations would

 

55



--------------------------------------------------------------------------------

exceed the Letter of Credit - BA Sublimit, or (B) as to Acceptance Credits, the
Bankers’ Acceptance created or to be created thereunder shall not be an eligible
bankers’ acceptance under Section 13 of the Federal Reserve Act (12 U.S.C. §
372). Each request by the Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrower that the L/C – BA
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii)       The L/C Issuer shall not issue any Letter of Credit, if:

    (A)        subject to Section 2.04(b)(iii), the expiry date of such
requested Letter of Credit would occur (i) as to standby Letters of Credit, more
than twenty-four months after the date of issuance or last renewal, and (ii) as
to commercial Letters of Credit, later than the earlier of (1) 270 days after
the date of issuance thereof and (2) 60 days before the Letter of Credit - BA
Expiration Date, unless in each case the Required Revolving Lenders have
approved such expiry date;

    (B)        the maturity date of any Bankers’ Acceptance issued under any
such requested Acceptance Credit would occur earlier than 30 or later than 120
days from date of issuance and in any event later than 60 days before the Letter
of Credit - BA Expiration Date, unless the Required Revolving Lenders have
approved such expiry date;

    (C)        the expiry date of such requested Letter of Credit, or the
maturity date of any Bankers’ Acceptance issued under such requested Letter of
Credit, would occur after the Letter of Credit - BA Expiration Date, unless all
the Revolving Lenders have approved such expiry date;

(iii)      The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

    (A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit or any related Bankers’ Acceptance, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit or related bankers’ acceptances generally or such Letter of
Credit or any related Bankers’ Acceptance in particular or shall impose upon the
L/C Issuer with respect to such Letter of Credit or related Bankers’ Acceptance
any restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall

 

56



--------------------------------------------------------------------------------

impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

    (B)        the issuance of such Letter of Credit or any related Bankers’
Acceptance would violate one or more policies of the L/C Issuer, or the creation
of any related Bankers’ Acceptance would cause the L/C Issuer to exceed the
maximum amount of outstanding bankers’ acceptances permitted by applicable Law;

    (C)        except as otherwise agreed by the Administrative Agent and the
L/C Issuer, such Letter of Credit or related Bankers’ Acceptance is to be
denominated in a currency other than Dollars or is in an initial amount less
than $10,000; provided, that the Administrative Agent and L/C Issuer agree that
up to 10 Letters of Credit may be issued and outstanding hereunder in amounts
less than $10,000;

    (D)        a default of any Revolving Lender’s obligations to fund under
Section 2.04(c) exists or any Revolving Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Revolving Lender to eliminate the L/C
Issuer’s risk with respect to such Revolving Lender;

    (E)        except as otherwise agreed by the Administrative Agent and the
L/C Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency; or

    (F)        the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency.

(iv)       The L/C Issuer shall not amend any Letter of Credit or Bankers’
Acceptance if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit or Bankers’ Acceptance in its amended form under the terms
hereof.

(v)       The L/C Issuer shall be under no obligation to amend any Letter of
Credit or Bankers’ Acceptance if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit or Bankers’ Acceptance in its amended
form under the terms hereof, or (B) the beneficiary of such Letter of Credit or
Bankers’ Acceptance does not accept the proposed amendment to such Letter of
Credit or Bankers’ Acceptance.

(vi)       The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit or Bankers’ Acceptance issued by it and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit and Bankers’ Acceptances issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit and Bankers’ Acceptances as fully as if the term “Administrative

 

57



--------------------------------------------------------------------------------

Agent” as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

    (i)        Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower and,
if applicable, of the applicable Restricted Subsidiary. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing or presentation thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing or
presentation thereunder; and (G) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

    (ii)        Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the Borrower and the
applicable Restricted Subsidiary or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Pro Rata Revolving Share times the amount of such Letter of

 

58



--------------------------------------------------------------------------------

Credit. Immediately upon the creation of each Bankers’ Acceptance, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Bankers’
Acceptance in an amount equal to the product of such Revolving Lender’s Pro Rata
Revolving Share times the amount of such Bankers’ Acceptance.

    (iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit other than a commercial Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Revolving Lenders shall be deemed to have authorized (but may not require)
the L/C Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than the Letter of Credit - BA Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Lender or the Borrower that one or more
of the applicable conditions specified in Section 5.02 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

    (iv)        Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)        Drawings and Reimbursements; Funding of Participations.

    (i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing or, with respect to any Acceptance Credit, presentation of
documents under such Letter of Credit, or any presentation for payment of a
Bankers’ Acceptance, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the

 

59



--------------------------------------------------------------------------------

Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 1:00 p.m. on the date of any payment by the L/C Issuer
under a Letter of Credit or Bankers’ Acceptance to be reimbursed in Dollars, or
the Applicable Time on the date of any payment by the L/C Issuer under a Letter
of Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing or Bankers’ Acceptance,
as applicable, and in the applicable currency. If the Borrower fails so to
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing or payment (expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternative
Currency) (the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
Pro Rata Revolving Share thereof. In such event, the Borrower shall be deemed to
have requested a Revolving Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.03 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Credit Commitments and the conditions set forth in Section 5.02 (other
than the delivery of a Revolving Loan Notice). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

    (ii)        Each Revolving Lender shall upon any notice pursuant to
Section 2.04(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Pro Rata Revolving Share
of the Unreimbursed Amount not later than 3:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.04(c)(iii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

    (iii)       With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing of Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C – BA
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C – BA Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the Default Rate. In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of
its participation in such L/C – BA Borrowing and shall constitute an L/C - BA
Advance from such Revolving Lender in satisfaction of its participation
obligation under this Section 2.04.

 

60



--------------------------------------------------------------------------------

    (iv)        Until each Revolving Lender funds its Revolving Loan or L/C - BA
Advance pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit or payments made on any Bankers’
Acceptance, interest in respect of such Revolving Lender’s Pro Rata Revolving
Share of such amount shall be solely for the account of the L/C Issuer.

    (v)         Each Revolving Lender’s obligation to make Revolving Loans or
L/C - BA Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit and payments made on Bankers’ Acceptances, as contemplated by this
Section 2.04(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Revolving Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02 (other
than delivery by the Borrower of a Revolving Loan Notice). No such making of an
L/C - BA Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit or Bankers’ Acceptance, together with
interest as provided herein.

    (vi)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), the L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d)        Repayment of Participations.

    (i)        At any time after the L/C Issuer has made a payment under any
Letter of Credit or Bankers’ Acceptance and has received from any Revolving
Lender such Revolving Lender’s L/C - BA Advance in respect of such payment in
accordance with Section 2.04(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Lender its
Pro Rata Revolving Share thereof in Dollars (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Revolving
Lender’s L/C - BA Advance was outstanding) and in the same funds as those
received by the Administrative Agent.

 

61



--------------------------------------------------------------------------------

    (ii)       If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.04(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Pro Rata Revolving Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Overnight Rate from time to time in effect. The obligations of
the Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)        Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and each payment under
any Bankers’ Acceptance, and to repay each L/C – BA Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

    (i)        any lack of validity or enforceability of such Letter of Credit
or Bankers’ Acceptance, this Agreement, or any other agreement or instrument
relating thereto;

    (ii)       the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit or Bankers’ Acceptance
(or any Person for whom any such beneficiary or any such transferee may be
acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
Bankers’ Acceptance or any agreement or instrument relating thereto, or any
unrelated transaction;

    (iii)      any draft, demand, certificate or other document or endorsement
presented under or in connection with such Letter of Credit or Bankers’
Acceptance proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit or obtain payment under any
Bankers’ Acceptance;

    (iv)      any payment by the L/C Issuer under such Letter of Credit or
Bankers’ Acceptance against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit, or any payment made by
the L/C Issuer under such Letter of Credit or Bankers’ Acceptance to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit or
Bankers’ Acceptance, including any arising in connection with any proceeding
under any Debtor Relief Law;

    (v)       any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

 

62



--------------------------------------------------------------------------------

    (vi)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto, and each Bankers’ Acceptance, that is delivered to it and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f)        Role of L/C Issuer.    Each Revolving Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit or making any payment under
a Bankers’ Acceptance, the L/C Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit, Bankers’ Acceptance or Issuer Document. The Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit or Bankers’ Acceptance; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties, nor any
correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit or to honor any Bankers’ Acceptance
presented for payment in strict compliance with its terms and conditions. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument endorsing, transferring or assigning or purporting to endorse,
transfer or assign a Letter of Credit or Bankers’ Acceptance or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.

 

63



--------------------------------------------------------------------------------

(g)        Cash Collateral.    Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit or made any payment under any Bankers’ Acceptance and such
drawing has resulted in an L/C – BA Borrowing, or (ii) if, as of the Letter of
Credit - BA Expiration Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, any Bankers’ Acceptance for any
reason remains outstanding, or any L/C – BA Obligation for any reason remains
outstanding, then in each such case the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C - BA Obligations (in an
amount equal to such Outstanding Amount determined as of the date of such L/C -
BA Borrowing or the Letter of Credit - BA Expiration Date, as the case may be).
The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.
Sections 2.06 and 9.02(c) set forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Revolving Lenders, as collateral for the L/C - BA
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Revolving Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash collateral shall be maintained
in blocked, interest bearing deposit accounts at Bank of America.

(h)        Applicability of ISP and UCP.    Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i)        Letter of Credit – BA Fees.    Subject to the provisions of the last
sentence of this subsection (i), the Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Pro Rata
Revolving Share, in Dollars, (i) a Letter of Credit – BA Fee for each commercial
Letter of Credit and each Bankers’ Acceptance equal to 50% of the Applicable
Rate times the Dollar Equivalent of the daily maximum amount available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) or the maximum stated amount of such
Bankers’ Acceptance, as the case may be, and (ii) a Letter of Credit – BA Fee
for each standby Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.10. Such Letter of Credit – BA Fees shall be computed
on a quarterly basis in arrears. Such Letter of Credit – BA Fees accrued through
the last day of each fiscal quarter of the Borrower and shall be due and payable
on the fifteenth (or the next Business Day after the fifteenth, if the fifteenth
is not a Business Day) of each January, April, July and October, commencing with
the first such date to occur after the issuance of such Letter of Credit or
Bankers’ Acceptance (as the

 

64



--------------------------------------------------------------------------------

case may be), on the Letter of Credit - BA Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit and Bankers’ Acceptance shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. At all times that the
Default Rate shall be applicable to any Loans pursuant to Section 2.09(b), the
Letter of Credit – BA Fees payable under this subsection (i) shall accrue and be
payable at the Default Rate.

(j)        Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.    The Borrower shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee with respect to each Letter of Credit and
each Bankers’ Acceptance issued by the L/C Issuer in the amount of 0.125% times
the Dollar Equivalent of the daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit) or the maximum stated amount of such Bankers’
Acceptance, as the case may be. Such fronting fees shall be computed on a
quarterly basis in arrears. Such fronting fee shall accrue through the last day
of each fiscal quarter of the Borrower and shall be due and payable on the
fifteenth (or the next Business Day after the fifteenth, if the fifteenth is not
a Business Day) of each January, April, July and October, commencing with the
first such date to occur after the issuance of such Letter of Credit or Bankers’
Acceptance, as applicable, on the Letter of Credit - BA Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.10. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit and bankers’
acceptances issued by it as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(k)        Conflict with Issuer Documents.    In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

(l)        Letters of Credit Issued for Restricted
Subsidiaries.    Notwithstanding that a Letter of Credit or Bankers’ Acceptance
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Restricted Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
and/or Bankers’ Acceptances for the account of Restricted Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.05     Swing Line Loans.

(a)       The Swing Line.    Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.05, to make loans in Dollars (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that

 

65



--------------------------------------------------------------------------------

such Swing Line Loans, when aggregated with the Pro Rata Revolving Share of the
Outstanding Amount of Revolving Loans and L/C - BA Obligations of the Revolving
Lender acting as Swing Line Lender, may exceed the amount of such Revolving
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Credit Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender (less, with
respect only to the Alternative Currency Funding Fronting Lender, the aggregate
Alternative Currency Risk Participations in all Revolving Loans denominated in
Alternative Currencies), plus, with respect only to the Alternative Currency
Participating Lenders, such Lender’s Alternative Currency Risk Participations in
Revolving Loans denominated in Alternative Currencies advanced by the
Alternative Currency Funding Fronting Lender for such Lender, plus such
Revolving Lender’s Pro Rata Revolving Share of the Outstanding Amount of all L/C
- BA Obligations, plus such Revolving Lender’s Pro Rata Revolving Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Credit Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.05, prepay under
Section 2.06, and reborrow under this Section 2.05. Each Swing Line Loan shall
be a Base Rate Revolving Loan. Immediately upon the making of a Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Pro Rata Revolving Share times the amount of such Swing Line
Loan.

(b)        Borrowing Procedures.    Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 3:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.05(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:30 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in Same Day Funds.

 

66



--------------------------------------------------------------------------------

(c)        Refinancing of Swing Line Loans.

    (i)        The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Revolving Loan in an amount equal to such
Revolving Lender’s Pro Rata Revolving Share of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Revolving Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.03, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Credit Commitments
and the conditions set forth in Section 5.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Revolving Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Pro Rata Revolving Share of
the amount specified in such Revolving Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 2:00 p.m. on the day specified in such Revolving Loan Notice, whereupon,
subject to Section 2.05(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

    (ii)       If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.05(c)(i), the request
for Base Rate Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment
in respect of such participation.

    (iii)      If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing. A certificate of the Swing
Line Lender submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

    (iv)      Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance,

 

67



--------------------------------------------------------------------------------

including (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against the Swing Line Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.05(c) is subject
to the conditions set forth in Section 5.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d)        Repayment of Participations.

    (i)        At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Pro Rata Revolving Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

    (ii)        If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Pro Rata Revolving Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)        Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.05 to refinance such Revolving Lender’s
Pro Rata Revolving Share of any Swing Line Loan, interest in respect of such Pro
Rata Revolving Share shall be solely for the account of the Swing Line Lender.

(f)        Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.06     Prepayments.

(a)       The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans under the Revolving Credit
Facility or either Term Loan Facility in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four Business

 

68



--------------------------------------------------------------------------------

Days (or five, in the case of prepayment of Revolving Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Revolving Loans denominated in Alternative Currencies, and (C) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Revolving Loans denominated in Alternative Currencies shall be in a minimum
principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof; and (iv) any prepayment of Base Rate Loans under any such credit
facility shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment, the credit facility to which the prepayment is to be applied,
and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. Prepayments of the Term Loans
shall be applied pro rata to remaining installments of the scheduled
amortization of the applicable Term Loan. The Administrative Agent will promptly
notify each applicable Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable share of such prepayment (including, in the
event such prepayment is of a Revolving Loan denominated in an Alternative
Currency, each Alternative Currency Funding Lender’s Alternative Currency
Funding Pro Rata Share of such payment). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 4.05. Each such prepayment shall be applied to the Loans of
the applicable Lenders in accordance with their Pro Rata Revolving Shares, Pro
Rata Term A Shares or Pro Rata Term B Shares, as applicable.

(b)        The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(c)        If for any reason the Total Revolving Outstandings at any time exceed
the Aggregate Revolving Credit Commitments then in effect, the Borrower shall
immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C - BA Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C - BA Obligations pursuant to this Section 2.06(c) unless
after the prepayment in full of the Revolving Loans and Swing Line Loans, the
Total Revolving Outstandings exceed the Aggregate Revolving Credit Commitments
then in effect.

(d)        If the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all Revolving Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrower shall prepay Revolving Loans (or, if

 

69



--------------------------------------------------------------------------------

necessary, Cash Collateralize Letters of Credit) in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.

(e)        In addition to any required payments of principal of the Term Loans
and any optional payments of principal of the Term Loans and the Revolving Loans
effected under subsection (a) above, no later than 30 calendar days following
the receipt of any Net Cash Proceeds from any Disposition permitted by
Section 8.05(e), the Borrower shall deliver to the Administrative Agent a
calculation of the amount of such Net Cash Proceeds and the Borrower shall make,
or shall cause each applicable Restricted Subsidiary to make, a prepayment to
the Administrative Agent, for the benefit of the applicable Lenders, of the
Outstanding Amount of the Term Loans in an amount equal to one hundred percent
(100%) of such Net Cash Proceeds in excess of $25,000,000 in any fiscal year;
provided that no mandatory prepayment on account of such Net Cash Proceeds shall
be required under this Section 2.06(e) if the Borrower informs the
Administrative Agent no later than 30 days following the receipt of such Net
Cash Proceeds of its or its Restricted Subsidiary’s good faith intention to
apply such Net Cash Proceeds to the acquisition of other assets or property
consistent with the Core Business (including by way of merger or investment)
within eighteen months following the receipt of such Net Cash Proceeds, with the
amount of such Net Cash Proceeds unused after such eighteen-month period being
required to applied to such prepayment on the last day of such eighteen-month
period. Each prepayment of the Term Loans required under this Section 2.06(e)
shall be applied to the Term Loan A and the Term Loan B on a pro rata basis in
accordance with the Outstanding Amounts thereof at such time, and within each
such Term Loan Facility pro rata across remaining installments of the scheduled
amortization of such Term Loan Facility (including the scheduled payment of all
remaining Outstanding Amounts of the applicable Term Loan on the Term Loan
Maturity Date); provided that any Term Loan B Lender may reject any such
mandatory prepayment in whole, with the aggregate amount of all such rejections
by Term Loan B Lenders applied to Outstanding Amounts of the Term Loan A pro
rata across remaining installments of the Term Loan A Facility, with any excess
amount from all such rejections (in the event all such rejections are more than
the aggregate Outstanding Amount of the Term Loan A at such time) to be applied
to the Outstanding Amount of the Term Loan B pro rata among the rejecting Term
Loan B Lenders and pro rata across remaining installments of the Term Loan B
Facility.

(f)        Any prepayment of a Eurocurrency Rate Loan under this Section 2.06
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 4.05. Each prepayment under this
Section 2.06 shall be applied to the Loans of the applicable Lenders in
accordance with their Pro Rata Term A Shares, Pro Rata Term B Shares or Pro Rata
Revolving Shares, as applicable.

2.07     Termination or Reduction of Commitments.    The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Revolving Credit
Commitments, or from time to time permanently reduce the Aggregate Revolving
Credit Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, or the entire remaining Aggregate Revolving Credit Commitments,
(iii) the Borrower shall not terminate or reduce the Aggregate Revolving Credit
Commitments if, after giving effect thereto

 

70



--------------------------------------------------------------------------------

and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Aggregate Revolving Credit Commitments, and (iv) if, after
giving effect to any reduction of the Aggregate Revolving Credit Commitments,
the Alternative Currency Sublimit, the Letter of Credit - BA Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Revolving Credit
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolving Credit
Commitments. The amount of any such Aggregate Revolving Credit Commitment
reduction shall not be applied to the Alternative Currency Sublimit or the
Letter of Credit Sublimit unless otherwise specified by the Borrower. Any
reduction of the Aggregate Revolving Credit Commitments shall be applied to the
Revolving Credit Commitment of each Revolving Lender according to its Pro Rata
Revolving Share. All commitment fees accrued until the effective date of any
termination of the Aggregate Revolving Credit Commitments shall be paid on the
effective date of such termination.

2.08     Repayment of Loans.

(a)        The Borrower shall repay to the Revolving Lenders on the Revolving
Credit Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date.

(b)        The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten Business Days after such Loan is made and (ii) the Revolving
Credit Maturity Date.

(c)        The Borrower shall repay the principal amount of the Term Loan A in
eleven (11) consecutive quarterly installments equal to $3,750,000 on the last
Business Day of each March, June, September and December, commencing on the last
Business Day of September 2009, and in a final installment equal to the
aggregate Outstanding Amount of the Term Loan A on the Term Loan A Maturity
Date, in each case subject to adjustments for prepayments made pursuant to
Section 2.06 and subject to pro rata increases for each exercise with respect to
the Term Loan A of the increase option provided in Section 2.15.

(d)        The Borrower shall repay the principal amount of the Term Loan B in
twenty-seven (27) consecutive quarterly installments equal to $1,412,500 on the
last Business Day of each March, June, September and December, commencing on the
last Business Day of September 2007, and in a final installment equal to the
aggregate Outstanding Amount of the Term Loan B on the Term Loan B Maturity
Date, in each case subject to adjustments for prepayments made pursuant to
Section 2.06 and subject to pro rata increases for each exercise with respect to
the Term Loan B of the increase option provided in Section 2.15.

2.09     Interest.

(a)        Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii)

 

71



--------------------------------------------------------------------------------

each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

(b)        If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists, the Borrower shall pay interest, at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws, on the principal amount of all
(a) outstanding Obligations under the Revolving Credit Facility upon the
affirmative vote of the Required Revolving Lenders, (b) outstanding Obligations
under the Term Loan A Facility upon the affirmative vote of the Required Term
Loan A Lenders, (c) outstanding Obligations under the Term Loan B Facility upon
the affirmative vote of the Required Term Loan B Lenders and (d) other
Obligations hereunder upon the affirmative vote of the Required Lenders. Accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(d)        For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

(e)        Interest on any Revolving Loan in an Alternative Currency advanced by
the Alternative Currency Funding Fronting Lender shall be for the benefit of the
Alternative Currency Funding Fronting Lender, and not any Alternative Currency
Participating Lender, until the applicable Alternative Currency Participating
Lender has funded its participation therein to the Alternative Currency Funding
Fronting Lender.

2.10     Fees.    In addition to certain fees described in subsections (i) and
(j) of Section 2.04:

(a)        Commitment Fee.    The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata
Revolving Share, a commitment fee (the “Commitment Fee”) in Dollars equal to the
Applicable Rate times the actual daily amount by which the Aggregate Revolving
Credit Commitments exceed the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C - BA Obligations. The Commitment
Fee shall accrue at all times during the Availability Period,

 

72



--------------------------------------------------------------------------------

including at any time during which one or more of the conditions in Article V is
not met, and the amount accrued through the end of each fiscal quarter of the
Borrower shall be due and payable in arrears on the fifteenth (or the next
Business Day after the fifteenth, if the fifteenth is not a Business Day) of
each January, April, July and October, commencing with the first such date to
occur after the Closing Date, and on the Revolving Credit Maturity Date. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b)        Other Fees.    The Borrower shall pay to the Arrangers, the
Administrative Agent and each of the Lenders, for their own respective accounts,
in Dollars, such fees as shall have been separately agreed upon in writing
(including in the Bank of America Fee Letter and the JPMorgan Fee Letter, as
applicable) in the amounts and at the times so specified, including an annual
administrative fee payable to the Administrative Agent. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(c)        Alternative Currency Fronting Fee.    The Borrower shall pay directly
to the Alternative Currency Funding Fronting Lender, for its own account, in
Dollars, a fronting fee with respect to the portion of each Revolving Borrowing
in an Alternative Currency advanced by such Alternative Currency Funding
Fronting Lender for an Alternative Currency Participating Lender (but excluding
the portion of such advance constituting the Alternative Currency Funding
Fronting Lender’s Pro Rata Revolving Share of such Revolving Borrowing as an
Alternative Currency Funding Lender), equal to 0.125% times such portion of such
Revolving Borrowing, computed on the Dollar Equivalent of such Revolving
Borrowing, such fee to be payable on the date of such Revolving Borrowing.

2.11      Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest for Base Rate Loans when the
Base Rate is determined by Bank of America’s “prime rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b)        If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an

 

73



--------------------------------------------------------------------------------

order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, automatically and without further action by the Administrative
Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, under Section 2.04(c)(iii), 2.04(i) or 2.09(b) or under
Article IX. The Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.12     Evidence of Debt.

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.

(b)        In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

(c)        Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.12(b), and by each Lender in its account or
accounts pursuant to Section 2.12(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or any Lender to make an entry, or any finding that any
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the Obligations.

 

74



--------------------------------------------------------------------------------

2.13     Payments Generally; Administrative Agent’s Clawback.

(a)        General.    All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to such Lender
its ratable share (or other applicable share as provided herein, including
without limitation the Alternative Currency Funding Fronting Lender’s
Alternative Currency Funding Pro Rata Share of any payment made with respect to
any Revolving Loan as to which any Alternative Currency Participating Lender has
not funded its Alternative Currency Risk Participation) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent (i) after 2:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)        (i)    Funding by Lenders; Presumption by Administrative
Agent.    Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurocurrency Rate Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 1:00 p.m. on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.03) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the

 

75



--------------------------------------------------------------------------------

case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans; provided that the Administrative Agent agrees that it shall first make a
request (which request may be telephonic) for payment from such applicable
Lender before making a request with respect thereto to the Borrower. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan, Pro Rata Term A Share of the Term Loan A or Pro Rata Term B
Share of the Term Loan B, as applicable, included in such Borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

    (ii)        Payments by Borrower; Presumptions by Administrative
Agent.    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)        Failure to Satisfy Conditions Precedent.    If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)        Obligations of Lenders Several.    The obligations of the Lenders
hereunder to make Revolving Loans (including Revolving Loans denominated in
Alternative Currencies in the event they are Alternative Currency Funding
Lenders), to fund their respective Pro Rata Term A Shares or Pro Rata Term B
Shares of the applicable Term Loan, to fund Alternative Currency Risk
Participations (if they are Alternative Currency Participating Lenders), and to
fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to

 

76



--------------------------------------------------------------------------------

Section 11.04(c) are several and not joint. The failure of any Lender to make
any Revolving Loan (including Revolving Loans denominated in an Alternative
Currency in the event it is an Alternative Currency Funding Lender), to fund its
Pro Rata Term A Share or Pro Rata Term B Share of the applicable Term Loan, to
fund any Alternative Currency Risk Participations (if it is an Alternative
Currency Participating Lender), to fund any participation in Letters of Credit
and Swing Line Loans or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan (including Revolving
Loans denominated in an Alternative Currency in the event it is an Alternative
Currency Funding Lender), to fund its Pro Rata Term A Share or Pro Rata Term B
Share of the applicable Term Loan, to purchase its Alternative Currency Risk
Participations (if it is an Alternative Currency Participating Lender), to
purchase its participations in Letters of Credit and Swing Line Loans or to make
its payment under Section 11.04(c).

(e)        Funding Source.    Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.14     Sharing of Payments by Lenders.    If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Revolving Loans or the portion of
either Term Loan made by it, the Alternative Currency Risk Participations or the
participations in L/C – BA Obligations or in Swing Line Loans held by it (but
not including any amounts applied by the Alternative Currency Funding Fronting
Lender to Revolving Loans prior to the funding of risk participations therein)
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its ratable share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the applicable Revolving
Loans and/or portion of the applicable Term Loan made by it, subparticipations
in the participations in L/C – BA Obligations or Swing Line Loans, and/or
subparticipations in Alternative Currency Risk Participations of the other
Lenders, as the case may be, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective Revolving Loans, portion of the
applicable Term Loan and/or other amounts owing them, provided that:

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)        the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans, portion of either

 

77



--------------------------------------------------------------------------------

Term Loan or subparticipations in L/C – BA Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.15     Increase in Term Loan Facilities.

(a)        Request for Increase.    Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the applicable
Term Lenders), the Borrower may from time to time request an increase in the
aggregate amount of the Term Loan A or of the Term Loan B, or both, by an amount
(for all such requests) not exceeding $500,000,000; provided that any such
request for an increase shall be in a minimum amount of $100,000,000 in the
aggregate or, if less, the entire unutilized amount of the maximum amount of all
such requests set forth above (but with not less than $25,000,000, or the entire
unutilized maximum amount, if less, being requested for either the Term Loan A
or the Term Loan B in any such request). At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each applicable Term Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the applicable Term Lenders).

(b)        Term Lender Elections to Increase.    Each applicable Term Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to commit to a portion of the requested increase of the applicable Term
Loan Facility and, if so, whether by an amount equal to, greater than, or less
than its Pro Rata Term A Share (calculated as of the Term Loan A prior to such
increase) or Pro Rata Term B Share (calculated as of the Term Loan B prior to
such increase) of such requested increase. Any Term Lender not responding within
such time period shall be deemed to have declined to commit to any portion of
the requested increase.

(c)        Notification by Administrative Agent; Additional Term Lenders.    The
Administrative Agent shall notify the Borrower and each applicable Term Lender
of the Term Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Term Loan A
Lenders or Term Loan B Lenders, as applicable, pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

(d)        Effective Date and Allocations.    If the Term Loan A or the Term
Loan B are increased in accordance with this Section 2.15, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the applicable Term Lenders of the
final allocation of such increase and the Increase Effective Date.

 

78



--------------------------------------------------------------------------------

(e)        Conditions to Effectiveness of Increase.    As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (B) no Default exists. The Term Loans outstanding on the
Increase Effective Date shall be reallocated and adjusted between and among the
applicable Lenders, and the Borrower shall pay any additional amounts required
pursuant to Section 4.05 resulting therefrom, to the extent necessary to keep
the outstanding applicable Segments of the Term Loans ratable among the
applicable Lenders with any revised Pro Rata Term A Shares or Pro Rata Term B
Shares, as applicable, arising from any nonratable increase in the applicable
Term Loans under this Section 2.15.

(f)        Conflicting Provisions.    This Section 2.15 shall supersede any
provisions in Section 2.14 or 11.01 to the contrary.

ARTICLE III.

SECURITY

3.01     Security.    As security for the full and timely payment and
performance of all Obligations, the Borrower shall, and shall cause all other
Loan Parties to, on or before the Closing Date (or, with respect to certain real
property collateral, within the time provided in the Post-Closing Agreement), do
or cause to be done all things necessary in the opinion of the Administrative
Agent and its counsel to grant to the Administrative Agent for the benefit of
the Secured Parties a duly perfected first priority security interest in all
Collateral subject to no prior Lien or other encumbrance or restriction on
transfer, except as expressly permitted hereunder. Without limiting the
foregoing, and to the extent not previously delivered in connection with the
Existing Agreement, on the Closing Date (or, with respect to certain real
property collateral, within the time provided in the Post-Closing Agreement) the
Borrower shall deliver, and shall cause each Guarantor to deliver, to the
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent, (a) if such party has rights in any Pledged Interests
(i) the Pledge Agreement which shall pledge all of the Pledged Interests held by
such party to the Administrative Agent for the benefit of the Secured Parties,
and (ii) if such Pledged Interests are in the form of certificated securities,
such certificated securities, together with undated stock powers or other
appropriate transfer documents indorsed in blank pertaining thereto, (b) the
Security Agreement, which shall pledge to the Administrative Agent for the
benefit of the Secured Parties certain personal property of the Borrower and the
Guarantors more particularly described therein, (c) if such party has a fee
interest in any of the real property set forth on

 

79



--------------------------------------------------------------------------------

Schedule 3.01, which schedule includes all real property with respect to which a
Mortgage has been granted in connection with the Existing Agreement or as of the
Closing Date is required to be granted hereunder pursuant to the test set forth
in Section 3.02(b), a Mortgage (or amendment or modification to a Mortgage
entered into in connection with the Existing Agreement) with respect thereto and
such Mortgaged Property Support Documents (or amendments or modifications
thereto or endorsements thereof, as appropriate) as the Administrative Agent may
request, and (d) Uniform Commercial Code financing statements in form, substance
and number as requested by the Administrative Agent, reflecting the Lien in
favor of the Secured Parties on the Pledged Interests and all other Collateral,
and shall take such further action and deliver or cause to be delivered such
further documents as required by the Security Instruments or otherwise as the
Administrative Agent may request to effect the transactions contemplated by this
Article III. The Borrower shall also, and shall cause each Guarantor, to pledge
to the Administrative Agent for the benefit of the Secured Parties (and as
appropriate to reaffirm its prior pledge of) all of the Pledged Interests
acquired or created after the Closing Date and held by such party, or otherwise
acquired by such party and not theretofore pledged to the Administrative Agent
for the benefit of the Secured Parties, and to deliver to the Administrative
Agent all of the documents and instruments in connection therewith as are
required pursuant to the terms of Section 7.12 and of the Security Instruments.

3.02     Further Assurances.

(a)        At the request of the Administrative Agent, the Borrower will or will
cause all other Loan Parties, as the case may be, from time to time to execute,
by its duly authorized officers, alone or with the Administrative Agent, any
certificate, instrument, financing statement, control agreement, statement or
document, or to procure any such certificate, instrument, statement or document,
or to take such other action (and pay all connected costs) which the
Administrative Agent reasonably deems necessary from time to time to create,
continue or preserve the liens and security interests in Collateral (and the
perfection and priority thereof) of the Administrative Agent contemplated hereby
and by the other Loan Documents and specifically including all Collateral
acquired by the Borrower or other Loan Party after the Closing Date.

(b)        Without limiting the generality of the foregoing subsection (a), in
the event that the Borrower or any Loan Party (or any Domestic Subsidiary that
is required to be a Loan Party pursuant to the terms of this Agreement) shall
acquire (including as a result of the creation or acquisition of a Restricted
Subsidiary or an existing Subsidiary becoming a Restricted Subsidiary, in each
case in accordance with the terms of this Agreement) any fee interest in real
property having a fair market value as determined in good faith by the
Administrative Agent or the Borrower in excess of $10,000,000 in the aggregate,
the Borrower or the applicable Domestic Subsidiary shall, promptly after such
acquisition, execute and deliver to the Administrative Agent a Mortgage in favor
of the Administrative Agent, as mortgagee for the ratable benefit of the
Lenders, and provide the Administrative Agent with evidence of the completion
(or reasonably satisfactory arrangements for the completion) of all recordings
and filings of such Mortgage as may be necessary or, in the reasonable opinion
of the Administrative Agent, desirable to effectively create a valid, perfected,
first priority Lien, subject to Liens permitted by Section 8.01(a), (c), (d),
(g), (h), (i) or (j), against the properties purported to be covered thereby,
including evidence of the payment of any filing or recordation fees or taxes,
and deliver to the

 

80



--------------------------------------------------------------------------------

Administrative Agent such Mortgaged Property Support Documents as the
Administrative Agent may request with respect to the property purported to be
covered by such Mortgage.

(c)        Without limiting the generality of the foregoing subsection (a),
prior to entering into any new lease of real property or renewing any existing
lease of real property following the Closing Date, the Borrower shall, and shall
cause each of its Domestic Subsidiaries that are or are required to be Loan
Parties to, use its (and their) best efforts (which shall not require the
expenditure of cash or the making of any material concessions under the relevant
lease) to deliver to the Administrative Agent a waiver, in form and substance
reasonably satisfactory to the Administrative Agent, executed by the lessor of
any real property that is to be leased by the Borrower or such Domestic
Subsidiary for a term in excess of one year in any state which by statute grants
such lessor a “landlord’s” (or similar) Lien which is superior to the
Administrative Agent’s, to the extent the value of any personal property of the
Borrower and its Domestic Subsidiaries that are Restricted Subsidiaries held or
to be held at such leased property exceeds (or it is anticipated that the value
of such personal property will, at any point in time during the term of such
leasehold term, exceed) $12,000,000.

(d)        The Administrative Agent is hereby irrevocably authorized to execute
(if necessary) and file or cause to be filed, with or if permitted by applicable
law without the signature of the Borrower or any Loan Party appearing thereon,
all Uniform Commercial Code financing statements reflecting the Borrower or any
other Loan Party as “debtor” and the Administrative Agent as “secured party”,
and continuations thereof and amendments thereto, as the Administrative Agent
reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.

3.03     Information Regarding Collateral.    The Borrower represents, warrants
and covenants that (a) the chief executive office of the Borrower and each other
Person providing Collateral pursuant to a Security Instrument (each, a
“Grantor”) at the Closing Date is located at the address or addresses specified
on Schedule 3.03, and (b) Schedule 3.03 contains a true and complete list of
(i) the exact legal name, jurisdiction of formation, and address within the
United States of each Grantor and of each other Person that has effected any
merger or consolidation with a Grantor or contributed or transferred to a
Grantor any property constituting Collateral at any time since January 1, 2002
(excluding Persons making sales in the ordinary course of their businesses to a
Grantor of property constituting inventory in the hands of such seller),
(ii) the exact legal name, jurisdiction of formation, jurisdiction
identification number, and each location of the chief executive office of each
Grantor at any time since January 1, 2002, (iii) each location within the United
States in which material goods constituting Collateral are located as of the
Closing Date (together with the name of each owner of the property located at
such address if not the applicable Grantor, and a summary description of the
relationship between the applicable Grantor and such Person), and (iv) each
trade name, trademark or other trade style used by any Grantor as of the Closing
Date and the purposes for which it is or was used. The Borrower shall not
change, and shall not permit any other Grantor to change, its name, jurisdiction
of formation (whether by reincorporation, merger or otherwise), the location of
its chief executive office or any location specified in clause (b)(iii) of the
immediately preceding sentence, or use or permit any other Grantor to use, any
additional trade name, trademark or other trade style, except upon giving not
less than thirty (30) days’ prior written notice to the Agent and taking or
causing to be taken all such action at Borrower’s or such other Grantor’s
expense as may be reasonably

 

81



--------------------------------------------------------------------------------

requested by the Administrative Agent to perfect or maintain the perfection of
the Lien of the Administrative Agent in Collateral.

ARTICLE IV.

TAXES, YIELD PROTECTION AND ILLEGALITY

4.01     Taxes.

(a)        Payments Free of Taxes.    Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b)        Payment of Other Taxes by the Borrower.    Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c)        Indemnification by the Borrower.    The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 30 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(d)        Evidence of Payments.    As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e)        Status of Lenders.    Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the

 

82



--------------------------------------------------------------------------------

Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

    (i)        duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

    (ii)       duly completed copies of Internal Revenue Service Form W-8ECI,

    (iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

    (iv)      any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

(f)        Treatment of Certain Refunds.    If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in

 

83



--------------------------------------------------------------------------------

the event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

4.02     Illegality.    If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market (each an “Affected
Eurocurrency Loan”), then (a) such Lender shall promptly give written notice of
such circumstances to the Borrower through the Administrative Agent, which
notice shall (i) in the case of any such restriction or prohibition with respect
to an Alternative Currency, include such Revolving Lender’s notification that it
will thenceforth be an Alternative Currency Participating Lender with respect to
such Alternative Currency, and (ii) be withdrawn whenever such circumstances no
longer exist, (b) the obligation of such Lender hereunder to make Affected
Eurocurrency Loans, continue Affected Eurocurrency Loans as such and, in the
case of Eurocurrency Loans in Dollars, to convert a Base Rate Loan to an
Affected Eurocurrency Loan shall forthwith be cancelled and, until such time as
it shall no longer be unlawful for such Lender to make or maintain such Affected
Eurocurrency Loans, such Lender shall then have a commitment only to make a Base
Rate Loan when an Affected Eurocurrency Loan is requested, (c) such Lender’s
Loans then outstanding as Affected Eurocurrency Loans, denominated in Dollars,
if any, shall be converted automatically to Base Rate Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law, and (d) such Lender’s Loans then
outstanding as Affected Eurocurrency Loans, if any, denominated in a Alternative
Currency shall be immediately repaid by the Borrower on the last day of the then
current Interest Period with respect thereto (or such earlier date as may be
required by any such Requirement of Law) together with accrued interest thereon.
If any such conversion or prepayment of an Affected Eurocurrency Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.05. Any Lender that is or becomes an Alternative
Currency Participating Lender with respect to any Alternative Currency pursuant
to this Section 4.02 or otherwise as provided in this Agreement shall promptly
notify the Administrative Agent and the Borrower in the event that the
impediment resulting in its being or becoming an Alternative Currency
Participating Lender is alleviated in a manner such that it can become an
Alternative Currency Funding Lender with respect to such Alternative Currency.

4.03     Inability to Determine Rates.    If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether in Dollars or an Alternative
Currency), or (c) the

 

84



--------------------------------------------------------------------------------

Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

4.04     Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)        Increased Costs Generally.    If any Change in Law shall:

    (i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 4.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer ;

    (ii)       subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any Bankers’
Acceptance, any participation in a Letter of Credit or a Bankers’ Acceptance, or
any Eurocurrency Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 4.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer);

    (iii)      result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

    (iv)      impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
or Bankers’ Acceptance (or of maintaining its obligation to participate in or to
issue any Letter of Credit or Bankers’ Acceptance), or to reduce the amount of
any sum received or receivable by such Lender or the L/C Issuer hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the L/C Issuer, the Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount

 

85



--------------------------------------------------------------------------------

or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)        Capital Requirements.    If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Bankers’ Acceptances held by,
such Lender, or the Letters of Credit or Bankers’ Acceptances issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time pursuant to subsection
(c) below the Borrower will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c)        Certificates for Reimbursement.    A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

(d)        Delay in Requests.    Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)        Reserves on Eurocurrency Rate Loans.    The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant

 

86



--------------------------------------------------------------------------------

Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

4.05     Compensation for Losses.    Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

(c)        any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d)        any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

4.06     Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.01, or if any Lender gives a notice pursuant to
Section 4.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.01 or 4.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 4.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

87



--------------------------------------------------------------------------------

(b)        Replacement of Lenders.    If any Lender requests compensation under
Section 4.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, the Borrower may replace such Lender in accordance with
Section 11.13.

4.07     Survival.    All of the Borrower’s obligations under this Article IV
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE V.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01     Conditions of Initial Credit Extension.    The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a)        The Administrative Agent’s receipt of the following (except those
items that are expressly permitted to be delivered after the Closing Date
pursuant to the Post-Closing Agreement), each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and its legal counsel:

    (i)        executed counterparts of this Agreement, each of the Security
Instruments and the Guaranty sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

    (ii)       Revolving Loan Notes executed by the Borrower in favor of each
Revolving Lender requesting such a Note;

    (iii)      Term Loan Notes executed by the Borrower in favor of each
applicable Term Lender requesting such a Note;

    (iv)      such certificates of resolutions or other action, incumbency
certificates (including specimen signatures), and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

    (v)       such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and each Guarantor is validly existing, in good
standing and qualified to engage in business in its jurisdiction of organization
and in any other jurisdiction requested by the Administrative Agent, including
certified copies of each

 

88



--------------------------------------------------------------------------------

Loan Party’s Organization Documents, shareholders’ agreements, certificates of
good standing and/or qualification to engage in business;

    (vi)      a favorable opinion of Simpson Thacher & Bartlett LLP, counsel to
the Loan Parties, and appropriate local counsel to the Loan Parties, each
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
or the Required Lenders may reasonably request;

    (vii)     certificates of Responsible Officers of the Borrower or the
applicable Loan Parties either (A) identifying all consents, licenses and
approvals required in connection with the execution, delivery and performance by
each Loan Party and the validity against each such Loan Party of the Loan
Documents to which it is a party, and stating that such consents, licenses and
approvals shall be in full force and effect, and attaching true and correct
copies thereof or (B) stating that no such consents, licenses or approvals are
so required;

    (viii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied and (B) as to the matters described in Section 5.01(d);

    (ix)      evidence satisfactory to the Arrangers of the consummation, prior
to or substantially simultaneously with the occurrence of the Closing Date, of
each of the following, in each case in compliance with all applicable laws and
regulations, with the receipt of all necessary material governmental,
shareholder and third party consents and approvals: (A) the issuance of the
Subordinated Notes in accordance with the terms of the Subordinated Notes
Indenture, and (B) the repurchase and termination of substantially all of the
Existing Subordinated Notes pursuant to the Existing Subordinated Notes Tender,
and (C) the repurchase and termination of substantially all of the Existing
Borrower Notes pursuant to the Existing Borrower Notes Tender;

    (x)       a certificate signed by the Chief Financial Officer or the Chief
Accounting Officer of the Borrower certifying that, after giving effect to the
entering into of the Loan Documents, including this amendment and restatement of
the Existing Agreement, and the consummation of all of the Transactions, the
Borrower and its Subsidiaries, measured on a consolidated basis, are Solvent;

    (xi)      evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;

    (xii)     an initial Revolving Loan Notice, if any;

    (xiii)    an initial Term Loan Interest Rate Selection Notice with respect
to either or both of the Term Loan Facilities, as applicable, if any;

    (xiv)    delivery of Uniform Commercial Code financing statements, including
amendments to Uniform Commercial Code financing statements filed in connection
with the Existing Agreement, suitable in form and substance for filing in all
places required by

 

89



--------------------------------------------------------------------------------

applicable law to perfect the Liens of the Administrative Agent under the
Security Instruments as a first priority Lien as to items of Collateral in which
a security interest may be perfected by the filing of financing statements, and
such other documents and/or evidence of other actions as may be reasonably
necessary under applicable law to perfect the Liens of the Administrative Agent
under such Security Instruments as a first priority Lien in and to such other
Collateral as the Administrative Agent may require, including without limitation
the delivery by the Borrower of all certificates evidencing Pledged Interests,
accompanied in each case by duly executed stock powers (or other appropriate
transfer documents) in blank affixed thereto;

    (xv)      with respect to those parcels of real property set forth on
Schedule 3.01, a Mortgage (or an amendment or modification to a Mortgage entered
into in connection with the Existing Agreement) and such Mortgaged Property
Support Documents as the Administrative Agent may request;

    (xvi)     Uniform Commercial Code search results showing only those Liens as
are acceptable to the Lenders;

    (xvii)    executed counterparts of the Post-Closing Agreement;

    (xviii)  such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders may reasonably require.

(b)        Any fees required to be paid on or before the Closing Date shall have
been paid.

(c)        Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such reasonable fees, charges and disbursements
as shall constitute its reasonable estimate of such reasonable fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

(d)        The Administrative Agent shall be satisfied that after giving effect
to the initial Credit Extension hereunder, the remaining amount available to be
drawn under the Revolving Credit Facility shall not be less than $100,000,000.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.02     Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice or
Term Loan Interest Rate Selection Notice requesting only a conversion of
Revolving Loans or Segments, as

 

90



--------------------------------------------------------------------------------

applicable, to the other Type or a continuation of Eurocurrency Rate Loans or
Eurocurrency Rate Segments, as applicable) or make the initial Credit Extension
hereunder is subject to the following conditions precedent:

(a)        The representations and warranties of the Borrower and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 5.02(a), the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

(b)        No Default or Event of Default shall have occurred and be continuing,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

(c)        The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d)        No limitation exists on any Borrowing or Credit Extension contained
in Article II.

(e)        In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Revolving Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Revolving Loan Notice or Term
Loan Interest Rate Selection Notice requesting only a conversion of Revolving
Loans or Segments, as applicable, to the other Type or a continuation of
Eurocurrency Rate Loans or Eurocurrency Rate Segments, as applicable) submitted
by the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 5.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the
Lenders, subject to the limitation set forth in Section 5.02(a), that:

6.01     Existence, Qualification and Power; Compliance with Laws.    Each Loan
Party (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, organization

 

91



--------------------------------------------------------------------------------

or formation, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business as is now being conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and to consummate the Transactions, (c) is duly qualified
and is licensed and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws;
except in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.02     Authorization; No Contravention.    The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, and the consummation of the Transactions, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of the Organization Documents of any such Person or of
any Person whose Equity Interests are being pledged; (b) conflict with or result
in any breach or contravention of, or the creation of any Lien under (i) any
Contractual Obligation to which such Person or any Person whose Equity Interests
are being pledged is a party or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

6.03     Governmental Authorization; Other Consents.    No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or the
consummation of the Transactions.

6.04     Binding Effect.    This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (a) as rights to
indemnification hereunder may be limited by applicable Law and (b) as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

6.05     Financial Statements; No Material Adverse Effect.

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

92



--------------------------------------------------------------------------------

(b)        The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated as of March 31, 2007, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter then ended (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c)        Since the later of (i) the date of the Audited Financial Statements
and (ii) the date of the most recent audited financial statements delivered
pursuant to Section 7.01(a), there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d)        The Borrower and its Subsidiaries, on a consolidated basis, have no
material indebtedness or other liabilities, direct or contingent, including
liabilities for taxes, material commitments and Indebtedness, except to the
extent (i) set forth in the most recent of (A) the Audited Financial Statements
and (B) the financial statements most recently delivered pursuant to
Section 7.01(a) or (b), (ii) set forth on Schedule 8.03, or (iii) incurred since
the date referred to in subsection (i) hereof in accordance with the terms of
this Agreement and the other Loan Documents.

6.06     Litigation.    There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document or any of the Transactions
or (b) except as specifically disclosed in Schedule 6.06, either individually or
in the aggregate, if determined adversely, could reasonably be expected to have
a Material Adverse Effect, and there has been no adverse change in the status,
or financial effect on any Loan Party or any Subsidiary thereof, of the matters
described on Schedule 6.06 which could reasonably be expected to have a Material
Adverse Effect.

6.07     No Default.    Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

6.08     Ownership of Property; Liens.    Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 8.01.

 

93



--------------------------------------------------------------------------------

6.09     Environmental Compliance.    The Borrower and its Restricted
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that, except as set forth on Schedule 6.09, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.10     Insurance.    The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates, none of
which insurance shall be provided by any Subsidiary or any other Affiliate of
the Borrower.

6.11     Taxes.    The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. Except as specifically
described on Schedule 6.11 hereto, there is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement other than the Tax Sharing Agreement.

6.12     ERISA Compliance.

(a)        Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other applicable Laws, including
Foreign Benefit Laws. Except as set forth on Schedule 6.12, each Plan that is
intended to qualify under section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto or an application for
such letter will be filed within twelve months of the first Plan year for a
newly adopted Plan and, to the best knowledge of the Borrower, nothing has
occurred which would reasonably be expected to prevent, or cause the loss of,
such qualification. Each Plan subject to any Foreign Benefit Law has, if
required under applicable Foreign Benefit Law, received the required approvals
by any Governmental Authority regulating such Plan or an application for such
approvals is currently being processed, except to the extent that the failure to
so obtain such approval could not reasonably be expected to have a Material
Adverse Effect. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to section 412 of the Code has been made with respect to any Plan. The
Borrower has not (i) failed to make a required contribution or payment with
respect to any Foreign Pension Plan, or (ii) otherwise failed to operate in
compliance with any Foreign Pension Plan except to the extent that the failure
to so operate could not reasonably be expected to have a Material Adverse
Effect.

 

94



--------------------------------------------------------------------------------

(b)        There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any ERISA Affiliate has engaged in a
non-exempt prohibited transaction or violation of the fiduciary responsibility
rules described in section 4975 of the Code or Part 4 of Title I of ERISA with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

(c)        (i) No ERISA Event has occurred for which any liability remains
unsatisfied or is reasonably expected to occur; (ii) except to the extent it
could reasonably be expected to have a Material Adverse Effect, no Pension Plan
has any Unfunded Pension Liability; (iii) neither the Borrower nor any ERISA
Affiliate has had imposed on it, or reasonably expects to have imposed on it,
any material liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would reasonably be expected
to result in such liability) under Sections 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) to the knowledge of the Borrower, neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

(d)        Each Plan governed by any Foreign Benefit Law is (i) funded to at
least the minimum level required by law or, if higher, to the level required by
the terms governing the Plan, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent or
(iii) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent; provided, that the failure to so fund,
provide for, recognize or estimate the liabilities arising under such Plan shall
not be deemed to be a breach of this representation unless such failure could
reasonably be expected to have a Material Adverse Effect.

6.13     Subsidiaries; Equity Interests.    The Borrower (a) has no Subsidiaries
other than those specifically disclosed in Schedule 6.13(a) or created or
acquired in compliance with Section 7.12, and (b) has no equity investments in
any other corporation or entity other than those specifically disclosed Schedule
6.13(b) or made after the Closing Date in compliance with this Agreement and the
other Loan Documents.

6.14     Margin Regulations; Investment Company Act.    The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

6.15     Disclosure.    The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial

 

95



--------------------------------------------------------------------------------

statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

6.16     Compliance with Laws.    Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.17     Intellectual Property; Licenses, Etc.    The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
known conflict with the IP Rights of any other Person, except to the extent any
failure so to own or possess the right to use could not reasonably be expected
to have a Material Adverse Effect. To the knowledge of the Borrower, the
operation by the Borrower and its Subsidiaries of their respective businesses
does not infringe upon any IP Rights held by any other Person.

6.18     Senior Indebtedness.    All Obligations including those to pay
principal of and interest (including post-petition interest, whether or not
allowed as a claim under bankruptcy or similar laws) on the Loans and other
Obligations, and fees and expenses in connection therewith, constitute
“Designated Senior Indebtedness” or similar term relating to the Obligations and
all such Obligations are entitled to the benefits of the subordination created
by the Subordinated Notes Indenture or any other applicable Permitted
Subordinated Debt Document, as applicable. The Borrower acknowledges that the
Administrative Agent, each Lender and the L/C Issuer is entering into this
Agreement and is extending its Commitments in reliance upon the subordination
provisions of the Subordinated Notes Indenture or applicable Permitted
Subordinated Debt Document.

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit or Bankers’ Acceptance shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
7.01, 7.02, 7.03 and 7.11) cause each Restricted Subsidiary to:

 

96



--------------------------------------------------------------------------------

7.01     Financial Statements.    Deliver to the Administrative Agent and each
Lender:

(a)        as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and audited and accompanied by (i) a report and opinion of a Registered
Public Accounting Firm of nationally recognized standing reasonably acceptable
to the Administrative Agent (the “Auditor”), which report and opinion shall be
prepared in accordance with audit standards of the Public Company Accounting
Oversight Board and applicable Securities Laws and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of
material misstatement and (ii) to the extent required to be prepared under
applicable Securities Laws, the report(s) of management on the Borrower’s
internal control over financial reporting pursuant to Items 308(a) and 308(c) of
Regulation S-K promulgated under the Exchange Act, the Auditor’s attestation
report on management’s assessment of the Borrower’s internal control over
financial reporting as filed with the SEC on Form 10-K for the Borrower, and an
independent assessment by the Auditor as to the effectiveness of the Borrower’s
internal control over financial reporting as required by Auditing Standard No. 2
of the Public Company Accounting Oversight Board; and

(b)        as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
or, if earlier, five Business Days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures consistent with the Borrower’s financial statements filed with
the SEC with respect to the fiscal quarter ended July 2, 2005, or with other
comparative figures as are acceptable to the Administrative Agent, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

(c)        simultaneously with the delivery of each set of consolidated
financial statements referred to in clauses (a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements, or otherwise demonstrating in a manner
reasonably satisfactory to the Administrative Agent compliance with the
provisions of Section 7.15 relating to the Unrestricted Subsidiaries.

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish

 

97



--------------------------------------------------------------------------------

the information and materials described in subsections (a) and (b) above at the
times specified therein.

7.02     Certificates; Other Information.    Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

(a)        concurrently with the delivery of the financial statements referred
to in Section 7.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary they have not become aware of any Default in respect of
any term, covenant, condition of Section 8.12 or other provision in so far as
they relate to accounting matters or, if any such Default shall exist, stating
the nature and status of such event;

(b)        concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower;

(c)        promptly after any request by the Administrative Agent, documents and
other information supporting the calculation of any defined term used in the
computation in any Compliance Certificate of the financial covenants set forth
in Section 8.12;

(d)        promptly after the same are available, copies of each annual report,
proxy or financial statement sent to the stockholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(e)        promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper

 

98



--------------------------------------------------------------------------------

copies of the Compliance Certificates required by Section 7.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that, so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor”. Notwithstanding the foregoing, the Borrower shall
be under no obligation to mark any Borrower Materials “PUBLIC.”

7.03     Notices.    Promptly notify the Administrative Agent and each Lender:

(a)        of the occurrence of any Default;

(b)        of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

(c)        of the occurrence of any ERISA Event; and

 

99



--------------------------------------------------------------------------------

(d)        of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.11(b).

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

7.04     Payment of Obligations.    Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
except to the extent that any such Lien would otherwise be permitted by
Section 8.01; and (c) all Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$10,000,000, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

7.05     Preservation of Existence, Etc.    (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 8.04 or 8.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

7.06     Maintenance of Properties.    (a) Maintain, preserve and protect all of
its properties (other than insignificant properties) and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

7.07     Maintenance of Insurance.    In the event compliance with the insurance
requirements set forth in the Security Instruments does not satisfy the
following requirements, and not in limitation of such insurance requirements in
the Security Instruments, maintain, with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and
providing for not less than 15 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance, none of

 

100



--------------------------------------------------------------------------------

which insurance (other than worker’s compensation insurance, disability
insurance and other similar types of insurance that do not constitute the
insurance of its properties or of interruptions to its business operations)
shall be provided by any Subsidiary or any other Affiliate of the Borrower.

7.08     Compliance with Laws.    Comply in all material respects with the
requirements of all Laws (including without limitation all applicable
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

7.09     Books and Records.    (a)  Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

7.10     Inspection Rights.    Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

7.11     Use of Proceeds.    Use the proceeds of the Credit Extensions (i) to
finance a portion of the Existing Senior Subordinated Notes Tender and the
Existing Borrower Notes Tender, (ii) to pay fees and expenses in connection with
the Transactions, and/or (iii) for working capital, capital expenditures, and
other general corporate purposes not in contravention of any Law or of any Loan
Document.

7.12     New Subsidiaries, Pledgors and Real Property.

(a)        As soon as practicable but in any event within 30 Business Days
following the acquisition or creation of any Subsidiary that is a Restricted
Subsidiary (other than a Receivables Co.), or the time any existing Subsidiary
(other than any Unrestricted Subsidiary or any Receivables Co.) becomes a
Material Subsidiary (including as a result of a Subsidiary becoming a Restricted
Subsidiary pursuant to Section 7.15 or otherwise) or is otherwise required to
become a Guarantor in compliance with Section 7.15(b)(i), in each such case
cause to be delivered to the Administrative Agent each of the following:

  (i)        if such Subsidiary is both a Domestic Subsidiary and a Material
Subsidiary, a Guaranty Joinder Agreement duly executed by such Material
Subsidiary;

 

101



--------------------------------------------------------------------------------

  (ii)        if such Subsidiary is both a Domestic Subsidiary and a Material
Subsidiary, (A) a Security Joinder Agreement duly executed by such Material
Subsidiary (with all schedules thereto appropriately completed) and (B) if such
Material Subsidiary owns a fee interest in any real property having a fair
market value in excess of $10,000,000, those documents as are required by
Section 3.02(b);

  (iii)       if such Subsidiary is both a Material Subsidiary and either a
Domestic Subsidiary or a Direct Foreign Subsidiary, and if any of the Subsidiary
Securities issued by such Material Subsidiary are Pledged Interests and are
owned by a Material Subsidiary who has not then executed and delivered to the
Administrative Agent the Pledge Agreement or a Pledge Joinder Agreement granting
a Lien to the Administrative Agent, for the benefit of the Secured Parties, in
such Pledged Interests, a Pledge Joinder Agreement (with all schedules thereto
appropriately completed) duly executed by the Material Subsidiary that directly
owns such Pledged Interests;

  (iv)       if such Subsidiary is both a Material Subsidiary and either a
Domestic Subsidiary or a Direct Foreign Subsidiary, and if any of the Subsidiary
Securities issued by such Material Subsidiary are owned by the Borrower or a
Material Subsidiary who has previously executed a Pledge Agreement or a Pledge
Joinder Agreement, a Pledge Agreement Supplement by the Borrower (if applicable)
and each Material Subsidiary that owns any of such Pledged Interests with
respect to such Pledged Interests in the form required by the Pledge Agreement;

  (v)        if such Subsidiary is a Material Subsidiary and owns any Domestic
Subsidiary or Direct Foreign Subsidiary that is also a Material Subsidiary, a
Pledge Joinder Agreement (with all schedules thereto appropriately completed)
duly executed by such Material Subsidiary;

  (vi)       if the Pledged Interests issued or owned by such Subsidiary
constitute securities under Article 8 of the Uniform Commercial Code (A) the
certificates representing 100% of such Pledged Interests and (B) duly executed,
undated stock powers or other appropriate powers of assignment in blank affixed
thereto;

  (vii)      with respect to any Person that has executed a Pledge Joinder
Agreement, a Pledge Agreement Supplement, or a Security Joinder Agreement,
Uniform Commercial Code financing statements naming such Person as “Debtor” and
naming the Administrative Agent for the benefit of the Secured Parties as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Administrative Agent and its special counsel to be filed in all
Uniform Commercial Code filing offices and in all jurisdictions in which filing
is necessary to perfect in favor of the Administrative Agent for the benefit of
the Secured Parties the Lien on the Collateral conferred under such Security
Instrument to the extent such Lien may be perfected by Uniform Commercial Code
filing;

  (viii)     upon the reasonable request of the Administrative Agent, an opinion
of counsel to each Subsidiary executing any Joinder Agreement or Pledge
Supplement, and the Borrower if it executes a Pledge Agreement Supplement,
pursuant to this Section

 

102



--------------------------------------------------------------------------------

7.12, dated as of the date of delivery of such applicable Joinder Agreements
(and other Loan Documents) provided for in this Section 7.12 and addressed to
the Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent, each of which opinions may be in form
and substance, including assumptions and qualifications contained therein,
substantially similar to those opinions of counsel delivered pursuant to
Section 5.01(a); and

  (ix)       with respect to each Subsidiary executing any Joinder Agreement or
Pledge Supplement, and the Borrower if it executes a Pledge Agreement
Supplement, pursuant to this Section 7.12, current copies of the Organization
Documents of each such Person, minutes of duly called and conducted meetings (or
duly effected consent actions) of the Board of Directors, partners, or
appropriate committees thereof (and, if required by such Organization Documents
or applicable law, of the shareholders, members or partners) of such Person
authorizing the actions and the execution and delivery of documents described in
this Section 7.12, all certified by the applicable Governmental Authority or
appropriate officer as the Administrative Agent may elect.

(b)        As soon as practicable but in any event within 30 Business Days
following the acquisition of any Pledged Interests by any Material Subsidiary
who has not theretofore executed the Pledge Agreement or a Pledge Joinder
Agreement and who is not otherwise required to deliver a Pledge Joinder
Agreement pursuant to Section 7.12(a), cause to be delivered to the
Administrative Agent a Pledge Joinder Agreement (with all schedules thereto
appropriately completed) duly executed by such Material Subsidiary, and the
documents, stock certificates, stock powers, financing statements, opinions,
Organization Documents and organizational action relating thereto and to the
pledge contained therein and described in Section 7.12(a)(vi), (vii), (viii) and
(ix).

(c)        As soon as practicable but in any event within 30 Business Days
following the acquisition of any fee interest in any real property having a fair
market value in excess of $10,000,000 by any Material Subsidiary, notify the
Administrative Agent of such acquisition and provide to the Administrative Agent
the location and use of such real property, and if requested by the
Administrative Agent, cause to be delivered to the Administrative Agent a
Mortgage with respect thereto, along with such Mortgaged Property Support
Documents as are requested by the Administrative Agent, duly executed by such
Material Subsidiary, and such other documents, financing statements and opinions
with respect to the grant of a mortgage therein as the Administrative Agent may
reasonably request, including evidence of the payment of any filing or
recordation fees or taxes.

7.13     Compliance with ERISA.    Do, and cause each of its ERISA Affiliates to
do, each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Laws, including Foreign Benefit Laws; (b) cause each Plan which is qualified
under section 401(a) of the Code to maintain such qualification; (c) cause each
Plan subject to any Foreign Benefit Law to maintain any required approvals by
any Governmental Authority regulating such Plan, (d) make all required
contributions to any Plan subject to section 412 of the Code, and (e) make all
required contributions and payments to any Foreign Pension Plans.

 

103



--------------------------------------------------------------------------------

7.14     Further Assurances.    At the Borrower’s cost and expense, upon request
of the Administrative Agent, duly execute and deliver or cause to be duly
executed and delivered, to the Administrative Agent such further instruments,
documents, certificates, financing and continuation statements, and do and cause
to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Administrative Agent to carry out more effectively
the provisions and purposes of this Agreement, the Guaranty, the Security
Instruments and the other Loan Documents.

7.15     Unrestricted Subsidiaries.

(a)        The Borrower may at any time designate any Restricted Subsidiary as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary or if any of its Subsidiaries is a Restricted Subsidiary
(unless such Subsidiaries are being designated as Unrestricted Subsidiaries
simultaneously therewith), (iii) immediately after giving effect to such
designation (A) the Borrower and the Restricted Subsidiaries shall be in
compliance, on an historical pro forma basis, with the covenants set forth in
Sections 8.02 and 8.12, (B) the aggregate amount of revenues of the Unrestricted
Subsidiaries shall not exceed 10% of the aggregate amount of revenues of the
Borrower and its Subsidiaries on a consolidated basis, (C) the consolidated
EBITDA (measured on the same basis as “Consolidated EBITDA” provided herein, but
for the Unrestricted Subsidiaries only) of the Unrestricted Subsidiaries shall
not exceed 10% of the Consolidated EBITDA (measured as if all Subsidiaries were
Restricted Subsidiaries for this purpose) of the Borrower and its Subsidiaries
on a consolidated basis, and (D) the aggregate amount of total assets of the
Unrestricted Subsidiaries shall not exceed 10% of the total assets of the
Borrower and its Subsidiaries, and (iv) prior to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
compliance with the preceding subsections (iii)(A) through (iii)(D). The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the sum of (i) the Borrower’s direct or indirect equity ownership percentage
of the net worth of such designated Restricted Subsidiary immediately prior to
such designation (such net worth to be calculated without regard to any
guarantee provided by such designated Restricted Subsidiary) and (ii) without
duplication, the aggregate principal amount of all Indebtedness owed by such
designated Unrestricted Subsidiary and its Subsidiaries (to the extent such
Subsidiaries are not previously Unrestricted Subsidiaries) to the Borrower or
any Restricted Subsidiary immediately prior to such designation, all calculated,
except as set forth in the parenthetical to clause (i), on a consolidated basis
in accordance with GAAP (and such designation shall only be permitted to the
extent such Investment is permitted under Section 8.03).

(b)        If at any time:

  (i)        an Unrestricted Subsidiary becomes a guarantor of the Subordinated
Notes or of any other Indebtedness of the Borrower or any Restricted Subsidiary,
then the Borrower shall provide prompt notice thereof to the Administrative
Agent, and in any case within 10 days of such occurrence, and such Subsidiary
shall automatically become

 

104



--------------------------------------------------------------------------------

a Restricted Subsidiary and shall become a Guarantor in compliance with, and
otherwise satisfy the provisions of, Section 7.12, or

  (ii)        any of the following occurs: (x) the aggregate amount of revenues
of the Unrestricted Subsidiaries exceeds 10% of the aggregate amount of revenues
of the Borrower and its Subsidiaries on a consolidated basis, (y) the
consolidated EBITDA (measured on the same basis as “Consolidated EBITDA”
provided herein, but for the Unrestricted Subsidiaries only) of the Unrestricted
Subsidiaries exceeds 10% of the Consolidated EBITDA (measured as if all
Subsidiaries were Restricted Subsidiaries for this purpose) of the Borrower and
its Subsidiaries on a consolidated basis, or (z) the aggregate amount of total
assets of the Unrestricted Subsidiaries exceeds 10% of the total assets of the
Borrower and its Subsidiaries,

then in any such case the Borrower will promptly, and in any event within 10
days thereafter, designate one or more Unrestricted Subsidiaries as Restricted
Subsidiaries so that, after such designation, none of the tests in subsections
(i), (ii) and (iii) is then violated.

(c)        If at any time a Restricted Subsidiary is designated as an
Unrestricted Subsidiary in compliance with this Agreement, the Administrative
Agent shall be authorized to, and shall at the request of the Borrower, release
such Unrestricted Subsidiary from any Loan Document to which it is a party, and
release the Equity Interests of such Unrestricted Subsidiary from the pledge
thereof pursuant to the Pledge Agreement.

(d)        If at any time any Unrestricted Subsidiary is designated or becomes a
Restricted Subsidiary pursuant to the terms of this Agreement, such Restricted
Subsidiary shall, to the extent required thereby, comply with the provisions of
Section 7.12 within the time required therein.

ARTICLE VIII.

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit or Bankers’ Acceptance shall remain outstanding, the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:

8.01     Liens.    Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)        Liens pursuant to any Loan Document;

(b)        Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby
consists only of the property covered by the Liens being renewed or extended and
any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);

 

105



--------------------------------------------------------------------------------

(c)        Liens for taxes, assessments or other governmental charges, not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d)        Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
landlord or other like Liens imposed by Law or arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

(e)        Liens, pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA or a Foreign Benefit
Law;

(f)        Liens or deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, and
including deposits (but not Liens) related to the acquisition of property;

(g)        (i) Liens with respect to minor imperfections of title and easements,
rights-of-way, covenants, consents, reservations, encroachments, variations and
zoning and other similar restrictions, charges, encumbrances or title defects
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person, (ii) in the case of any property covered by a
Mortgage, encumbrances disclosed in the title insurance policy issued to, and
reasonably approved by, the Administrative Agent insuring the Mortgage; and
(iii) in the case of any property covered by a Mortgage, upon certification by
the Borrower that an easement, right-of-way, restriction, reservation, permit,
servitude or other similar encumbrance granted or to be granted by the Borrower
or any such Restricted Subsidiary does not materially detract from the value of
or materially impair the use by the Borrower or such Restricted Subsidiary in
the ordinary course of its business of the property subject to or to be subject
to such encumbrance, the Administrative Agent shall execute such documents as
are reasonably requested to subordinate its Mortgage to such encumbrance;

(h)        with respect to any Mortgaged Fee Property, Liens which appear as
exceptions to the Title Policy delivered to the Administrative Agent with
respect to such Mortgaged Fee Property that are not otherwise permitted by
Section 8.01(a), (c), (d), (g) or (i) and are acceptable to the Administrative
Agent, it being understood that Liens appearing on the Title Policies delivered
to the Administrative Agent on the Closing Date (or on such later date as such
Title Policies are delivered in accordance with the Post-Closing Agreement and
accepted by the Administrative Agent) are acceptable to the Administrative
Agent;

(i)        any interest or title of a lessor or sublessor and any restriction or
encumbrance to which the interest or title of such lessor or sublessor may be
subject that is incurred in the

 

106



--------------------------------------------------------------------------------

ordinary course of business and, either individually or when aggregated with all
other Liens described in clauses (a) through (h) in effect on any date of
determination, could not be reasonably expected to have a Material Adverse
Effect;

(j)        Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01 or securing appeal or other surety bonds
related to such judgments;

(k)       Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

(l)        Liens in the nature of trustees’ Liens granted pursuant to any
indenture governing any Indebtedness permitted by Section 8.03, in each case in
favor of the trustee under such indenture and securing only obligations to pay
compensation to such trustee, to reimburse its expenses and to indemnify it
under the terms thereof;

(m)      Liens of sellers of goods to the Borrower and the Restricted
Subsidiaries arising under Article 2 of the UCC or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(n)       Liens securing Assumed Indebtedness of the Borrower and the Restricted
Subsidiaries permitted pursuant to Section 8.03(f); provided that (i) such Liens
do not at any time encumber any property other than property of the Subsidiary
acquired, or the property acquired, and proceeds thereof in connection with such
Assumed Indebtedness and shall not attach to any assets of the Borrower or any
of the Restricted Subsidiaries theretofore existing or (except for any such
proceeds) which arise after the date thereof and (ii) the Assumed Indebtedness
and other secured Indebtedness of the Borrower and the Restricted Subsidiaries
secured by any such Lien does not exceed the fair market value of the property
being acquired in connection with such Assumed Indebtedness;

(o)       Liens on assets of Foreign Subsidiaries of the Borrower securing
Indebtedness of such Foreign Subsidiaries permitted pursuant to clause (g) or
(k) of Section 8.03;

(p)       Liens on the Equity Interests of Unrestricted Subsidiaries securing
Indebtedness incurred by such Unrestricted Subsidiaries;

(q)       operating leases or subleases granted by the Borrower or any of the
Restricted Subsidiaries to any other Person in the ordinary course of business;
and

(r)       Liens on (i) Accounts sold or contributed to a Receivables Co. in
connection with a Permitted Receivables Transaction, (ii) other assets related
to such Accounts and (iii) proceeds of the foregoing, in each case created in
connection with such Permitted Receivables Transaction.

 

107



--------------------------------------------------------------------------------

8.02     Investments.    Make any Investments, except:

(a)        Investments held by the Borrower or such Subsidiary in the form of
Cash Equivalents;

(b)        loans and advances to officers, directors and employees of the
Borrower and its Subsidiaries either (i) made in the ordinary course of the
business of the Borrower and its Subsidiaries as conducted on the Closing Date
to the extent permitted by applicable Law, or (ii) made in connection with the
relocation of any such officer, director or employee in an aggregate amount at
any one time outstanding not to exceed $5,000,000;

(c)        Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(d)        letters of credit issued in support of and Guarantees permitted by
Section 8.03;

(e)        equity Investments existing as of the date hereof and as set forth in
Schedule 6.13(a) or Schedule 6.13(b) and other Investments existing as of the
date hereof and as set forth in Schedule 8.02 and extensions or renewals
thereof, provided that no such extension or renewal shall be permitted if it
would (x) increase the amount of such Investment at the time of such extension
or renewal or (y) result in a Default hereunder;

(f)        Investments constituting Consolidated Capital Expenditures;

(g)        Investments in the form of non-cash consideration received from a
Disposition permitted by Section 8.05(e);

(h)        Investments by the Borrower or any Domestic Subsidiary that is a
Restricted Subsidiary consisting of the transfer of Equity Interests of a
Foreign Subsidiary to another Foreign Subsidiary that is a Restricted
Subsidiary;

(i)        Investments made or held by any Foreign Subsidiary of the Borrower
that is a Restricted Subsidiary in any other Foreign Subsidiary of the Borrower
that is a Restricted Subsidiary;

(j)        Investments of the Borrower or any Domestic Subsidiary of the
Borrower that is a Restricted Subsidiary in the Borrower or any Domestic
Subsidiary of the Borrower that is a Restricted Subsidiary; provided that such
Investments in any Receivables Co. shall only be made in connection with and as
part of a Permitted Receivables Transaction;

(k)       Investments in the form of securities of any Person acquired in an
Acquisition permitted hereunder and Assumed Indebtedness in respect of a Person
or property acquired in an Acquisition permitted hereunder;

(l)        Investments in Swap Contracts permitted to be maintained under
Section 8.03(d) or required to be maintained under Section 7.15;

 

108



--------------------------------------------------------------------------------

(m)      Investments consisting of Indebtedness held by the Borrower or any
Restricted Subsidiary arising on account of the accrual of interest on such
Investments;

(n)       Investments made by any Receivables Co. in connection with any
Permitted Receivables Transaction;

(o)       other Investments (i) so long as at the time of making such Investment
the Consolidated Leverage Ratio (calculated on a pro forma basis in accordance
with Sections 1.04(c) and (d)) is not greater than 3.50 to 1.00, in an unlimited
aggregate amount, and (ii) if at the time of making such Investment the
Consolidated Leverage Ratio (calculated on a pro forma basis in accordance with
Sections 1.04(c) and (d)) is greater than 3.50 to 1.00 but less than the maximum
permitted level for the most recently ended fiscal quarter set forth in
Section 8.12(a), in an aggregate amount after the Closing Date not to exceed the
sum of (A) 5% of the total assets of the Borrower and its Subsidiaries as of the
end of the most recently ended fiscal year of the Borrower plus (B) the amount
of the Maximum Annual Payment Amount then in effect (less any portion of the
Maximum Annual Payment Amount utilized to make Restricted Payments pursuant to
Section 8.06(e) or to prepay or otherwise satisfy Indebtedness pursuant to
Section 8.11(a)(iv)) plus (C) the amount of Investments previously made pursuant
to this subpart (ii) of Section 8.02(o) that are repaid or returned to the
Borrower or applicable Restricted Subsidiary in cash; provided that any
Investment made pursuant to subpart (i) above may remain outstanding during such
times that the Consolidated Leverage Ratio exceeds 3.50 to 1.00, and shall not
constitute usage of the basket set forth in subsection (ii) during such time;

provided that, notwithstanding the foregoing, (i) any Investment which when made
complies with the requirements of the definition of the term “Cash Equivalent”
may continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by clause (d) (except to the extent related to Indebtedness then
permitted to be incurred under Section 8.03), (k) or (o) shall be permitted to
be made if, immediately before or after giving effect thereto, any Default shall
have occurred and be continuing.

8.03     Indebtedness.    Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)        Indebtedness under the Loan Documents;

(b)        Indebtedness outstanding on the date hereof and listed on Schedule
8.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the average life to
maturity of any refinancing, refunding, renewal or extension of such
Indebtedness permitted hereby is not less than the then average life to maturity
of the Indebtedness so refinanced or replaced, and (iii) any refinancing,
refunding, renewal or extension of Indebtedness subordinated to the Obligations
shall be on terms no less favorable to the Administrative Agent and the Lenders,
and no more restrictive to the Borrower, than the subordinated Indebtedness
being refinanced, refunded, renewed or extended and in an amount not less than
the amount outstanding at the time thereof;

 

109



--------------------------------------------------------------------------------

(c)        Guarantees of the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor (other than Indebtedness described in clauses (i) or (k) below),
provided that any guarantee of Permitted Subordinated Debt or of any other
Indebtedness permitted hereunder that is subordinated to the Obligations shall
be subordinated to the Obligations on substantially the same terms as such
Permitted Subordinated Debt or other subordinated Indebtedness;

(d)        obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, cash flows or property held or
reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e)        Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for real property and fixed or
capital assets within the limitations set forth in Section 8.01(k); provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $50,000,000;

(f)        Assumed Indebtedness of the Borrower and the Restricted Subsidiaries
in an aggregate principal amount not to exceed $75,000,000 at any time
outstanding;

(g)        Indebtedness of Foreign Subsidiaries of the Borrower in an aggregate
principal amount at any time outstanding not to exceed 5% of the total assets of
the Borrower and its Restricted Subsidiaries as of the end of the most recently
ended fiscal year of the Borrower;

(h)        the endorsement of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business;

(i)        Indebtedness of (i) (x) any Domestic Subsidiary that is a Restricted
Subsidiary owing to the Borrower or any of the Restricted Subsidiaries, or
(y) the Borrower owing to any of the Restricted Subsidiaries, and (ii) any
Foreign Subsidiary that is a Restricted Subsidiary of the Borrower owing to the
Borrower or any Domestic Subsidiary that is a Restricted Subsidiary; provided
that (A) in the case of any Indebtedness described in subpart (ii) above, the
Investment by the Borrower or Domestic Subsidiary is permitted by
Section 8.02(o), and (B) any such Indebtedness described in this clause
(i) which is owing to the Borrower or any of its Domestic Subsidiaries that are
Restricted Subsidiaries, (1) to the extent requested by the Administrative
Agent, such Indebtedness shall be evidenced by one or more promissory notes in
form and substance satisfactory to the Administrative Agent which shall be duly
executed and delivered to (and indorsed to the order of) the Administrative
Agent in pledge pursuant to a Pledge Agreement and (2) in the case of any such
Indebtedness owed by a Person other than the Borrower or a Subsidiary Guarantor,
such Indebtedness shall not be forgiven or otherwise discharged for any
consideration other than payment (Dollar for Dollar) in cash unless the
Administrative Agent otherwise consents;

 

110



--------------------------------------------------------------------------------

(j)        surety bonds permitted under Section 8.01;

(k)       Indebtedness of any Foreign Subsidiary owing to any other Foreign
Subsidiary;

(l)        Permitted Subordinated Debt;

(m)      Receivables Facility Outstandings in an aggregate amount at any time
not to exceed $200,000,000, the recourse of which shall (except in respect of
fees, costs, indemnifications, representations and warranties and other
obligations in which recourse is customarily available against originators or
servicers of Accounts included in special-purpose-vehicle receivables financing
arrangements, other than any of the foregoing which are in effect credit
substitutes) be limited solely to any applicable Receivables Co. and its assets;
and

(n)       other unsecured Indebtedness of the Borrower and its Restricted
Subsidiaries so long as (i) at the time of incurrence thereof the Borrower is in
pro forma compliance (computed in accordance with Sections 1.04(c) and (d)) with
the financial covenants set forth in Section 8.12, and (ii) such Indebtedness
has a stated maturity date no earlier than the Term Loan B Maturity Date;

provided that (i) no Indebtedness otherwise permitted by clause (e), (f), (g),
(i) (as such clause (i) relates to loans made by the Borrower or any Subsidiary
Guarantor to Restricted Subsidiaries which are not Subsidiary Guarantors) or
(n) may be incurred if, immediately before or after giving effect to the
incurrence thereof, any Default shall have occurred and be continuing, and
(ii) all such Indebtedness of the type described in clause (i)(i)(y) above that
is owed to Subsidiaries that are not Subsidiary Guarantors shall be
subordinated, in writing, to the Obligations upon terms satisfactory to the
Administrative Agent.

8.04     Fundamental Changes.    Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)        any Restricted Subsidiary (other than a Receivables Co.) may merge
with the Borrower or any one or more other Restricted Subsidiaries, provided
that (i) when the Borrower is merging with a Restricted Subsidiary, the Borrower
shall be the continuing or surviving Person, and (ii) when any Guarantor is
merging with another Subsidiary, the Guarantor shall be the continuing or
surviving Person; and

(b)        any Restricted Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary (other than a Receivables Co.); provided that if the
transferor in such a transaction is a Guarantor, then the transferee must also
be a Guarantor or the Borrower; and

(c)        a merger or consolidation necessary to consummate (i) an Acquisition
permitted by and in compliance with Section 8.13 or (ii) a Disposition permitted
by and in compliance with Section 8.05.

 

111



--------------------------------------------------------------------------------

8.05     Dispositions.    Make any Disposition or enter into any agreement to
make any Disposition, except:

(a)        Dispositions in the ordinary course of its business (and neither
constitutes a Disposition of all or a substantial part of the Borrower’s and the
Restricted Subsidiaries’ assets, taken as a whole, nor is made in connection
with a Permitted Receivables Transaction) or of obsolete or worn out property;

(b)        any Disposition that constitutes (i) an Investment permitted under
Section 8.02, (ii) a Lien permitted under Section 8.01 or Section 8.04(a) or
(b), or (iii) a Restricted Payment permitted under Section 8.06;

(c)        Dispositions for fair market value of equipment or real property to
the extent that (i) such equipment or real property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement equipment or real property, and in each case if the disposed
property constituted Collateral then the relevant Loan Party shall grant a Lien
to the Administrative Agent (including the delivery of any necessary Mortgage
and Mortgaged Property Support Documents) on such new or replacement property;

(d)        Dispositions of property by the Borrower or any Restricted Subsidiary
to a wholly-owned Restricted Subsidiary (other than a Receivables Co.) or,
solely with respect to Dispositions of the stock of a Restricted Subsidiary of
the Borrower, the Borrower; provided that if the transferor of such property is
the Borrower or a Guarantor, the transferee thereof must be a Guarantor or,
subject to the limitation above, the Borrower;

(e)        Dispositions of assets or stock of the Subsidiaries, so long as
(i) each such Disposition is, in the reasonable judgment of the Borrower, for
fair market value, (ii) both before and after giving effect thereto, no Default
or Event of Default has occurred and is continuing and the Borrower is in
compliance, on an historical pro forma basis as provided in Section 1.04(c),
with the financial covenants set forth in Section 8.12 and (iii) the aggregate
amount of all Dispositions made pursuant to this subsection in any one fiscal
year of the Borrower does not exceed 10% of the total assets of the Borrower and
its Restricted Subsidiaries as of the end of the most recently ended fiscal year
of the Borrower (the “10% Maximum Per Year”); provided that in one fiscal year
(the “Special Year”) the Borrower may carry forward or carry backward amounts
available under this subsection but (I) unused in the immediately preceding
fiscal year, and available for the next succeeding fiscal year, (II) amounts
unused in the immediately preceding two fiscal years or (III) amounts available
in the next two succeeding fiscal years, in each case up to the 10% Maximum Per
Year so that the aggregate amount available to be used in the Special Year is,
at the option of the Borrower and in connection with one or a series of related
Dispositions identified to the Administrative Agent at such time and aggregating
more than the 10% Maximum Per Year for that fiscal year, increased to an amount
not to exceed 30% of the total assets of the Borrower and its Restricted
Subsidiaries as of the end of the most recently ended fiscal year of the
Borrower (which amount shall be, for the Special Year, in lieu of and not in
addition to the 10% Maximum Per Year), it being understood by the parties that
any amounts carried back from future periods shall reduce the amount available
to be used in the period from which such amount is carried back;

 

112



--------------------------------------------------------------------------------

(f)        such Disposition results from a casualty or condemnation in respect
of such property or assets;

(g)        such Disposition consists of the sale or discount of overdue accounts
receivable in the ordinary course of business, but only in connection with the
compromise or collection thereof;

(h)        such Disposition is of Accounts and related assets and is made
pursuant to a Permitted Receivables Transaction; or

(i)        Dispositions with respect to which the fair market value of all
assets Disposed of, whether individually or in a series of related transactions,
does not exceed $10,000,000.

8.06     Restricted Payments.    Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, in each case (except Section 8.06(a)) so long as no Default or
Event of Default shall have occurred and be continuing (both before and after
the making of such Restricted Payment):

(a)        each Restricted Subsidiary may make Restricted Payments to the
Borrower and to wholly-owned Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower
and any Restricted Subsidiary and to each other owner of capital stock or other
equity interests of such Restricted Subsidiary on a pro rata basis based on
their relative ownership interests);

(b)        the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)        the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common Equity Interests or warrants
or options to acquire any such shares in connection with customary employee or
management agreements, plans or arrangements;

(d)        the Borrower shall be permitted to make Restricted Payments in the
form of cash dividends to the shareholders of the Borrower in an aggregate
amount in any fiscal year not to exceed $10,000,000; provided that, any amount
of cash dividends permitted to be paid by this clause (d) but not paid in
respect of any fiscal year commencing on or after October 1, 2006, may be
carried forward and paid in any subsequent fiscal year;

(e)        the Borrower and each Subsidiary shall be permitted to make other
Restricted Payments in the form of cash dividends, distributions, purchases,
redemptions or other acquisitions of or with respect to shares of its common
stock or other common Equity Interests either (i) if at the time of making such
Restricted Payment the Consolidated Leverage Ratio (calculated on a pro forma
basis giving effect to such Restricted Payment and any Indebtedness incurred in
connection therewith and any other relevant factor, all in accordance with
Sections 1.04(c) and (d)) is not greater than 3.50 to 1.00, on an unlimited
basis, and (ii) if at the time of making such Restricted Payment the
Consolidated Leverage Ratio (calculated on a pro forma basis giving effect to
such Restricted Payment and any Indebtedness incurred in connection

 

113



--------------------------------------------------------------------------------

therewith and any other relevant factor, all in accordance with Sections 1.04(c)
and (d)) is greater than 3.50 to 1.00 but less than the maximum permitted level
for the most recently ended fiscal quarter set forth in Section 8.12(a), in an
amount in any fiscal year of the Borrower not greater than the Maximum Annual
Payment Amount (less any portion of the Maximum Annual Payment Amount utilized
to make Investments pursuant to Section 8.02(o) or to prepay or otherwise
satisfy Indebtedness pursuant to Section 8.11(a)(iv)).

8.07     Change in Nature of Business.    Engage in any material line of
business that is not a Core Business; provided, that the foregoing shall not
restrict any Receivables Co. from entering into any Permitted Receivables
Transaction.

8.08     Transactions with Affiliates.    Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) transactions on fair and reasonable terms substantially
as favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, (b) the consummation by the Borrower and
its Subsidiaries of the transactions effected by the Loan Documents, (c) any
employment arrangement entered into by the Borrower or any of its Subsidiaries
in the ordinary course of business and consistent with the past practices of the
Borrower or such Subsidiary, (d) transactions between or among the Borrower and
its Restricted Subsidiaries or between or among Restricted Subsidiaries of the
Borrower, in each case to the extent permitted under the terms of the Loan
Documents, (e) the declaration and payment of dividends and the making of
distributions to all holders of any class of capital stock of the Borrower or
any of its Restricted Subsidiaries to the extent otherwise permitted under
Section 8.06, (f) Permitted Receivables Transactions, (g) the Tax Sharing
Agreement, and (h) shared service arrangements entered into in the ordinary
course of business and allocating expenses and fees reasonably in accordance
with the services provided.

8.09     Burdensome Agreements.    Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document and, to the extent pertaining to
any Receivables Co., any Permitted Securitization Transaction) that:

(a)        requires the grant of a Lien to secure an obligation of such Person
if a Lien is granted to secure another obligation of such Person, except any
such provision contained in the Subordinated Notes Indenture to the extent such
provision does not require such a grant of a Lien to secure the Subordinated
Notes if a Lien is granted securing the Obligations; or

(b)        limits the ability (i) of any Restricted Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to the Borrower or any Guarantor other than customary restrictions
required in connection with (x) financings permitted by this Agreement, the
limitations of which are no more restrictive than the corresponding limitations
applicable to the Borrower hereunder, and (y) Dispositions permitted by this
Agreement and which limitations cover only such assets or Person(s) which are
the subject matter of such Dispositions and, prior to such Disposition, permit
the Liens granted under the Loan Documents therein, and (ii) of any Restricted
Subsidiary to Guarantee the Indebtedness of the Borrower, or (iii) of the
Borrower or any Restricted Subsidiary to create, incur, assume or

 

114



--------------------------------------------------------------------------------

suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit:

  (A)    a negative pledge contained in either (x) Indebtedness of any
Restricted Subsidiary as of the date it becomes a Restricted Subsidiary of the
Borrower in any transaction otherwise permitted hereunder or (y) Indebtedness
outstanding on the date hereof and listed on Schedule 8.03, in each case so long
as such provision does not impair or conflict with any Security Instrument or
with Section 7.12 hereof;

  (B)    provisions limiting Liens on property as may be contained in the terms
of any Indebtedness permitted under Section 8.03(e) or (f) solely to the extent
any such limitations relates to the property financed by or the subject of such
Indebtedness;

  (C)    provisions limiting Liens on property, and only on such property,
subject to a prior Lien permitted under Section 8.01(c), (d), (e), (f), (i),
(k), (o), (p) and (r); and

  (D)    such provisions as may be contained in any refinancing or replacing
Indebtedness permitted under Section 8.03, provided that the terms of such
provisions shall be no less favorable to the Administrative Agent and the
Lenders as were contained in the Indebtedness being refinanced or replaced.

8.10     Use of Proceeds.    Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner that might cause the Credit Extension or the application of such
proceeds to violate Regulations T, U or X of the FRB, in each case as in effect
on the date or dates of such Credit Extension and such use of proceeds.

8.11     Prepayment of Indebtedness; Amendment to Material Agreements.

(a)        Prepay, redeem, purchase, repurchase, defease or otherwise satisfy
prior to the scheduled maturity thereof any Indebtedness that is either
subordinated to the Indebtedness hereunder or has a stated maturity date later
than the Term Loan B Maturity Date, or make any payment in violation of any
subordination terms thereof, including in each case pursuant to any change of
control, sale of assets, issuance of any equity or otherwise as may be set forth
in the terms thereof or available to the Borrower at its option, except
prepayments, redemptions, purchases, repurchases, defeasances or other
satisfaction of (i) unsecured Indebtedness made with the proceeds of any
Permitted Subordinated Debt (ii) unsecured or secured Indebtedness made with the
proceeds of other Indebtedness permitted to be incurred pursuant to Section 8.03
and containing terms and conditions (including terms of subordination, security
and maturity) no less favorable in any material respect to the Administrative
Agent and the Lenders than the Indebtedness being prepaid or otherwise satisfied
therewith, (iii) unsecured Indebtedness so long as after giving effect thereto
the Consolidated Leverage Ratio (calculated on a pro forma basis in accordance
with Sections 1.04(c) and (d)) is not greater than 3.50 to 1.00, and (iv) any
other Indebtedness not permitted pursuant to the foregoing subparts (i) through
(iii) above so long as the aggregate principal amount of all Indebtedness
prepaid or otherwise satisfied pursuant to this subpart (iv) in any fiscal year
of the Borrower not greater than the Maximum Annual Restricted Payment Amount
(less any portion of the Maximum Annual Payment Amount utilized in such

 

115



--------------------------------------------------------------------------------

fiscal year to make Investments pursuant to Section 8.02(o) or to make
Restricted Payments pursuant to Section 8.06(e)(ii)); or

(b)        Amend, modify or change in any manner any term or condition of
(i) any Subordinated Note or the Subordinated Notes Indenture, (ii) any
Permitted Subordinated Debt Document, (iii) any Indebtedness with a stated
maturity date outside the Term Loan B Maturity Date, or (iv) any documents,
instruments and agreements delivered in connection with a Permitted Receivables
Transaction or any schedules, exhibits or agreements related thereto, in each
case so that the terms and conditions thereof are less favorable in any material
respect to the Administrative Agent and the Lenders than the terms of such
Indebtedness as of the Closing Date, but in no event shall terms of recourse,
guarantees or credit support be any less favorable to the Administrative Agent
or the Lenders than the terms of such Indebtedness as of the Closing Date.

8.12     Financial Covenants.

(a)        Consolidated Leverage Ratio.    Permit the Consolidated Leverage
Ratio at any time during any period of four fiscal quarters of the Borrower set
forth below to be greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending   

Maximum

Consolidated

        Leverage Ratio        

  Closing Date through September 30, 2008

   5.25 to 1.00

  December 31, 2008 through September 30, 2009

   5.00 to 1.00

  December 31, 2009 through September 30, 2010

   4.75 to 1.00

  December 31, 2010 and each fiscal quarter thereafter

   4.50 to 1.00

(b)        Consolidated Interest Charge Coverage Ratio.    Permit the
Consolidated Interest Charge Coverage Ratio as of the end of any Four-Quarter
Period of the Borrower to be less than 2.50 to 1.00.

8.13     Acquisitions.    Enter into any agreement, contract, binding commitment
or other arrangement providing for any Acquisition, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect any Acquisition, unless (i) the Person to be (or whose assets are to be)
acquired does not oppose such Acquisition and the line or lines of business of
the Person to be acquired constitute Core Businesses, (ii) after giving effect
to such Acquisition and all Indebtedness incurred or repaid in connection
therewith, the Borrower shall be in compliance on a pro forma basis with each
financial covenant set forth in Section 8.12 (each calculated in accordance with
Sections 1.04(c) and (d))), (iii) no Default or Event of Default shall have
occurred and be continuing either immediately prior to or immediately after
giving effect to such Acquisition and, if the Cost of Acquisition is in excess
of $50,000,000, the Borrower shall have furnished to the Administrative Agent
(A) pro forma historical financial

 

116



--------------------------------------------------------------------------------

statements as of the end of the most recently completed four fiscal quarters of
the Borrower, giving effect to such Acquisition, and (B) a Compliance
Certificate prepared on a historical pro forma basis as of March 31, 2007, or,
if later, as of the most recent date for which financial statements have been
furnished pursuant to Section 7.01(a) or (b), giving effect to such Acquisition,
which Compliance Certificate shall demonstrate that no Default or Event of
Default would exist immediately after giving effect thereto (including
demonstrating compliance on a pro forma basis with each financial covenant set
forth in Section 8.12 (each calculated in accordance with Sections 1.04(c) and
(d))), (iv) the Person acquired shall be a wholly-owned Restricted Subsidiary,
or be merged with or into a Restricted Subsidiary, immediately upon consummation
of the Acquisition (or if assets are being acquired, the acquiror shall be a
Restricted Subsidiary), and (v) upon consummation of the Acquisition each
Subsidiary shall have complied with the provisions of Section 7.12, including
with respect to any new assets (including real property) acquired.

8.14     Creation of New Subsidiaries.    Create or acquire any new Subsidiary
after the Closing Date other than Restricted Subsidiaries created or acquired in
accordance with Section 7.12, provided that any Unrestricted Subsidiary may
create a Subsidiary that is an Unrestricted Subsidiary.

8.15     Securities of Subsidiaries.    Permit any Restricted Subsidiary to
issue any Equity Interests (whether for value or otherwise) to any Person other
than the Borrower or another Subsidiary of the Borrower that is a Restricted
Subsidiary.

8.16     Sale and Leaseback.    Enter into, or permit any Restricted Subsidiary
to, enter into any agreement or arrangement with any other Person providing for
the leasing by the Borrower or any of the Restricted Subsidiaries of real or
personal property which has been or is to be sold or transferred by the Borrower
or any of the Restricted Subsidiaries to such other Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or any of the
Restricted Subsidiaries.

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

9.01     Events of Default.    Any of the following shall constitute an Event of
Default:

(a)        Non-Payment.    The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C - BA Obligation, or (ii) within three days after the same becomes
due, any interest on any Loan or on any L/C - BA Obligation, or any commitment
or other fee due hereunder, or (iii) within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b)        Specific Covenants.    The Borrower fails to perform or observe any
term, covenant or agreement contained (A) in any of Section 7.03(a) or (b), 7.05
(other than with respect to the maintenance of good standing), 7.10, 7.11 or
7.12 or Article VIII, or (B) in either Section 7.01 or 7.02 and such failure
continues for 15 days; or

 

117



--------------------------------------------------------------------------------

(c)        Other Defaults.    Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) receipt of notice of such
default by a Responsible Officer of the Borrower from the Administrative Agent,
or (ii) any Responsible Officer of the Borrower becomes aware of such default;
or

(d)        Representations and Warranties.    Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made in any material respect; or

(e)        Cross-Default.    (i) The Borrower, any Restricted Subsidiary or any
other Loan Party (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, and after
passage of any grace period) in respect of any Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, and such default continues for more than the
period of grace, if any, therein specified, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower, any Restricted Subsidiary or any other Loan
Party is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower, any Restricted Subsidiary or any other Loan Party is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Borrower, any Restricted Subsidiary or any other Loan Party as a result thereof
is greater than $25,000,000;

(f)        Insolvency Proceedings, Etc.    The Borrower, any Restricted
Subsidiary or any other Loan Party institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues

 

118



--------------------------------------------------------------------------------

undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)        Inability to Pay Debts; Attachment.    (i) The Borrower, any
Restricted Subsidiary or any other Loan Party becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

(h)        Judgments.    There is entered against the Borrower, any Restricted
Subsidiary or any other Loan Party (i) one or more final judgments or orders for
the payment of money in an aggregate amount exceeding $25,000,000 (to the extent
not covered by insurance provided by a Person described in Section 7.07 as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
such judgment or order remains unvacated and unpaid and either (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i)        ERISA.    (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or (iii) the benefit
liabilities of all Plans governed by Foreign Benefit Laws, or the funding of
which are regulated by any Foreign Benefit Laws, at any time exceed all such
Plans’ assets, as computed in accordance with applicable law as of the most
recent valuation date for such Plans, by more than $25,000,000; or

(j)        Invalidity of Loan Documents.    Any Loan Document, or any Lien
granted thereunder, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect (except with respect
to immaterial assets); or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document or any Lien granted
to the Administrative Agent pursuant to the Security Instruments; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k)        Subordinated Notes and Permitted Subordinated Debt.    The
subordination provisions relating to the Subordinated Notes or any Permitted
Subordinated Debt (the “Subordination Provisions”) shall fail to be enforceable
by the Lenders (which have not effectively waived the benefits thereof) in
accordance with the terms thereof, or the principal or interest on any Loan, any
L/C - BA Obligation or other Obligations shall fail to constitute “designated
senior debt” (or any other similar term) under any document, instrument or
agreement evidencing such Subordinated Notes or Permitted Subordinated Debt; or
the Borrower

 

119



--------------------------------------------------------------------------------

or any of its Subsidiaries shall, directly or indirectly, disavow or contest in
any manner (i) the effectiveness, validity or enforceability of any of the
Subordination Provisions, or (ii) that any of such Subordination Provisions
exist for the benefit of the Secured Parties; or

(l)        Change of Control.    There occurs any Change of Control.

9.02     Remedies Upon Event of Default.    If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a)        declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C – BA Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)        require that the Borrower Cash Collateralize the L/C – BA Obligations
(in an amount equal to the then Outstanding Amount thereof); and

(d)        exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C – BA Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C – BA Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

9.03     Application of Funds.    After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C – BA Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
– BA Fees and other Obligations expressly described in clauses Third through
Fifth below) payable to the Lenders and the L/C

 

120



--------------------------------------------------------------------------------

Issuer (including reasonable fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer and amounts payable under Article IV),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit – BA Fees and interest on the Loans, L/C – BA Borrowings
and other Obligations, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, (ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them) to (i) the
payment of that portion of the Obligations constituting unpaid principal of the
Loans and L/C – BA Borrowings, (ii) the payment of the maximum amount of all
Bankers’ Acceptances then outstanding, such payment to be for the account of the
L/C Issuer (or to the extent Revolving Lenders have theretofore funded their
participations in any such Bankers’ Acceptance, ratably among such Revolving
Lenders in accordance with their Pro Rata Revolving Shares) and (iii) to Cash
Collateralize that portion of L/C – BA Obligations comprising the aggregate
undrawn amount of Letters of Credit, to the Administrative Agent for the account
of the L/C Issuer; provided that if the amounts available are insufficient to
make all payments provided for in this clause Fourth, that portion allocable to
clause (iii) shall be applied first to pay Outstanding Amounts of Revolving
Loans and L/C – BA Borrowings before being utilized to Cash Collateralize L/C –
BA Obligations;

Fifth, to payment of Swap Termination Values and amounts owing under Related
Treasury Management Arrangements, in each case to the extent owing to any Lender
or any Affiliate of any Lender arising under Related Credit Arrangements that
shall have been terminated and as to which the Administrative Agent shall have
received notice of such termination and the Swap Termination Value thereof or
the amount owing under the applicable Related Treasury Management Arrangement
from the applicable Lender or Affiliate of a Lender;

Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Document that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

121



--------------------------------------------------------------------------------

ARTICLE X.

ADMINISTRATIVE AGENT

10.01     Appointment and Authority.    Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

10.02     Rights as a Lender.    The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. The foregoing provisions of
this Section 10.02 shall likewise apply to the Person serving as the Alternative
Currency Funding Fronting Lender.

10.03     Exculpatory Provisions.    The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage

 

122



--------------------------------------------------------------------------------

of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04     Reliance by Administrative Agent.    The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit or Bankers’
Acceptance, that by its terms must be fulfilled to the satisfaction of a Lender
or the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit or
Bankers’ Acceptance. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.05     Delegation of Duties.    The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.06     Resignation of Administrative Agent.    The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States,

 

123



--------------------------------------------------------------------------------

or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Swing Line Lender
and Alternative Currency Funding Fronting Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, Swing Line Lender and Alternative
Currency Funding Fronting Lender, (b) the retiring L/C Issuer, Swing Line Lender
and Alternative Currency Funding Fronting Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit and/or Bankers’ Acceptances, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit and/or Bankers’
Acceptances, and (d) the successor Alternative Currency Funding Fronting Lender
shall make arrangements with the resigning Alternative Currency Funding Fronting
Lender for the funding of all outstanding Alternative Currency Risk
Participations.

10.07     Non-Reliance on Administrative Agent and Other Lenders.    Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such

 

124



--------------------------------------------------------------------------------

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.08     No Other Duties, Etc.    Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

10.09     Administrative Agent May File Proofs of Claim.    In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C – BA Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C – BA Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 11.04) allowed in such judicial
proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

125



--------------------------------------------------------------------------------

10.10    Collateral and Guaranty Matters.    The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a)         to release any Pledged Interest and any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon the
occurrence of the Facility Termination Date, (ii) that is Disposed or to be
Disposed as part of or in connection with any Disposition permitted hereunder or
under any other Loan Document, (iii) as provided in Section 7.15(c) with respect
to Subsidiaries that become Unrestricted Subsidiaries in accordance with the
terms of this Agreement, or (iv) subject to Section 11.01, if approved,
authorized or ratified in writing by the Required Lenders;

(b)         to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(k); and

(c)         to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder (including pursuant to its designation as an Unrestricted
Subsidiary in compliance with the terms hereof, including Section 7.15).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10.

ARTICLE XI.

MISCELLANEOUS

11.01    Amendments, Etc.    No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)         waive any condition set forth in Section 5.01(a) without the written
consent of each Lender except to the extent otherwise provided for in
Section 5.01(a);

(b)         extend or increase (i) the Revolving Credit Commitment of any
Revolving Lender (or reinstate any Revolving Credit Commitment terminated
pursuant to Section 9.02) without the written consent of such Revolving Lender,
or (ii) the obligation of any Term Lender to make any portion of either Term
Loan without the written consent of such Term Lender;

(c)         postpone any date fixed by this Agreement or any other Loan Document
for any payment (but excluding the delay or waiver of any mandatory prepayment)
of principal, interest,

 

126



--------------------------------------------------------------------------------

fees or other amounts due to the Lenders (or any of them), including the Term
Loan A Maturity Date, the Term Loan B Maturity Date and the Revolving Credit
Maturity Date, or any scheduled reduction of the Aggregate Revolving Credit
Commitments hereunder or under any other Loan Document, in each case without the
written consent of each Lender directly affected thereby;

(d)         reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C - BA Borrowing, or (subject to clause (v) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document, without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” (so long as such amendment does not result in the Default Rate being lower
than the interest rate then applicable to Base Rate Loans or Eurocurrency Rate
Loans, as applicable) or to waive any obligation of the Borrower to pay interest
or Letter of Credit – BA Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to change the Applicable Rate or amount of prepayment
required under Section 2.06(e)(iii) or (iv);

(e)         change Section 2.14 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

(f)         change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g)         change any provision of this Section or the definition of “Required
Revolving Lenders” or any other provision hereof specifying the number or
percentage of Revolving Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Revolving Lender;

(h)         change any provision of this Section or the definition of “Required
Term Loan A Lenders” or any other provision hereof specifying the number or
percentage of Term Loan A Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Term Loan A Lender;

(i)         change any provision of this Section or the definition of “Required
Term Loan B Lenders” or any other provision hereof specifying the number or
percentage of Term Loan B Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Term Loan B Lender;

(j)         impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder without the written consent of
Lenders having more than 50% of the Aggregate Credit Exposures then in effect
within each of the following classes of

 

127



--------------------------------------------------------------------------------

commitments: (i) the class consisting of the Revolving Lenders, (ii) the class
consisting of the Term Loan A Lenders, and (iii) the class consisting of the
Term Loan B Lenders; provided that for purposes of this clause, the aggregate
amount of each Lender’s risk participation and funded participation in L/C - BA
Obligations and Swing Line Loans shall be deemed to be held by such Lender;

(k)           release any Guarantor from the Guaranty without the written
consent of each Lender, except to the extent such Guarantor is the subject of a
Disposition permitted by Section 8.05 (in which case such release may be made by
the Administrative Agent acting alone);

(l)            release all or a material part of the Collateral without the
written consent of each Lender except with respect to Dispositions and releases
of Collateral permitted or required hereunder (including pursuant to
Section 8.05) or as provided in the other Loan Documents (in which case such
release may be made by the Administrative Agent acting alone);

(m)          reduce the number or type of events that give rise to a mandatory
prepayment pursuant to Section 2.06(e) or change the order or manner of
application of the Net Cash Proceeds provided therein, in each case without the
written consent of each Lender directly affected thereby (it being understood
that the delay or waiver of any particular mandatory prepayment, without the
permanent waiver or removal of such type of mandatory prepayment, shall not be
included in this Section 11.01(m));

(n)           amend Section 1.08 or the definition of “Alternative Currency”
without the written consent of each Lender directly affected thereby; or

(o)           amend, modify or waive any provision of this Agreement or any
other Loan Document affecting the rights or duties of the Alternative Currency
Funding Fronting Lender without the written consent of the Alternative Currency
Funding Fronting Lender and each affected Revolving Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit or Bankers’ Acceptance issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 11.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; (v) each of the Bank of America Fee Letter and the JPMorgan Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the respective parties thereto; (vi) no amendment, waiver or
consent which has the effect of enabling the Borrower to satisfy any condition
to a Borrowing contained in Section 5.02 hereof which, but for such amendment,
waiver or consent would not be satisfied, shall be effective to require the
Revolving Lenders, the Alternative Currency Funding Fronting Lender, the Swing
Line Lender or the L/C Issuer to make

 

128



--------------------------------------------------------------------------------

any additional Revolving Loan or Swing Line Loan, or to issue any additional or
renew any existing Letter of Credit or issue any Bankers’ Acceptance, unless and
until the Required Revolving Lenders (or, if applicable, all Revolving Lenders)
shall have approved such amendment, waiver or consent; and (vii) notwithstanding
anything to the contrary in this Section 11.01, each Lender agrees that, upon
the execution thereof by the Administrative Agent, the Borrower and the
Guarantors after the Closing Date, the Fronting Structure Amendment shall
thereupon be and become fully effective as an amendment to this Agreement
without any further notice to, action by or consent of any Lender (it being
understood that the final Fronting Structure Amendment will be made available to
the Lenders). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Revolving Credit Commitment of such Lender
may not be increased or extended without the consent of such Lender.

11.02    Notices; Effectiveness; Electronic Communication.

(a)         Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone or in the case of
notices otherwise expressly provided herein (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

  (i)        if to the Borrower, the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the Alternative Currency Funding Fronting Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02, as changed pursuant to subsection
(d) below; and

  (ii)       if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire, as changed pursuant to subsection (d) below.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)         Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant

 

129



--------------------------------------------------------------------------------

to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)         The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)         Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the Alternative Currency Funding Fronting Lender, the L/C Issuer and the
Swing Line Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen

 

130



--------------------------------------------------------------------------------

of the Platform (a “Private Side Person”) in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws; provided that
nothing in this Agreement shall be deemed to be a consent by any party hereto to
any Private Side Person providing any such Borrower Materials from the “Private
Side” of the Platform that are not available on the “Public Side” of the
Platform to any person at such Public Lender who has not been selected as a
Private Side Person, or otherwise acting in violation of the provisions of
Section 11.07 with respect to any such Borrower Materials.

(e)         Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Loan Notices, Swing
Line Loan Notices and Term Loan Interest Rate Selection Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03    No Waiver; Cumulative Remedies.    No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

11.04    Expenses; Indemnity; Damage Waiver.

(a)         Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
and the Arrangers (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and the Arrangers), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or Banker’s Acceptance or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, the Alternative Currency Funding Fronting Lender, the
L/C Issuer, the Swing Line Lender or the Arrangers (including the fees, charges
and disbursements of any

 

131



--------------------------------------------------------------------------------

counsel for the Administrative Agent, the Swing Line Lender, the L/C Issuer or
the Arrangers), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)         Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan, Letter of Credit or
Bankers’ Acceptance or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit or Bankers’ Acceptance if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit
or Bankers’ Acceptance), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c)         Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on such Lender’s
portion of Loans, commitments and risk participations with respect to the
Revolving Credit Facility and the Term Loan Facilities) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related

 

132



--------------------------------------------------------------------------------

expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.13(d); provided further that any amount
due exclusively to the L/C Issuer in its capacity as such shall be borne
pursuant to this Section 11.04(c) pro rata by the Revolving Lenders, and not by
any Term Lender.

(d)         Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, Letter of Credit or
Bankers’ Acceptance or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)         Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)         Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the Alternative Currency Funding
Fronting Lender, the L/C Issuer and the Swing Line Lender, the replacement of
any Lender and the occurrence of the Facility Termination Date.

11.05    Payments Set Aside.    To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the occurrence
of the Facility Termination Date.

 

133



--------------------------------------------------------------------------------

11.06    Successors and Assigns.

(a)         Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)         Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment
and its Revolving Loans (including for purposes of this subsection (b),
Alternative Currency Risk Participations and participations in L/C – BA
Obligations and in Swing Line Loans), of its Pro Rata Term A Share of the Term
Loan A at the time owing to it, or of its Pro Rata Term B Share of the Term Loan
B at the time owing to it (such Lender’s portion of Loans, commitments and risk
participations with respect to each of the Revolving Credit Facility and the
Term Loan Facilities (each, an “Applicable Facility”) being referred to in this
Section 11.06 as its “Applicable Share”)) at the time owing to it); provided
that

  (i)        except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Applicable Share of the Applicable Facility at the
time owing to it or in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund with respect to a Lender, the aggregate amount of
the Applicable Share (which for this purpose includes Loans outstanding
thereunder) with respect to each Applicable Facility, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than (A) $5,000,000 with
respect to the Revolving Credit Facility and (B) $1,000,000 with respect to each
Term Loan Facility, unless in either case each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed), provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

134



--------------------------------------------------------------------------------

  (ii)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Applicable Facility, except that this clause
(ii) shall not (A) prohibit any Lender from assigning all or a portion of its
rights and obligations among the Applicable Facilities on a non-pro rata basis
or (B) apply to rights in respect of Swing Line Loans;

  (iii)      any assignment of a Revolving Credit Commitment must be approved by
the Administrative Agent, the L/C Issuer and the Swing Line Lender (which
consent shall not be unreasonably withheld) unless the Person that is the
proposed assignee is itself a Lender or an Affiliate of a Lender (whether or not
the proposed assignee would otherwise qualify as an Eligible Assignee); and

  (iv)      the consent of the Alternative Currency Funding Fronting Lender
(such consent not to be unreasonably withheld or delayed) shall be required if
upon effectiveness of the applicable assignment the proposed assignee would be
an Alternative Currency Participating Lender with respect to any Alternative
Currency; and

  (v)      the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500, provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Revolving Lender
or a Term Lender, as applicable, under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
4.01, 4.04, 4.05, and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver applicable Notes to the assignee Lender.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c)         Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (in such capacity, subject to Section 11.17), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitments of, and principal
amounts of the Loans and L/C – BA Obligations owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each

 

135



--------------------------------------------------------------------------------

Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by each of the
Borrower and the L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.

(d)         Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans (including such
Lender’s Alternative Currency Risk Participations and its participations in L/C
– BA Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.01, 4.04 and 4.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

(e)         Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 4.01 or 4.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.01(e) as though it were a
Lender.

(f)         Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

136



--------------------------------------------------------------------------------

(g)         Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)         Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.13(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 4.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Revolving Credit
Commitment or commitment to make an applicable Term Loan of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the occurrence of the Facility Termination Date) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.

(i)         Resignation as Alternative Currency Funding Fronting Lender, L/C
Issuer and/or Swing Line Lender after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America or JPMorgan
assigns all of its Revolving Credit Commitment, Revolving Loans, any Pro Rata
Term A Share of the Term Loan A and any Pro Rata Term B Share of the Term Loan B
pursuant to subsection (b) above, such Person may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) in the case

 

137



--------------------------------------------------------------------------------

of Bank of America, upon 30 days’ notice to the Borrower, resign as Swing Line
Lender, and/or (iii) in the case of Bank of America, upon 30 days notice to the
Borrower and the Lenders, resign as Alternative Currency Funding Fronting
Lender. In the event of any such resignation as L/C Issuer, Swing Line Lender or
Alternative Currency Funding Fronting Lender, the Borrower shall be entitled to
appoint from among the Lenders willing to serve in such capacity a successor L/C
Issuer, Swing Line Lender or Alternative Currency Funding Fronting Lender
hereunder, as the case may be; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such
Person as L/C Issuer, Swing Line Lender or Alternative Currency Funding Fronting
Lender, as the case may be. If Bank of America or JPMorgan Chase Bank, N.A
resigns as L/C Issuer, such Person shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit and Bankers’ Acceptances outstanding as of the effective date of its
resignation as L/C Issuer and all L/C – BA Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). If
the Alternative Currency Funding Fronting Lender resigns as Alternative Currency
Funding Fronting Lender, it shall retain all the rights and obligations of the
Alternative Currency Funding Fronting Lender hereunder with respect to all
Alternative Currency Risk Participations outstanding as of the effective date of
its resignation as the Alternative Currency Funding Fronting Lender and all
obligations of any Loan Party or any other Lender with respect thereto
(including the right to require Alternative Currency Participating Lenders to
fund any Alternative Currency Risk Participations therein in the manner provided
in Section 2.03(f)). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit and/or Bankers’
Acceptances, if any, outstanding at the time of such successor or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of such L/C Issuer with respect to such Letters of Credit and/or
Bankers’ Acceptances.

11.07    Treatment of Certain Information; Confidentiality.    Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, trustees, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any

 

138



--------------------------------------------------------------------------------

prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.15(c) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, any information not marked “PUBLIC” at the
time of delivery will be deemed to be confidential; provided, that any
information marked “PUBLIC may also be marked “Confidential”. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

11.08    Right of Setoff.    If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09     Interest Rate Limitation.    Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not

 

139



--------------------------------------------------------------------------------

exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10    Counterparts; Integration; Effectiveness.    This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

11.11    Survival of Representations and Warranties.    All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12    Severability.    If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13    Replacement of Lenders.    If any Lender requests compensation under
Section 4.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, if any Lender is a Defaulting Lender, or if any Lender fails to
approve any amendment, waiver or consent

 

140



--------------------------------------------------------------------------------

requested by Borrower pursuant to Section 11.01 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender, then in each such case the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a)         the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C – BA Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 4.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 4.04 or payments required to be made pursuant to
Section 4.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)         in the case of any such assignment resulting from the refusal of a
Lender to approve a requested amendment, waiver or consent, the Person to whom
such assignment is being made has agreed to approve such requested amendment,
waiver or consent; and

(e)         such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14     Governing Law; Jurisdiction; Etc.

(a)         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)         SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY

 

141



--------------------------------------------------------------------------------

APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c)         WAIVER OF VENUE.        THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)         SERVICE OF PROCESS.        EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16    USA PATRIOT Act Notice.    Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name

 

142



--------------------------------------------------------------------------------

and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

11.17    No Advisory or Fiduciary Responsibility.    In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, JPMorgan and the
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, JPMorgan and the
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, JPMorgan and
the Arrangers is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates or any other Person and (B) neither the Administrative Agent,
JPMorgan nor either Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and
(iii) the Administrative Agent, JPMorgan and the Arrangers and their respective
Affiliates may be engaged in a board range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, JPMorgan nor either Arranger has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, JPMorgan and each Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Remainder of page is intentionally left blank; signature pages follow.]

 

143



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MUELLER WATER PRODUCTS, INC.

By:

 

    /s/ Walter A. Smith

Name:

 

    Walter A. Smith

Title:

 

    Senior Vice President and Treasurer

 

MUELLER GROUP, LLC, solely for purposes of

Section 1.01(i) of this Agreement

By:

 

    /s/ Walter A. Smith

Name:

 

    Walter A. Smith

Title:

 

    Vice President

 

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

    /s/ W. Thomas Barnett

Name:

 

    W. Thomas Barnett

Title:

 

    Senior Vice President

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

By:

 

    /s/ W. Thomas Barnett

Name:

 

    W. Thomas Barnett

Title:

 

    Senior Vice President

 

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer

By:

 

    /s/ Suzanne Ergastolo

Name:

 

    Suzanne Ergastolo

Title:

 

    Vice President



--------------------------------------------------------------------------------

 

CITICORP USA, INC., as a Lender

By:

 

    /s/ Jeffrey A. Neikirk

Name:

 

    Jeffrey A. Neikirk

Title:

 

    Managing Director

 

CALYON NEW YORK BRANCH, as a Lender

By:

 

    /s/ Samuel L. Hill

Name:

 

    Samuel L. Hill

Title:

 

    Managing Director & Regional Manager

By:

 

    /s/ Brian Myers

Name:

 

    Brian Myers

Title:

 

    Managing Director

 

SUNTRUST BANK, as a Lender

By:

 

    /s/ Stacy M. Lewis

Name:

 

    Stacy M. Lewis

Title:

 

    Director

 

RAYMOND JAMES BANK, FSB, as a Lender

By:

 

    /s/ Andrew D. Hahn

Name:

 

    Andrew D. Hahn

Title:

 

    Vice President

 

FIFTH THIRD BANK, A MICHIGAN BANKING CORPORATION, as a Lender

By:

 

    /s/ John A. Marian

Name:

 

    John A. Marian

Title:

 

    Vice President



--------------------------------------------------------------------------------

 

NORTH FORK BUSINESS CAPITAL CORP., as a Lender

By:  

    /s/ Paul Dellova

Name:  

    Paul Dellova

Title:  

    Senior Vice President

 

COMERICA BANK, as a Lender

By:  

    /s/ Stacey V. Judd

Name:  

    Stacey V. Judd

Title:  

    Vice President

 

CAROLINA FIRST BANK, as a Lender

By:  

    /s/ Kevin M. Short

Name:  

    Kevin M. Short

Title:  

    Senior Vice President

 

KBC BANK N.A., as a Lender

By:  

    /s/ Thomas G. Jackson

Name:  

    Thomas G. Jackson

Title:  

    First Vice President

By:  

    /s/ Jean-Pierre Diels

Name:  

    Jean-Pierre Diels

Title:  

    First Vice President

 

PNC BANK, NATIONAL ASSOCIATION, as a

Lender

By:  

    /s/ Louis K. McLinden

Name:  

    Louis K. McLinden

Title:  

    Vice President



--------------------------------------------------------------------------------

 

TD BANKNORTH, N.A., as a Lender

By:  

    /s/ Jeffrey R. Westling

Name:  

    Jeffrey R. Westling

Title:  

    Senior Vice President

 

THE ROYAL BANK OF SCOTLAND, PLC,

as a Lender

By:  

    /s/ Angela Reilly

Name:  

    Angela Reilly

Title:  

    Managing Director

 

THE BANK OF NEW YORK, as a Lender

By:  

    /s/ David C. Siegel

Name:  

    David C. Siegel

Title:  

    Vice President

 

ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender

By:  

    /s/ Andy Ballta

Name:  

    Andy Ballta

Title:  

    First Vice President

By:  

    /s/ Walter T. Duffy III

Name:  

    Walter T. Duffy III

Title:  

    First Vice President

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

By:  

    /s/ Thomas J. Purcell

Name:  

    Thomas J. Purcell

Title:  

    Senior Vice President



--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY, as a Lender

By:

 

    /s/ John C. Canty

Name:

 

    John C. Canty

Title:

 

    Vice President

 

FIRSTRUST BANK, as a Lender

By:

 

    /s/ Ellen Frank

Name:

 

    Ellen Frank

Title:

 

    Vice President